UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (60.6%) 1 Consumer Discretionary (6.6%) McDonald's Corp. 478,726 31,941 Walt Disney Co. 810,609 28,298 Home Depot Inc. 756,201 24,463 Comcast Corp. Class A 1,114,100 20,967 * Amazon.com Inc. 153,660 20,856 Target Corp. 316,970 16,673 * Ford Motor Co. 1,292,172 16,243 Time Warner Inc. 517,907 16,195 Lowe's Cos. Inc. 655,259 15,883 News Corp. Class A 1,002,495 14,446 * DIRECTV Class A 403,055 13,627 NIKE Inc. Class B 165,005 12,128 Johnson Controls Inc. 297,745 9,823 * Viacom Inc. Class B 246,678 8,481 Time Warner Cable Inc. 156,715 8,354 TJX Cos. Inc. 188,461 8,013 * Starbucks Corp. 329,208 7,990 Yum! Brands Inc. 208,016 7,973 Carnival Corp. 194,322 7,555 Staples Inc. 321,254 7,514 * Kohl's Corp. 129,115 7,073 Best Buy Co. Inc. 157,390 6,695 Coach Inc. 141,769 5,603 Omnicom Group Inc. 138,354 5,370 * Bed Bath & Beyond Inc. 116,784 5,110 Gap Inc. 217,190 5,019 McGraw-Hill Cos. Inc. 139,983 4,990 * priceline.com Inc. 18,522 4,723 Marriott International Inc. Class A 134,531 4,240 Macy's Inc. 187,251 4,076 Starwood Hotels & Resorts Worldwide Inc. 83,166 3,879 * Liberty Media Corp. - Interactive 252,129 3,860 * Stanley Black & Decker Inc. 66,226 3,802 CBS Corp. Class B 265,142 3,696 Mattel Inc. 161,315 3,668 * Apollo Group Inc. Class A 58,303 3,573 Fortune Brands Inc. 66,841 3,242 VF Corp. 39,485 3,165 * Las Vegas Sands Corp. 146,400 3,096 JC Penney Co. Inc. 94,187 3,030 Ltd Brands Inc. 121,554 2,993 Ross Stores Inc. 55,915 2,990 Genuine Parts Co. 70,774 2,989 Nordstrom Inc. 72,258 2,952 Harley-Davidson Inc. 104,206 2,925 Sherwin-Williams Co. 43,079 2,916 Whirlpool Corp. 32,931 2,873 Cablevision Systems Corp. Class A 110,301 2,663 Comcast Corp. 148,093 2,661 H&R Block Inc. 148,702 2,647 Darden Restaurants Inc. 59,325 2,642 Tiffany & Co. 55,143 2,619 * O'Reilly Automotive Inc. 60,855 2,538 Wynn Resorts Ltd. 33,054 2,506 * CarMax Inc. 98,537 2,475 International Game Technology 131,198 2,421 * Dollar Tree Inc. 39,193 2,321 * AutoZone Inc. 13,335 2,308 *,^ Sears Holdings Corp. 20,426 2,215 Expedia Inc. 88,214 2,202 Virgin Media Inc. 125,085 2,159 * Urban Outfitters Inc. 56,400 2,145 Family Dollar Stores Inc. 58,497 2,142 Polo Ralph Lauren Corp. Class A 25,048 2,130 Hasbro Inc. 55,353 2,119 ^ Garmin Ltd. 53,400 2,055 Wyndham Worldwide Corp. 79,186 2,037 * Royal Caribbean Cruises Ltd. 61,659 2,034 * Discovery Communications Inc. Class A 59,896 2,024 * BorgWarner Inc. 51,832 1,979 * Autoliv Inc. 38,034 1,960 DISH Network Corp. Class A 93,159 1,940 Newell Rubbermaid Inc. 124,225 1,888 DeVry Inc. 28,418 1,853 * Discovery Communications Inc. 62,896 1,850 * ITT Educational Services Inc. 16,423 1,847 * NVR Inc. 2,498 1,815 Scripps Networks Interactive Inc. Class A 40,558 1,799 * Interpublic Group of Cos. Inc. 215,666 1,794 Abercrombie & Fitch Co. 39,263 1,792 Advance Auto Parts Inc. 41,885 1,756 PetSmart Inc. 54,903 1,755 Gannett Co. Inc. 105,944 1,750 * Pulte Group Inc. 153,336 1,725 * Liberty Global Inc. Class A 57,702 1,683 DR Horton Inc. 128,598 1,620 * Chipotle Mexican Grill Inc. Class A 14,291 1,610 * Liberty Global Inc. 53,695 1,551 ^ Strayer Education Inc. 6,305 1,535 American Eagle Outfitters Inc. 82,715 1,532 * NetFlix Inc. 20,738 1,529 * GameStop Corp. Class A 69,348 1,519 * Sirius XM Radio Inc. 1,716,326 1,494 * Liberty Media Corp. - Capital 40,161 1,461 * MGM Mirage 119,145 1,430 * Mohawk Industries Inc. 26,167 1,423 Leggett & Platt Inc. 64,258 1,391 * Harman International Industries Inc. 29,626 1,386 Tupperware Brands Corp. 28,440 1,371 * Big Lots Inc. 37,142 1,353 Phillips-Van Heusen Corp. 23,200 1,331 Jarden Corp. 39,522 1,316 * Goodyear Tire & Rubber Co. 103,357 1,306 * Aeropostale Inc. 44,625 1,287 * Toll Brothers Inc. 61,626 1,282 RadioShack Corp. 55,937 1,266 * J Crew Group Inc. 26,922 1,236 Washington Post Co. Class B 2,734 1,214 * Career Education Corp. 38,333 1,213 Gentex Corp. 61,995 1,204 * DreamWorks Animation SKG Inc. Class A 30,465 1,200 * Liberty Media Corp. - Starz 21,911 1,198 * Hanesbrands Inc. 42,607 1,185 Guess? Inc. 24,855 1,168 * LKQ Corp. 56,720 1,151 Chico's FAS Inc. 79,801 1,151 * WMS Industries Inc. 26,275 1,102 Williams-Sonoma Inc. 40,417 1,063 * TRW Automotive Holdings Corp. 36,916 1,055 Foot Locker Inc. 70,032 1,053 Service Corp. International 114,359 1,050 * Dick's Sporting Goods Inc. 39,726 1,037 * Panera Bread Co. Class A 13,500 1,033 * Office Depot Inc. 123,647 987 * Warnaco Group Inc. 20,600 983 * Bally Technologies Inc. 23,235 942 Sotheby's 29,924 930 * Tempur-Pedic International Inc. 30,336 915 * AutoNation Inc. 50,260 909 Burger King Holdings Inc. 42,419 902 Brinker International Inc. 45,900 885 Lennar Corp. Class A 51,360 884 * Lamar Advertising Co. Class A 25,724 884 * Live Nation Entertainment Inc. 60,539 878 Wendy's/Arby's Group Inc. Class A 175,036 875 * Brink's Home Security Holdings Inc. 20,556 875 John Wiley & Sons Inc. Class A 19,598 848 Tractor Supply Co. 14,449 839 * Penn National Gaming Inc. 29,951 833 * Fossil Inc. 20,904 789 * Deckers Outdoor Corp. 5,700 787 * Carter's Inc. 25,488 768 * Dana Holding Corp. 61,700 733 Jones Apparel Group Inc. 38,440 731 * Lululemon Athletica Inc. 17,167 712 * Eastman Kodak Co. 122,771 711 Aaron's Inc. 21,275 709 * Rent-A-Center Inc. 29,670 702 Polaris Industries Inc. 13,690 700 * Gymboree Corp. 13,500 697 * Dress Barn Inc. 26,425 691 * Cheesecake Factory Inc. 25,292 684 * New York Times Co. Class A 61,008 679 Regal Entertainment Group Class A 38,050 669 * Hyatt Hotels Corp. Class A 17,158 668 Wolverine World Wide Inc. 22,675 661 * Collective Brands Inc. 28,750 654 * Corinthian Colleges Inc. 36,891 649 * Tenneco Inc. 26,960 638 Brunswick Corp. 39,708 634 * Jack in the Box Inc. 26,380 621 * Valassis Communications Inc. 22,158 617 KB Home 36,518 612 Hillenbrand Inc. 27,813 612 * Madison Square Garden Inc. Class A 27,575 599 MDC Holdings Inc. 17,250 597 Dillard's Inc. Class A 25,195 595 * Capella Education Co. 6,220 577 * Orient-Express Hotels Ltd. Class A 39,800 564 * HSN Inc. 18,954 558 Interactive Data Corp. 17,333 555 * OfficeMax Inc. 33,757 554 Meredith Corp. 16,072 553 * Skechers U.S.A. Inc. Class A 15,100 548 * Saks Inc. 63,687 548 * AnnTaylor Stores Corp. 26,028 539 Men's Wearhouse Inc. 21,992 526 * ArvinMeritor Inc. 38,981 520 Choice Hotels International Inc. 14,700 512 * Iconix Brand Group Inc. 32,968 506 * Jo-Ann Stores Inc. 11,835 497 Pool Corp. 21,778 493 Thor Industries Inc. 16,182 489 Regis Corp. 26,112 488 Matthews International Corp. Class A 13,614 483 Cooper Tire & Rubber Co. 24,893 473 * Vail Resorts Inc. 11,800 473 * Life Time Fitness Inc. 16,683 469 Cracker Barrel Old Country Store Inc. 10,023 465 * Timberland Co. Class A 21,668 462 * Coinstar Inc. 14,192 461 * Childrens Place Retail Stores Inc. 10,300 459 * Scientific Games Corp. Class A 32,444 457 Cinemark Holdings Inc. 24,900 457 Ryland Group Inc. 20,249 454 ^ Buckle Inc. 12,325 453 * JOS A Bank Clothiers Inc. 8,225 449 * Under Armour Inc. Class A 14,982 441 * PF Chang's China Bistro Inc. 9,900 437 * Morningstar Inc. 9,064 436 * Gaylord Entertainment Co. 14,540 426 Bob Evans Farms Inc. 13,738 425 * CEC Entertainment Inc. 10,994 419 CTC Media Inc. 24,024 414 Barnes & Noble Inc. 18,693 404 * CROCS Inc. 45,300 397 * American Public Education Inc. 8,500 396 * Steven Madden Ltd. 8,087 395 Weight Watchers International Inc. 15,418 394 * 99 Cents Only Stores 24,129 393 Scholastic Corp. 13,940 390 American Greetings Corp. Class A 18,644 389 * Buffalo Wild Wings Inc. 7,900 380 * Cabela's Inc. 21,500 376 * Blue Nile Inc. 6,807 375 Finish Line Inc. Class A 22,894 374 * Hibbett Sports Inc. 14,418 369 National CineMedia Inc. 20,958 362 * Texas Roadhouse Inc. Class A 25,800 358 Arbitron Inc. 13,378 357 * Sally Beauty Holdings Inc. 39,755 355 International Speedway Corp. Class A 13,555 349 *,^ Lions Gate Entertainment Corp. 54,728 341 * Genesco Inc. 10,945 339 * Liz Claiborne Inc. 45,629 339 * DineEquity Inc. 8,551 338 * Charming Shoppes Inc. 61,156 334 * Quiksilver Inc. 70,440 333 * True Religion Apparel Inc. 10,581 321 * Interval Leisure Group Inc. 21,501 313 * Sonic Corp. 28,091 310 * Talbots Inc. 23,378 303 * Group 1 Automotive Inc. 9,451 301 * Helen of Troy Ltd. 11,400 297 Stewart Enterprises Inc. Class A 46,900 293 Brown Shoe Co. Inc. 18,675 289 * Pinnacle Entertainment Inc. 29,200 284 Unifirst Corp. 5,500 283 Columbia Sportswear Co. 5,384 283 * Papa John's International Inc. 10,900 280 * Penske Auto Group Inc. 19,200 277 Ethan Allen Interiors Inc. 13,359 276 * Domino's Pizza Inc. 20,200 276 * Boyd Gaming Corp. 27,756 274 Callaway Golf Co. 30,604 270 * Citi Trends Inc. 8,300 269 Stage Stores Inc. 17,343 267 * Standard Pacific Corp. 59,001 267 Monro Muffler Brake Inc. 7,320 262 * Steak N Shake Co. 679 259 * Universal Technical Institute Inc. 11,278 257 * Meritage Homes Corp. 12,000 252 Harte-Hanks Inc. 19,399 249 * Shuffle Master Inc. 30,413 249 * Knology Inc. 18,507 249 * BJ's Restaurants Inc. 10,556 246 * Steiner Leisure Ltd. 5,485 243 * Coldwater Creek Inc. 35,018 243 Belo Corp. Class A 35,150 240 * La-Z-Boy Inc. 18,747 235 * Exide Technologies 40,786 235 * California Pizza Kitchen Inc. 13,950 234 Lennar Corp. Class B 16,664 232 Cato Corp. Class A 10,798 232 * Ruby Tuesday Inc. 21,633 229 NutriSystem Inc. 12,590 224 * American Axle & Manufacturing Holdings Inc. 21,936 219 * DSW Inc. Class A 8,551 218 * Pacific Sunwear Of California 41,048 218 * Pier 1 Imports Inc. 33,984 216 National Presto Industries Inc. 1,820 216 Fred's Inc. Class A 17,750 213 CKE Restaurants Inc. 18,751 208 ^ PetMed Express Inc. 9,100 202 * Wet Seal Inc. Class A 42,175 201 PEP Boys-Manny Moe & Jack 19,740 198 Ameristar Casinos Inc. 10,854 198 World Wrestling Entertainment Inc. Class A 11,400 197 * Peet's Coffee & Tea Inc. 4,934 196 * Lumber Liquidators Holdings Inc. 7,300 195 * Ulta Salon Cosmetics & Fragrance Inc. 8,576 194 * Entercom Communications Corp. Class A 16,294 194 * Warner Music Group Corp. 28,012 194 Big 5 Sporting Goods Corp. 12,400 189 * Federal Mogul Corp. 10,138 186 * Drew Industries Inc. 8,382 185 * Volcom Inc. 9,414 184 * Winnebago Industries 12,342 180 Christopher & Banks Corp. 22,302 178 * Shutterfly Inc. 7,400 178 * RCN Corp. 11,635 175 * HOT Topic Inc. 26,969 175 * Modine Manufacturing Co. 15,538 175 *,^ Fuel Systems Solutions Inc. 5,442 174 * Drugstore.Com Inc. 48,241 172 * Maidenform Brands Inc. 7,500 164 Superior Industries International Inc. 10,179 164 Churchill Downs Inc. 4,200 157 * Sinclair Broadcast Group Inc. Class A 30,900 157 * Rentrak Corp. 7,200 155 * Red Robin Gourmet Burgers Inc. 6,300 154 Sturm Ruger & Co. Inc. 12,776 153 * Select Comfort Corp. 18,937 151 * Lincoln Educational Services Corp. 5,959 151 * Amerigon Inc. 14,900 151 * Sonic Automotive Inc. Class A 13,599 150 * hhgregg Inc. 5,900 149 * Asbury Automotive Group Inc. 11,100 148 * Pre-Paid Legal Services Inc. 3,880 147 * Mediacom Communications Corp. Class A 24,580 146 * Stein Mart Inc. 16,189 146 * Universal Electronics Inc. 6,389 143 * Ascent Media Corp. Class A 5,200 142 Systemax Inc. 6,500 141 McClatchy Co. Class A 28,497 140 * Clear Channel Outdoor Holdings Inc. Class A 12,694 135 * Kirkland's Inc. 6,400 134 * Landry's Restaurants Inc. 7,384 132 * Krispy Kreme Doughnuts Inc. 32,697 131 Marcus Corp. 10,100 131 * Leapfrog Enterprises Inc. 19,980 131 Haverty Furniture Cos. Inc. 7,948 130 * Jakks Pacific Inc. 9,761 127 * RC2 Corp. 8,400 126 * K12 Inc. 5,600 124 * Perry Ellis International Inc. 5,491 124 Oxford Industries Inc. 6,100 124 * Bridgepoint Education Inc. 4,969 122 * Zumiez Inc. 5,956 122 * K-Swiss Inc. Class A 11,600 121 * America's Car-Mart Inc. 5,000 121 * Unifi Inc. 32,870 120 * G-III Apparel Group Ltd. 4,300 119 * Grand Canyon Education Inc. 4,500 118 Ambassadors Group Inc. 10,100 112 * Orbitz Worldwide Inc. 15,400 109 * Midas Inc. 9,448 107 * Furniture Brands International Inc. 16,573 107 * Destination Maternity Corp. 4,134 106 * West Marine Inc. 9,762 106 * Hovnanian Enterprises Inc. Class A 23,476 102 Standard Motor Products Inc. 10,290 102 Gaiam Inc. Class A 12,241 102 * Denny's Corp. 26,312 101 * CKX Inc. 16,273 100 Speedway Motorsports Inc. 6,285 98 * EW Scripps Co. Class A 11,219 95 * Retail Ventures Inc. 9,500 90 * Cavco Industries Inc. 2,610 89 * Movado Group Inc. 7,876 89 * Core-Mark Holding Co. Inc. 2,800 86 * Alloy Inc. 10,275 84 * Learning Tree International Inc. 5,981 84 * Tuesday Morning Corp. 12,473 82 * American Apparel Inc. 26,992 82 * AFC Enterprises Inc. 7,585 81 * iRobot Corp. 5,245 80 * Dolan Media Co. 7,300 79 * Casual Male Retail Group Inc. 20,575 79 Spartan Motors Inc. 13,989 78 * Lee Enterprises Inc. 22,798 77 * Stoneridge Inc. 7,700 76 * Daily Journal Corp. 1,128 75 * Journal Communications Inc. Class A 17,539 74 * M/I Homes Inc. 5,000 73 Blyth Inc. 2,331 73 Cherokee Inc. 3,938 71 * Overstock.com Inc. 4,262 69 * ChinaCast Education Corp. 9,200 67 Bebe Stores Inc. 7,350 65 Skyline Corp. 3,500 65 * Beazer Homes USA Inc. 14,000 64 * O'Charleys Inc. 7,039 63 * Youbet.com Inc. 21,280 63 * Audiovox Corp. Class A 7,998 62 * MarineMax Inc. 5,700 61 * Radio One Inc. 20,091 61 * Fuqi International Inc. 5,600 61 * Arctic Cat Inc. 5,600 61 Mac-Gray Corp. 5,300 60 * Media General Inc. Class A 7,157 59 * Smith & Wesson Holding Corp. 15,460 58 * Shoe Carnival Inc. 2,550 58 * Kenneth Cole Productions Inc. Class A 4,462 57 * Stanley Furniture Co. Inc. 5,600 57 * LIN TV Corp. Class A 9,878 57 Courier Corp. 3,348 55 * 1-800-Flowers.com Inc. Class A 21,537 54 * Morgans Hotel Group Co. 8,300 53 * Cumulus Media Inc. Class A 15,330 52 * Borders Group Inc. 30,217 52 * Morton's Restaurant Group Inc. 8,400 51 * Entravision Communications Corp. Class A 18,529 51 * Famous Dave's Of America Inc. 6,350 51 CPI Corp. 3,600 50 *,^ Conn's Inc. 6,300 49 * AH Belo Corp. Class A 6,710 48 * Kid Brands Inc. 5,538 48 Books-A-Million Inc. 6,500 47 * Saga Communications Inc. Class A 2,050 46 * LodgeNet Interactive Corp. 6,600 46 Weyco Group Inc. 1,942 46 * New York & Co. Inc. 9,500 46 * Reading International Inc. Class A 10,600 45 * Isle of Capri Casinos Inc. 5,797 45 * Radio One Inc. Class A 14,000 45 * Dorman Products Inc. 2,354 45 * Sealy Corp. 12,647 44 * Playboy Enterprises Inc. Class B 12,000 44 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 63,300 42 * Steinway Musical Instruments Inc. 2,200 41 * Nexstar Broadcasting Group Inc. Class A 8,317 41 * Carriage Services Inc. Class A 8,900 41 * Zale Corp. 14,898 41 CSS Industries Inc. 2,010 40 * Fisher Communications Inc. 2,860 40 * Valuevision Media Inc. Class A 11,940 40 * Brookfield Homes Corp. 4,479 39 * Lifetime Brands Inc. 3,200 38 * Carmike Cinemas Inc. 2,600 36 * Lithia Motors Inc. Class A 5,600 36 * Ruth's Hospitality Group Inc. 6,635 35 * Strattec Security Corp. 1,725 35 * dELiA*s Inc. 20,058 35 * Martha Stewart Living Omnimedia Class A 6,130 34 * Monarch Casino & Resort Inc. 4,000 34 * Nautilus Inc. 10,993 33 * Multimedia Games Inc. 8,500 33 * Harris Interactive Inc. 27,000 33 * Raser Technologies Inc. 31,400 31 * Marine Products Corp. 5,136 31 * Luby's Inc. 7,600 30 * Bon-Ton Stores Inc. 2,200 29 * McCormick & Schmick's Seafood Restaurants Inc. 2,860 29 * Rubio's Restaurants Inc. 3,622 29 PRIMEDIA Inc. 8,292 29 * Bluegreen Corp. 8,500 28 * Build-A-Bear Workshop Inc. 3,900 28 * Blockbuster Inc. Class A 107,754 27 * Great Wolf Resorts Inc. 8,318 26 Dover Downs Gaming & Entertainment Inc. 6,583 26 * Gray Television Inc. 11,200 26 Hooker Furniture Corp. 1,600 26 * Benihana Inc. Class A 3,860 25 * Jamba Inc. 9,207 25 * Jackson Hewitt Tax Service Inc. 12,400 25 * MTR Gaming Group Inc. 12,037 24 Koss Corp. 4,202 24 * Bassett Furniture Industries Inc. 4,200 24 * Empire Resorts Inc. 12,697 23 * Cache Inc. 3,950 22 Emerson Radio Corp. 9,600 21 * Cosi Inc. 21,135 19 * Beasley Broadcasting Group Inc. Class A 4,235 18 * Navarre Corp. 8,214 17 * Wonder Auto Technology Inc. 1,521 16 * Princeton Review Inc. 4,500 16 * Cost Plus Inc. 7,100 15 * AC Moore Arts & Crafts Inc. 4,858 14 * Salem Communications Corp. Class A 3,960 14 * Premier Exhibitions Inc. 8,900 14 * Heelys Inc. 5,550 13 * Benihana Inc. Class A 1,930 13 * Lodgian Inc. 5,200 13 * Trans World Entertainment 7,150 13 * Century Casinos Inc. 5,100 13 * Palm Harbor Homes Inc. 6,200 12 Dover Motorsports Inc. 5,900 12 * Lazare Kaplan International Inc. 4,741 12 * Emmis Communications Corp. Class A 10,365 12 * Lakes Entertainment Inc. 4,613 11 * Joe's Jeans Inc. 4,000 11 * Rocky Brands Inc. 1,000 10 Flexsteel Industries 701 10 * Spanish Broadcasting System Inc. 11,100 9 * Outdoor Channel Holdings Inc. 1,100 7 * Hollywood Media Corp. 6,000 7 * Atrinsic Inc. 8,417 7 News Corp. Class B 400 7 Collectors Universe 550 6 * Carrols Restaurant Group Inc. 844 6 * 4Kids Entertainment Inc. 4,900 6 * Shiloh Industries Inc. 900 5 * Dixie Group Inc. 1,011 5 * Culp Inc. 400 5 * Nobel Learning Communities Inc. 609 5 * Escalade Inc. 1,686 4 * Town Sports International Holdings Inc. 1,000 4 * Red Lion Hotels Corp. 500 4 * Blockbuster Inc. Class B 15,384 3 * MAXXAM Inc. 4  * SPAR Group Inc. 300  * Optimal Group Inc. Class A 60  Consumer Staples (5.9%) Procter & Gamble Co. 1,296,146 82,007 Wal-Mart Stores Inc. 1,026,592 57,079 Coca-Cola Co. 925,134 50,882 PepsiCo Inc. 721,971 47,766 Philip Morris International Inc. 844,940 44,072 Kraft Foods Inc. 773,756 23,398 CVS Caremark Corp. 625,694 22,875 Altria Group Inc. 919,249 18,863 Colgate-Palmolive Co. 220,543 18,803 Walgreen Co. 438,149 16,251 Kimberly-Clark Corp. 184,202 11,583 Costco Wholesale Corp. 193,406 11,548 General Mills Inc. 145,168 10,276 Sysco Corp. 263,223 7,765 Archer-Daniels-Midland Co. 257,108 7,430 Avon Products Inc. 189,906 6,432 HJ Heinz Co. 140,326 6,400 Kellogg Co. 118,135 6,312 Kroger Co. 274,948 5,955 Lorillard Inc. 71,356 5,369 ConAgra Foods Inc. 196,922 4,937 Mead Johnson Nutrition Co. 90,930 4,731 Safeway Inc. 180,226 4,480 Reynolds American Inc. 77,698 4,194 Sara Lee Corp. 294,623 4,104 Clorox Co. 62,118 3,984 Dr Pepper Snapple Group Inc. 112,952 3,973 Bunge Ltd. 59,635 3,675 Coca-Cola Enterprises Inc. 130,450 3,608 Estee Lauder Cos. Inc. Class A 50,066 3,248 Campbell Soup Co. 91,875 3,248 JM Smucker Co. 52,813 3,183 Hershey Co. 70,480 3,017 Molson Coors Brewing Co. Class B 68,033 2,861 Tyson Foods Inc. Class A 130,405 2,497 * Whole Foods Market Inc. 64,772 2,342 Church & Dwight Co. Inc. 31,455 2,106 Brown-Forman Corp. Class B 34,929 2,077 McCormick & Co. Inc. 52,517 2,015 * Energizer Holdings Inc. 29,731 1,866 * Ralcorp Holdings Inc. 25,457 1,725 SUPERVALU Inc. 94,038 1,569 * Green Mountain Coffee Roasters Inc. 15,455 1,496 * Hansen Natural Corp. 33,645 1,460 * Constellation Brands Inc. Class A 88,140 1,449 * Smithfield Foods Inc. 66,959 1,389 Hormel Foods Corp. 32,997 1,386 Del Monte Foods Co. 89,003 1,299 * Dean Foods Co. 81,199 1,274 Herbalife Ltd. 27,008 1,246 * NBTY Inc. 24,994 1,199 Corn Products International Inc. 33,550 1,163 Alberto-Culver Co. Class B 39,705 1,038 * Central European Distribution Corp. 28,850 1,010 * BJ's Wholesale Club Inc. 25,166 931 Flowers Foods Inc. 37,384 925 Casey's General Stores Inc. 22,825 717 * TreeHouse Foods Inc. 15,411 676 Nu Skin Enterprises Inc. Class A 22,201 646 Ruddick Corp. 18,509 586 Universal Corp. 10,900 574 * United Natural Foods Inc. 18,900 532 Lancaster Colony Corp. 8,751 516 Sanderson Farms Inc. 8,647 464 * Rite Aid Corp. 275,738 414 * Fresh Del Monte Produce Inc. 20,160 408 * Darling International Inc. 43,407 389 Vector Group Ltd. 23,902 369 * American Italian Pasta Co. 9,400 365 J&J Snack Foods Corp. 7,900 343 * Chiquita Brands International Inc. 21,536 339 Diamond Foods Inc. 7,995 336 * Winn-Dixie Stores Inc. 26,566 332 Tootsie Roll Industries Inc. 11,999 324 Andersons Inc. 9,500 318 * Hain Celestial Group Inc. 18,035 313 Lance Inc. 13,200 305 * Alliance One International Inc. 48,788 248 * Central Garden and Pet Co. Class A 25,750 236 B&G Foods Inc. Class A 22,400 235 Nash Finch Co. 6,656 224 * Smart Balance Inc. 34,100 221 * Elizabeth Arden Inc. 12,138 218 * Heckmann Corp. 37,500 217 WD-40 Co. 6,412 211 * Boston Beer Co. Inc. Class A 3,300 172 Weis Markets Inc. 4,452 162 * Medifast Inc. 6,400 161 * Great Atlantic & Pacific Tea Co. 20,426 157 * American Oriental Bioengineering Inc. 37,100 151 Cal-Maine Foods Inc. 4,200 142 Spartan Stores Inc. 9,800 141 * USANA Health Sciences Inc. 4,350 137 * Nutraceutical International Corp. 7,300 109 * Pantry Inc. 8,400 105 * Zhongpin Inc. 8,100 103 Coca-Cola Bottling Co. Consolidated 1,700 100 Pricesmart Inc. 4,285 100 * Prestige Brands Holdings Inc. 10,746 97 * Revlon Inc. Class A 6,406 95 Inter Parfums Inc. 6,225 92 Arden Group Inc. 790 84 Ingles Markets Inc. Class A 5,000 75 * Lifeway Foods Inc. 6,122 73 * Harbinger Group Inc. 10,300 70 * Central Garden and Pet Co. 6,775 67 Griffin Land & Nurseries Inc. 2,257 66 National Beverage Corp. 5,760 64 * John B. Sanfilippo & Son Inc. 4,200 62 * Star Scientific Inc. 20,762 53 * American Dairy Inc. 2,753 53 Farmer Bros Co. 2,598 49 Oil-Dri Corp. of America 2,500 48 * Omega Protein Corp. 7,900 45 Alico Inc. 1,667 42 Calavo Growers Inc. 2,287 42 * Seneca Foods Corp. Class A 1,400 41 * Reddy Ice Holdings Inc. 6,613 31 * Susser Holdings Corp. 3,592 30 * China Sky One Medical Inc. 1,774 28 Village Super Market Inc. Class A 826 23 Mannatech Inc. 6,650 22 Schiff Nutrition International Inc. 2,700 22 * China-Biotics Inc. 1,200 21 Female Health Co. 2,700 19 * Parlux Fragrances Inc. 9,354 19 Imperial Sugar Co. 1,200 19 * MGP Ingredients Inc. 2,300 18 * AgFeed Industries Inc. 2,361 10 * Jones Soda Co. 6,300 4 * Physicians Formula Holdings Inc. 900 2 * Orchids Paper Products Co. 100 2 * Vermont Pure Holdings Ltd. 800 1 Energy (6.3%) Exxon Mobil Corp. 2,106,073 141,065 Chevron Corp. 889,984 67,487 Schlumberger Ltd. 532,702 33,805 ConocoPhillips 625,230 31,993 Occidental Petroleum Corp. 360,005 30,435 Anadarko Petroleum Corp. 218,020 15,878 Apache Corp. 149,120 15,136 * Transocean Ltd. 142,441 12,304 XTO Energy Inc. 257,463 12,147 Devon Energy Corp. 187,141 12,057 Halliburton Co. 400,112 12,055 EOG Resources Inc. 112,150 10,423 Marathon Oil Corp. 314,018 9,936 Hess Corp. 130,857 8,185 National Oilwell Varco Inc. 186,041 7,550 Spectra Energy Corp. 287,640 6,481 Chesapeake Energy Corp. 273,613 6,468 Baker Hughes Inc. 137,773 6,453 * Southwestern Energy Co. 153,493 6,250 Williams Cos. Inc. 259,287 5,990 Noble Energy Inc. 77,069 5,626 Peabody Energy Corp. 119,116 5,444 * Weatherford International Ltd. 327,832 5,199 Valero Energy Corp. 250,977 4,944 Noble Corp. 116,276 4,863 Smith International Inc. 110,024 4,711 * Cameron International Corp. 108,641 4,656 Murphy Oil Corp. 80,632 4,531 Consol Energy Inc. 97,739 4,170 * FMC Technologies Inc. 54,268 3,507 El Paso Corp. 311,841 3,380 Range Resources Corp. 70,448 3,302 * Ultra Petroleum Corp. 67,307 3,139 * Newfield Exploration Co. 59,052 3,074 Pioneer Natural Resources Co. 51,109 2,878 * Denbury Resources Inc. 167,393 2,824 BJ Services Co. 130,720 2,797 Diamond Offshore Drilling Inc. 30,911 2,745 * Petrohawk Energy Corp. 134,612 2,730 * Alpha Natural Resources Inc. 53,334 2,661 * Nabors Industries Ltd. 125,666 2,467 * Pride International Inc. 77,366 2,329 Massey Energy Co. 42,379 2,216 Cimarex Energy Co. 37,057 2,200 * Kinder Morgan Management LLC 34,062 1,997 * Plains Exploration & Production Co. 61,924 1,857 * Whiting Petroleum Corp. 22,724 1,837 Helmerich & Payne Inc. 47,170 1,796 * Concho Resources Inc. 34,092 1,717 Cabot Oil & Gas Corp. 46,370 1,706 Arch Coal Inc. 72,976 1,668 * Oceaneering International Inc. 24,305 1,543 Sunoco Inc. 51,858 1,541 EXCO Resources Inc. 80,745 1,484 * Rowan Cos. Inc. 50,870 1,481 Core Laboratories NV 9,800 1,282 Southern Union Co. 50,197 1,273 * Forest Oil Corp. 48,075 1,241 * Dresser-Rand Group Inc. 37,322 1,173 Tidewater Inc. 23,211 1,097 * Atlas Energy Inc. 33,473 1,042 * Oil States International Inc. 22,315 1,012 St. Mary Land & Exploration Co. 28,007 975 Patterson-UTI Energy Inc. 69,018 964 * Atwood Oceanics Inc. 25,964 899 Tesoro Corp. 62,300 866 * Dril-Quip Inc. 14,200 864 * Unit Corp. 20,250 856 * Patriot Coal Corp. 38,318 784 * Quicksilver Resources Inc. 53,250 749 * Superior Energy Services Inc. 35,095 738 * Brigham Exploration Co. 44,679 713 * Mariner Energy Inc. 46,780 700 * SEACOR Holdings Inc. 8,626 696 World Fuel Services Corp. 25,890 690 * Comstock Resources Inc. 20,910 665 * Continental Resources Inc. 15,265 650 Frontier Oil Corp. 47,164 637 * Exterran Holdings Inc. 26,250 634 Berry Petroleum Co. Class A 21,600 608 * Arena Resources Inc. 17,600 588 * Helix Energy Solutions Group Inc. 44,372 578 * Bristow Group Inc. 15,200 573 * Bill Barrett Corp. 18,392 565 * Gran Tierra Energy Inc. 95,370 563 * Rosetta Resources Inc. 23,600 556 CARBO Ceramics Inc. 8,600 536 * SandRidge Energy Inc. 69,600 536 Holly Corp. 19,086 533 * Key Energy Services Inc. 55,620 531 Lufkin Industries Inc. 6,600 522 * Swift Energy Co. 16,600 510 * CNX Gas Corp. 13,393 510 * McMoRan Exploration Co. 34,622 507 Overseas Shipholding Group Inc. 12,788 502 Penn Virginia Corp. 20,050 491 * Tetra Technologies Inc. 35,250 431 * Cobalt International Energy Inc. 30,100 409 * Energy XXI Bermuda Ltd. 22,297 399 * ATP Oil & Gas Corp. 20,854 392 * Carrizo Oil & Gas Inc. 14,607 335 * Clean Energy Fuels Corp. 14,700 335 * Stone Energy Corp. 18,466 328 * International Coal Group Inc. 71,263 326 * USEC Inc. 55,330 319 * Complete Production Services Inc. 27,607 319 * Cal Dive International Inc. 42,955 315 * Contango Oil & Gas Co. 6,102 312 * Global Industries Ltd. 48,274 310 * Parker Drilling Co. 61,600 304 * ION Geophysical Corp. 57,925 285 * Enbridge Energy Management LLC 5,449 278 * Gulfmark Offshore Inc. 10,000 265 * Willbros Group Inc. 21,275 256 * Newpark Resources Inc. 47,421 249 * BPZ Resources Inc. 31,293 230 * Hornbeck Offshore Services Inc. 11,200 208 * James River Coal Co. 12,188 194 * Venoco Inc. 15,066 193 * Northern Oil and Gas Inc. 11,972 190 * Hercules Offshore Inc. 42,324 182 * Goodrich Petroleum Corp. 11,414 179 Gulf Island Fabrication Inc. 7,714 168 * Gulfport Energy Corp. 14,900 167 RPC Inc. 14,825 165 * Pioneer Drilling Co. 23,008 162 * Harvest Natural Resources Inc. 19,600 148 * CVR Energy Inc. 16,800 147 General Maritime Corp. 20,404 147 * Crosstex Energy Inc. 16,708 145 * Petroleum Development Corp. 6,191 143 * Matrix Service Co. 12,500 134 * PHI Inc. 6,324 134 * Kodiak Oil & Gas Corp. 36,814 126 * Tesco Corp. 10,462 122 * Rex Energy Corp. 10,636 121 * Petroquest Energy Inc. 23,400 118 Vaalco Energy Inc. 22,800 113 * T-3 Energy Services Inc. 4,500 111 W&T Offshore Inc. 12,297 103 * Seahawk Drilling Inc. 5,444 103 * Western Refining Inc. 18,000 99 * Superior Well Services Inc. 7,236 97 * Oilsands Quest Inc. 127,488 94 * Rentech Inc. 91,400 94 * Cheniere Energy Inc. 29,695 92 * Warren Resources Inc. 36,220 91 * Toreador Resources Corp. 11,152 91 * OYO Geospace Corp. 1,824 87 * Clayton Williams Energy Inc. 2,388 84 * GMX Resources Inc. 10,100 83 * Endeavour International Corp. 64,000 81 * Allis-Chalmers Energy Inc. 22,772 81 * Delta Petroleum Corp. 56,963 80 * Rex Stores Corp. 4,300 70 * Natural Gas Services Group Inc. 4,000 63 * Dawson Geophysical Co. 2,000 58 * Syntroleum Corp. 26,257 56 * Basic Energy Services Inc. 6,881 53 * CREDO Petroleum Corp. 5,050 50 * American Oil & Gas Inc. 7,117 48 * Bronco Drilling Co. Inc. 10,270 48 * FX Energy Inc. 13,100 45 Panhandle Oil and Gas Inc. Class A 1,900 45 * Gastar Exploration Ltd. 8,806 43 Houston American Energy Corp. 2,300 42 * Abraxas Petroleum Corp. 21,518 41 * Callon Petroleum Co. 7,361 39 * Vantage Drilling Co. 24,000 36 * ENGlobal Corp. 12,800 35 * Uranium Energy Corp. 9,279 30 * RAM Energy Resources Inc. 20,039 29 * Double Eagle Petroleum Co. 6,523 28 * Tri-Valley Corp. 13,900 28 *,^ Pacific Ethanol Inc. 22,380 25 * Union Drilling Inc. 4,000 25 *,^ GeoGlobal Resources Inc. 15,000 24 * Gasco Energy Inc. 71,046 23 * HKN Inc. 7,047 21 Alon USA Energy Inc. 2,797 20 Delek US Holdings Inc. 2,400 17 * Isramco Inc. 245 16 * Trico Marine Services Inc. 5,968 14 * Westmoreland Coal Co. 1,000 13 * Cano Petroleum Inc. 9,900 12 * Boots & Coots Inc. 4,700 11 * Approach Resources Inc. 1,200 11 * Georesources Inc. 700 11 * Meridian Resource Corp. 36,700 10 * Bolt Technology Corp. 900 10 * Verenium Corp. 1,938 10 *,^ Evergreen Energy Inc. 52,194 9 *,^ Sulphco Inc. 31,693 9 * Uranium Resources Inc. 8,100 6 * Geokinetics Inc. 600 4 * Barnwell Industries Inc. 1,000 4 * NGAS Resources Inc. 2,400 4 * PostRock Energy Corp. 351 4 * Mitcham Industries Inc. 300 2 * BMB Munai Inc. 1,500 1 Financials (10.0%) Bank of America Corp. 4,412,203 78,758 JPMorgan Chase & Co. 1,748,257 78,235 Wells Fargo & Co. 2,154,851 67,059 * Citigroup Inc. 9,404,407 38,088 Goldman Sachs Group Inc. 216,578 36,955 US Bancorp 848,370 21,956 American Express Co. 474,784 19,590 Bank of New York Mellon Corp. 534,179 16,495 Morgan Stanley 542,774 15,898 MetLife Inc. 363,194 15,741 PNC Financial Services Group Inc. 229,341 13,692 Travelers Cos. Inc. 242,307 13,070 Prudential Financial Inc. 204,953 12,400 Aflac Inc. 207,510 11,266 * Berkshire Hathaway Inc. Class A 89 10,840 Simon Property Group Inc. 126,891 10,646 State Street Corp. 219,959 9,929 BB&T Corp. 305,748 9,903 * Berkshire Hathaway Inc. Class B 120,450 9,789 CME Group Inc. 29,578 9,350 Capital One Financial Corp. 200,075 8,285 Charles Schwab Corp. 439,341 8,211 Franklin Resources Inc. 71,368 7,915 Chubb Corp. 151,844 7,873 ACE Ltd. 149,565 7,822 Allstate Corp. 226,655 7,323 T Rowe Price Group Inc. 114,235 6,275 SunTrust Banks Inc. 221,956 5,946 Marsh & McLennan Cos. Inc. 233,937 5,713 Loews Corp. 152,872 5,699 Vornado Realty Trust 72,069 5,456 Progressive Corp. 284,146 5,424 Northern Trust Corp. 96,631 5,340 Hartford Financial Services Group Inc. 186,647 5,305 Public Storage 56,485 5,196 Ameriprise Financial Inc. 113,381 5,143 Equity Residential 122,469 4,795 AON Corp. 109,634 4,682 Boston Properties Inc. 61,681 4,653 Fifth Third Bancorp 336,062 4,567 HCP Inc. 129,953 4,288 Annaly Capital Management Inc. 244,700 4,204 Invesco Ltd. 190,180 4,167 Principal Financial Group Inc. 141,813 4,142 Regions Financial Corp. 527,039 4,137 Lincoln National Corp. 134,357 4,125 Host Hotels & Resorts Inc. 278,344 4,078 * Genworth Financial Inc. Class A 216,732 3,975 Unum Group 147,512 3,654 Discover Financial Services 241,907 3,604 NYSE Euronext 115,332 3,415 Ventas Inc. 69,595 3,304 AvalonBay Communities Inc. 35,991 3,108 * IntercontinentalExchange Inc. 27,540 3,089 KeyCorp 389,741 3,021 Hudson City Bancorp Inc. 209,737 2,970 New York Community Bancorp Inc. 178,282 2,949 Comerica Inc. 77,159 2,935 XL Capital Ltd. Class A 151,701 2,867 Plum Creek Timber Co. Inc. 72,369 2,816 Kimco Realty Corp. 178,167 2,787 ProLogis 209,848 2,770 M&T Bank Corp. 34,003 2,699 Moody's Corp. 89,863 2,673 * SLM Corp. 209,149 2,619 People's United Financial Inc. 165,937 2,595 Health Care REIT Inc. 54,986 2,487 PartnerRe Ltd. 29,776 2,374 Willis Group Holdings PLC 74,597 2,334 BlackRock Inc. 10,291 2,241 * TD Ameritrade Holding Corp. 117,301 2,236 Everest Re Group Ltd. 26,800 2,169 * Leucadia National Corp. 86,228 2,139 Legg Mason Inc. 72,137 2,068 * Arch Capital Group Ltd. 26,457 2,017 Federal Realty Investment Trust 27,448 1,998 SL Green Realty Corp. 34,645 1,984 Cincinnati Financial Corp. 68,652 1,984 Torchmark Corp. 36,663 1,962 Axis Capital Holdings Ltd. 60,500 1,891 *,^ American International Group Inc. 53,696 1,833 Assurant Inc. 51,933 1,785 AMB Property Corp. 65,346 1,780 Nationwide Health Properties Inc. 50,207 1,765 Digital Realty Trust Inc. 32,550 1,764 Marshall & Ilsley Corp. 216,072 1,739 * CB Richard Ellis Group Inc. Class A 109,681 1,738 Huntington Bancshares Inc. 319,820 1,717 Liberty Property Trust 50,339 1,709 Reinsurance Group of America Inc. Class A 32,311 1,697 WR Berkley Corp. 64,454 1,682 Eaton Vance Corp. 49,803 1,670 Macerich Co. 43,289 1,658 * MSCI Inc. Class A 45,061 1,627 Rayonier Inc. 35,705 1,622 RenaissanceRe Holdings Ltd. 28,100 1,595 * Markel Corp. 4,170 1,562 Assured Guaranty Ltd. 70,085 1,540 Transatlantic Holdings Inc. 28,770 1,519 * Affiliated Managers Group Inc. 18,863 1,490 Regency Centers Corp. 39,105 1,465 Fidelity National Financial Inc. Class A 98,017 1,453 Realty Income Corp. 46,881 1,439 * First Horizon National Corp. 101,192 1,422 * AmeriCredit Corp. 59,802 1,421 HCC Insurance Holdings Inc. 50,499 1,394 First American Corp. 40,832 1,382 * E*Trade Financial Corp. 834,400 1,377 Old Republic International Corp. 108,303 1,373 Waddell & Reed Financial Inc. 37,787 1,362 Jones Lang LaSalle Inc. 18,511 1,349 * St. Joe Co. 41,609 1,346 * NASDAQ OMX Group Inc. 63,701 1,345 Cullen/Frost Bankers Inc. 24,086 1,344 SEI Investments Co. 60,108 1,321 Alexandria Real Estate Equities Inc. 19,528 1,320 Hospitality Properties Trust 54,962 1,316 Commerce Bancshares Inc. 31,265 1,286 Zions Bancorporation 58,707 1,281 White Mountains Insurance Group Ltd. 3,581 1,271 Senior Housing Properties Trust 57,154 1,266 Duke Realty Corp. 100,727 1,249 Mack-Cali Realty Corp. 35,389 1,247 Camden Property Trust 28,680 1,194 UDR Inc. 67,662 1,194 Raymond James Financial Inc. 44,205 1,182 Janus Capital Group Inc. 82,239 1,175 First Niagara Financial Group Inc. 82,400 1,172 Essex Property Trust Inc. 12,588 1,132 Arthur J Gallagher & Co. 46,001 1,129 Developers Diversified Realty Corp. 92,636 1,127 Validus Holdings Ltd. 40,793 1,123 Chimera Investment Corp. 287,293 1,118 Weingarten Realty Investors 51,134 1,102 Federated Investors Inc. Class B 41,674 1,099 Aspen Insurance Holdings Ltd. 37,330 1,077 StanCorp Financial Group Inc. 22,298 1,062 Jefferies Group Inc. 44,828 1,061 Corporate Office Properties Trust SBI 26,392 1,059 City National Corp. 19,410 1,048 Highwoods Properties Inc. 32,049 1,017 Apollo Investment Corp. 79,374 1,010 Washington Federal Inc. 49,090 998 Associated Banc-Corp 71,038 980 Brown & Brown Inc. 54,141 970 Hanover Insurance Group Inc. 22,243 970 Taubman Centers Inc. 24,200 966 Bank of Hawaii Corp. 21,473 965 American Financial Group Inc. 33,840 963 Apartment Investment & Management Co. 51,832 954 Valley National Bancorp 60,568 931 MFA Financial Inc. 122,800 904 TCF Financial Corp. 56,618 903 HRPT Properties Trust 113,560 884 Ares Capital Corp. 58,482 868 * SVB Financial Group 18,534 865 Protective Life Corp. 38,714 851 Allied World Assurance Co. Holdings Ltd. 18,875 847 National Retail Properties Inc. 37,009 845 BRE Properties Inc. 23,615 844 Platinum Underwriters Holdings Ltd. 22,700 842 Popular Inc. 288,543 840 Greenhill & Co. Inc. 10,227 840 CBL & Associates Properties Inc. 59,404 814 Endurance Specialty Holdings Ltd. 21,700 806 Fulton Financial Corp. 79,047 806 FirstMerit Corp. 37,125 801 Washington Real Estate Investment Trust 26,153 799 * ProAssurance Corp. 13,610 797 Entertainment Properties Trust 19,034 783 * Forest City Enterprises Inc. Class A 54,318 783 Tanger Factory Outlet Centers 17,878 772 Omega Healthcare Investors Inc. 39,266 765 Prosperity Bancshares Inc. 18,570 761 * Alleghany Corp. 2,606 758 Westamerica Bancorporation 13,118 756 BioMed Realty Trust Inc. 44,120 730 LaSalle Hotel Properties 30,860 719 Brandywine Realty Trust 58,037 709 BancorpSouth Inc. 33,721 707 Iberiabank Corp. 11,600 696 Home Properties Inc. 14,789 692 Equity Lifestyle Properties Inc. 12,750 687 * Signature Bank 18,451 684 Mid-America Apartment Communities Inc. 12,968 672 Douglas Emmett Inc. 43,259 665 Trustmark Corp. 26,974 659 American Campus Communities Inc. 23,786 658 * Conseco Inc. 105,566 657 Wilmington Trust Corp. 39,591 656 * Stifel Financial Corp. 12,100 650 American Capital Ltd. 127,371 647 CapitalSource Inc. 115,102 643 BOK Financial Corp. 12,212 640 Synovus Financial Corp. 194,633 640 Zenith National Insurance Corp. 16,528 633 Potlatch Corp. 17,888 627 Unitrin Inc. 22,051 619 Healthcare Realty Trust Inc. 26,255 611 * Knight Capital Group Inc. Class A 39,668 605 Kilroy Realty Corp. 19,500 601 Radian Group Inc. 38,253 598 Erie Indemnity Co. Class A 13,766 594 Montpelier Re Holdings Ltd. 35,308 594 Whitney Holding Corp. 41,933 578 Northwest Bancshares Inc. 49,204 578 * PHH Corp. 24,247 572 East West Bancorp Inc. 32,548 567 Umpqua Holdings Corp. 42,127 559 TFS Financial Corp. 41,704 557 Hancock Holding Co. 13,055 546 UMB Financial Corp. 13,421 545 Susquehanna Bancshares Inc. 55,518 545 NewAlliance Bancshares Inc. 42,781 540 Astoria Financial Corp. 37,095 538 Delphi Financial Group Inc. 21,214 534 Mercury General Corp. 12,055 527 DiamondRock Hospitality Co. 51,934 525 *,^ Federal National Mortgage Assn. 498,802 524 International Bancshares Corp. 22,720 522 Redwood Trust Inc. 33,576 518 * MGIC Investment Corp. 47,117 517 Cash America International Inc. 13,087 517 Webster Financial Corp. 29,280 512 Wintrust Financial Corp. 13,402 499 Max Capital Group Ltd. 21,600 497 DCT Industrial Trust Inc. 94,537 494 Post Properties Inc. 22,127 487 MB Financial Inc. 21,562 486 Extra Space Storage Inc. 38,079 483 Glacier Bancorp Inc. 31,628 482 United Bankshares Inc. 18,325 480 * Sunstone Hotel Investors Inc. 42,450 474 Franklin Street Properties Corp. 32,687 472 * MBIA Inc. 74,856 469 RLI Corp. 8,230 469 Old National Bancorp 39,124 468 PS Business Parks Inc. 8,502 454 First Financial Bancorp 25,482 453 First Citizens BancShares Inc. Class A 2,259 449 Argo Group International Holdings Ltd. 13,717 447 EastGroup Properties Inc. 11,700 442 Tower Group Inc. 19,701 437 Sovran Self Storage Inc. 12,480 435 First Midwest Bancorp Inc. 31,854 432 National Health Investors Inc. 11,000 426 FNB Corp. 51,775 420 Hatteras Financial Corp. 16,292 420 * Portfolio Recovery Associates Inc. 7,600 417 American National Insurance Co. 3,667 416 * Allied Capital Corp. 83,497 415 Equity One Inc. 21,403 404 * MF Global Holdings Ltd. 49,455 399 * KBW Inc. 14,836 399 Selective Insurance Group 23,700 393 Capitol Federal Financial 10,444 391 *,^ Federal Home Loan Mortgage Corp. 302,728 384 First Financial Bankshares Inc. 7,410 382 NBT Bancorp Inc. 16,653 381 Medical Properties Trust Inc. 36,186 379 CVB Financial Corp. 37,875 376 * Piper Jaffray Cos. 9,220 372 Community Bank System Inc. 16,000 364 * Ocwen Financial Corp. 32,350 359 Capstead Mortgage Corp. 29,992 359 Employers Holdings Inc. 23,539 350 * Texas Capital Bancshares Inc. 18,394 349 * optionsXpress Holdings Inc. 21,367 348 DuPont Fabros Technology Inc. 15,887 343 Infinity Property & Casualty Corp. 7,441 338 * Ezcorp Inc. Class A 16,338 337 PacWest Bancorp 14,691 335 Provident Financial Services Inc. 27,926 332 Park National Corp. 5,324 332 * Investment Technology Group Inc. 19,537 326 * National Financial Partners Corp. 22,825 322 Anworth Mortgage Asset Corp. 47,646 321 * Interactive Brokers Group Inc. 19,825 320 PrivateBancorp Inc. Class A 22,941 314 Cathay General Bancorp 26,830 313 * Investors Bancorp Inc. 23,646 312 National Penn Bancshares Inc. 45,194 312 Colonial Properties Trust 23,711 305 Brookline Bancorp Inc. 28,689 305 * PMI Group Inc. 54,900 298 Nelnet Inc. Class A 16,000 297 American Equity Investment Life Holding Co. 27,800 296 * Alexander's Inc. 989 296 * Forestar Group Inc. 15,641 295 * Pico Holdings Inc. 7,896 294 Prospect Capital Corp. 23,984 291 Horace Mann Educators Corp. 19,085 287 Chemical Financial Corp. 11,969 283 Lexington Realty Trust 43,108 281 Bank of the Ozarks Inc. 7,908 278 Acadia Realty Trust 15,578 278 * Navigators Group Inc. 6,993 275 Saul Centers Inc. 6,643 275 Cousins Properties Inc. 32,884 273 City Holding Co. 7,927 272 * iStar Financial Inc. 58,982 271 Inland Real Estate Corp. 29,454 270 * Hilltop Holdings Inc. 22,838 268 * Riskmetrics Group Inc. 11,636 263 Investors Real Estate Trust 29,024 262 * World Acceptance Corp. 6,937 250 S&T Bancorp Inc. 11,876 248 First Commonwealth Financial Corp. 36,633 246 LTC Properties Inc. 9,000 244 Boston Private Financial Holdings Inc. 32,663 241 * Ashford Hospitality Trust Inc. 33,206 238 Trustco Bank Corp. 38,059 235 * First Cash Financial Services Inc. 10,600 229 Hersha Hospitality Trust 44,000 228 Amtrust Financial Services Inc. 16,045 224 GFI Group Inc. 38,668 224 Home Bancshares Inc. 8,361 221 * MCG Capital Corp. 42,015 219 Sterling Bancshares Inc. 38,850 217 Columbia Banking System Inc. 10,634 216 Provident New York Bancorp 22,130 210 U-Store-It Trust 29,095 209 * Dollar Financial Corp. 8,600 207 BlackRock Kelso Capital Corp. 20,741 207 American Capital Agency Corp. 8,041 206 Getty Realty Corp. 8,727 204 Safety Insurance Group Inc. 5,189 195 Pennsylvania Real Estate Investment Trust 15,649 195 * Enstar Group Ltd. 2,793 193 * Greenlight Capital Re Ltd. Class A 7,195 192 Cardinal Financial Corp. 17,914 191 Government Properties Income Trust 7,344 191 First Potomac Realty Trust 12,495 188 Cedar Shopping Centers Inc. 23,600 187 BGC Partners Inc. Class A 30,530 187 Harleysville Group Inc. 5,517 186 Simmons First National Corp. Class A 6,737 186 * CNA Surety Corp. 10,410 185 WesBanco Inc. 11,385 185 Sun Communities Inc. 7,326 185 Northfield Bancorp Inc. 12,700 184 Dime Community Bancshares 14,512 183 Hercules Technology Growth Capital Inc. 17,107 181 * Citizens Inc. 26,169 181 Meadowbrook Insurance Group Inc. 22,801 180 United Fire & Casualty Co. 10,001 180 Fifth Street Finance Corp. 15,411 179 * Beneficial Mutual Bancorp Inc. 18,732 178 * AMERISAFE Inc. 10,800 177 MarketAxess Holdings Inc. 11,113 175 Independent Bank Corp. 7,000 173 Harleysville National Corp. 25,581 171 Bank Mutual Corp. 26,271 171 Westfield Financial Inc. 18,333 168 American Physicians Capital Inc. 5,199 166 * Pinnacle Financial Partners Inc. 10,768 163 First Financial Corp. 5,581 162 Trico Bancshares 8,078 161 * Altisource Portfolio Solutions SA 7,166 161 Southside Bancshares Inc. 7,367 159 National Western Life Insurance Co. Class A 857 158 Walter Investment Management Corp. 9,756 156 SCBT Financial Corp. 4,129 153 Community Trust Bancorp Inc. 5,623 152 * Encore Capital Group Inc. 9,223 152 NorthStar Realty Finance Corp. 35,998 152 StellarOne Corp. 11,315 151 Flagstone Reinsurance Holdings Ltd. 13,109 150 * First Industrial Realty Trust Inc. 19,264 149 * First Marblehead Corp. 52,451 149 ^ TowneBank 10,600 148 Advance America Cash Advance Centers Inc. 24,859 145 * Credit Acceptance Corp. 3,500 144 Parkway Properties Inc. 7,669 144 FBL Financial Group Inc. Class A 5,883 144 Evercore Partners Inc. Class A 4,800 144 * Nara Bancorp Inc. 16,402 144 * FelCor Lodging Trust Inc. 24,868 142 OneBeacon Insurance Group Ltd. Class A 8,107 140 * Safeguard Scientifics Inc. 10,753 140 Oritani Financial Corp. 8,664 139 * LaBranche & Co. Inc. 26,299 138 Universal Health Realty Income Trust 3,852 136 Compass Diversified Holdings 8,870 135 1st Source Corp. 7,693 135 * FPIC Insurance Group Inc. 4,950 134 * TradeStation Group Inc. 19,117 134 * eHealth Inc. 8,500 134 First Bancorp 9,817 133 Suffolk Bancorp 4,300 132 * United Community Banks Inc. 29,862 132 * Tejon Ranch Co. 4,300 131 * Citizens Republic Bancorp Inc. 110,662 131 Calamos Asset Management Inc. Class A 9,004 129 Cohen & Steers Inc. 5,100 127 ViewPoint Financial Group 7,847 127 BankFinancial Corp. 13,840 127 * Strategic Hotels & Resorts Inc. 29,600 126 Wilshire Bancorp Inc. 11,250 124 * United America Indemnity Ltd. Class A 12,928 124 MVC Capital Inc. 9,000 122 Oriental Financial Group Inc. 8,981 121 * Virginia Commerce Bancorp Inc. 18,065 120 * Phoenix Cos. Inc. 49,630 120 SY Bancorp Inc. 5,189 118 * Western Alliance Bancorp 20,740 118 SWS Group Inc. 10,221 118 Duff & Phelps Corp. Class A 7,000 117 * Bancorp Inc. 13,058 116 Republic Bancorp Inc. Class A 6,160 116 Maiden Holdings Ltd. 15,630 116 Renasant Corp. 7,089 115 NGP Capital Resources Co. 13,425 114 * Maguire Properties Inc. 36,800 113 Lakeland Bancorp Inc. 12,674 112 Flushing Financial Corp. 8,852 112 Associated Estates Realty Corp. 8,108 112 Arrow Financial Corp. 4,142 111 First BanCorp 46,200 111 * GLG Partners Inc. 35,990 111 Univest Corp. of Pennsylvania 5,905 110 Lakeland Financial Corp. 5,698 109 Invesco Mortgage Capital Inc. 4,600 106 WSFS Financial Corp. 2,700 105 ESSA Bancorp Inc. 8,266 104 *,^ Hanmi Financial Corp. 43,069 103 * Penson Worldwide Inc. 10,262 103 Danvers Bancorp Inc. 7,461 103 German American Bancorp Inc. 6,797 103 Urstadt Biddle Properties Inc. Class A 6,391 101 SeaBright Insurance Holdings Inc. 9,100 100 Gladstone Capital Corp. 8,419 99 Sandy Spring Bancorp Inc. 6,532 98 Presidential Life Corp. 9,800 98 Tompkins Financial Corp. 2,629 96 * PMA Capital Corp. Class A 15,612 96 GAMCO Investors Inc. 2,093 95 Ramco-Gershenson Properties Trust 8,310 94 Resource Capital Corp. 13,800 93 First Financial Northwest Inc. 13,637 93 Education Realty Trust Inc. 16,221 93 Glimcher Realty Trust 18,034 91 * Taylor Capital Group Inc. 7,000 91 * Primus Guaranty Ltd. 21,467 90 Agree Realty Corp. 3,900 89 Bancfirst Corp. 2,100 88 EMC Insurance Group Inc. 3,895 88 * RAIT Financial Trust 42,555 84 First Mercury Financial Corp. 6,441 84 Washington Trust Bancorp Inc. 4,493 84 Life Partners Holdings Inc. 3,750 83 * International Assets Holding Corp. 5,546 83 State Auto Financial Corp. 4,617 83 * Cardtronics Inc. 6,581 83 MainSource Financial Group Inc. 12,281 83 Great Southern Bancorp Inc. 3,677 83 Clifton Savings Bancorp Inc. 8,892 82 Capital Southwest Corp. 901 82 * Broadpoint Gleacher Securities Inc. 20,361 81 Cogdell Spencer Inc. 11,000 81 Stewart Information Services Corp. 5,820 80 Berkshire Hills Bancorp Inc. 4,378 80 * FBR Capital Markets Corp. 17,632 80 Peoples Bancorp Inc. 4,782 79 Merchants Bancshares Inc. 3,611 78 One Liberty Properties Inc. 4,703 78 * Guaranty Bancorp 49,037 78 Westwood Holdings Group Inc. 2,100 77 Gladstone Commercial Corp. 5,300 77 * Ambac Financial Group Inc. 134,271 75 First Merchants Corp. 10,627 74 Kite Realty Group Trust 15,523 73 * Ladenburg Thalmann Financial Services Inc. 76,300 72 Donegal Group Inc. Class A 4,931 72 Gladstone Investment Corp. 11,924 71 CoBiz Financial Inc. 11,273 70 Roma Financial Corp. 5,600 70 Mission West Properties Inc. 10,188 70 *,^ Green Bankshares Inc. 8,402 69 Abington Bancorp Inc. 8,563 68 Penns Woods Bancorp Inc. 2,008 67 Peapack Gladstone Financial Corp. 4,266 67 Kearny Financial Corp. 6,281 66 PennantPark Investment Corp. 6,300 65 Medallion Financial Corp. 8,180 65 CapLease Inc. 11,600 64 * Newcastle Investment Corp. 19,931 64 Centerstate Banks Inc. 5,242 64 Camden National Corp. 1,992 64 Center Bancorp Inc. 7,678 64 Heartland Financial USA Inc. 3,955 63 Baldwin & Lyons Inc. 2,573 62 TICC Capital Corp. 9,386 62 Bryn Mawr Bank Corp. 3,402 62 Northrim BanCorp Inc. 3,584 61 First Financial Holdings Inc. 4,035 61 Sanders Morris Harris Group Inc. 9,701 60 National Bankshares Inc. 2,192 60 CFS Bancorp Inc. 13,200 58 Sterling Bancorp 5,785 58 Union First Market Bankshares Corp. 3,850 58 Oppenheimer Holdings Inc. Class A 2,277 58 * Sun Bancorp Inc. 14,652 58 First Busey Corp. 13,011 58 Wainwright Bank & Trust Co. 5,682 55 Capital City Bank Group Inc. 3,850 55 * Thomas Weisel Partners Group Inc. 13,900 54 First South Bancorp Inc. 4,352 54 * Heritage Financial Corp. 3,576 54 Consolidated-Tomoka Land Co. 1,700 54 Financial Institutions Inc. 3,651 53 Ames National Corp. 2,615 52 Eastern Insurance Holdings Inc. 5,100 52 * Virtus Investment Partners Inc. 2,481 52 NYMAGIC Inc. 2,400 51 Arlington Asset Investment Corp. Class A 2,834 51 UMH Properties Inc. 6,159 50 LSB Corp. 4,028 50 *,^ Pacific Capital Bancorp NA 27,202 49 * Waterstone Financial Inc. 13,579 49 * Gramercy Capital Corp. 17,524 49 * United Community Financial Corp. 32,272 49 United Financial Bancorp Inc. 3,474 49 Student Loan Corp. 1,350 48 * Asset Acceptance Capital Corp. 7,559 48 Cypress Sharpridge Investments Inc. 3,541 47 Pulaski Financial Corp. 7,046 47 American National Bankshares Inc. 2,283 46 Southwest Bancorp Inc. 5,544 46 US Global Investors Inc. Class A 4,600 46 * NewStar Financial Inc. 6,812 43 * Avatar Holdings Inc. 1,994 43 State Bancorp Inc. 5,343 42 ^ Old Second Bancorp Inc. 6,115 40 K-Fed Bancorp 4,436 40 * Center Financial Corp. 8,115 39 OceanFirst Financial Corp. 3,436 39 * Republic First Bancorp Inc. 10,019 39 * American Safety Insurance Holdings Ltd. 2,300 38 First Community Bancshares Inc. 3,079 38 Kansas City Life Insurance Co. 1,200 38 Asta Funding Inc. 5,300 37 South Financial Group Inc. 53,734 37 * Crawford & Co. Class B 9,050 37 HF Financial Corp. 3,644 37 Citizens & Northern Corp. 2,898 36 * Stratus Properties Inc. 3,604 36 Federal Agricultural Mortgage Corp. Class A 3,500 35 * Eagle Bancorp Inc. 2,936 35 BancTrust Financial Group Inc. 7,033 34 Eastern Virginia Bankshares Inc. 4,460 34 Winthrop Realty Trust 2,759 33 * Consumer Portfolio Services Inc. 14,200 32 CompuCredit Holdings Corp. 6,159 32 * AmeriServ Financial Inc. 18,587 32 PMC Commercial Trust 4,300 31 West Bancorporation Inc. 4,621 30 * Pacific Mercantile Bancorp 10,891 30 * United Security Bancshares 6,044 30 * NewBridge Bancorp 8,369 30 * BankAtlantic Bancorp Inc. Class A 16,689 30 * Cowen Group Inc. Class A 5,200 29 * Heritage Commerce Corp. 7,000 29 Shore Bancshares Inc. 2,050 29 * Harris & Harris Group Inc. 6,200 29 *,^ Central Pacific Financial Corp. 16,703 28 Investors Title Co. 812 28 Century Bancorp Inc. Class A 1,440 28 American Physicians Service Group Inc. 1,090 27 * Tree.com Inc. 2,950 27 * First Acceptance Corp. 13,145 27 Pacific Continental Corp. 2,550 27 * Unity Bancorp Inc. 5,069 27 West Coast Bancorp 10,143 26 Monmouth Real Estate Investment Corp. Class A 3,100 26 Princeton National Bancorp Inc. 2,999 26 * Meridian Interstate Bancorp Inc. 2,492 26 Resource America Inc. Class A 5,286 25 Washington Banking Co. 2,000 25 Independence Holding Co. 2,602 25 First Bancorp Inc. 1,500 24 Jefferson Bancshares Inc. 5,200 24 * Arbor Realty Trust Inc. 7,200 23 First Place Financial Corp. 5,836 23 Rewards Network Inc. 1,733 23 First Security Group Inc. 10,668 23 Ameris Bancorp 2,475 22 * Marlin Business Services Corp. 2,196 22 HopFed Bancorp Inc. 1,815 22 TF Financial Corp. 1,161 22 Main Street Capital Corp. 1,400 22 * Premierwest Bancorp 47,106 21 * Intervest Bancshares Corp. Class A 5,348 21 * Encore Bancshares Inc. 2,207 21 Capital Bank Corp. 4,502 20 * Sterling Financial Corp. 34,860 20 * Bank of Granite Corp. 16,417 20 Bank of Marin Bancorp 600 20 MutualFirst Financial Inc. 2,926 19 United Security Bancshares 1,292 19 First of Long Island Corp. 800 19 Camco Financial Corp. 6,536 19 Enterprise Financial Services Corp. 1,685 19 Hawthorn Bancshares Inc. 1,519 18 * Macatawa Bank Corp. 10,455 18 *,^ W Holding Co. Inc. 1,821 18 Banner Corp. 4,700 18 Colony Bankcorp Inc. 3,062 18 Thomas Properties Group Inc. 5,320 18 Wayne Savings Bancshares Inc. 2,079 18 Provident Financial Holdings Inc. 4,832 17 Bridge Bancorp Inc. 700 16 Kohlberg Capital Corp. 2,881 16 * Cohen & Co. Inc. 2,883 16 First Defiance Financial Corp. 1,600 16 JMP Group Inc. 1,900 16 MBT Financial Corp. 11,530 16 Sierra Bancorp 1,200 15 Comm Bancorp Inc. 843 15 Codorus Valley Bancorp Inc. 2,097 15 Landmark Bancorp Inc. 825 15 * BCSB Bancorp Inc. 1,582 15 * HMN Financial Inc. 2,621 14 Cadence Financial Corp. 7,800 14 Citizens South Banking Corp. 2,237 14 Meta Financial Group Inc. 554 14 * Metro Bancorp Inc. 1,000 14 Care Investment Trust Inc. 1,500 13 * Superior Bancorp 4,089 13 ESB Financial Corp. 1,000 13 * First Keystone Financial Inc. 958 13 First M&F Corp. 3,952 13 Dynex Capital Inc. 1,400 13 Atlantic Coast Federal Corp. 4,745 12 Farmers Capital Bank Corp. 1,430 12 First Federal Bancshares of Arkansas Inc. 2,933 11 * American Independence Corp. 1,770 11 *,^ Amcore Financial Inc. 23,844 11 *,^ City Bank 9,265 10 QC Holdings Inc. 2,008 10 * Deerfield Capital Corp. 1,764 10 Federal Agricultural Mortgage Corp. 900 10 Smithtown Bancorp Inc. 2,454 10 * Royal Bancshares of Pennsylvania Inc. 4,060 10 Mercantile Bank Corp. 2,546 10 * Capitol Bancorp Ltd. 3,990 10 Independent Bank Corp. 13,405 9 National Interstate Corp. 445 9 Yadkin Valley Financial Corp. 2,100 9 Alliance Financial Corp. 300 9 * North Valley Bancorp 4,618 8 Tower Bancorp Inc. 300 8 * Capital Trust Inc. Class A 5,099 8 Epoch Holding Corp. 700 8 BRT Realty Trust 1,187 8 * Seacoast Banking Corp. of Florida 4,564 8 CNB Financial Corp. 500 8 * Frontier Financial Corp. 3,970 8 Rockville Financial Inc. 600 7 *,^ Anchor Bancorp Wisconsin Inc. 6,479 7 Diamond Hill Investment Group Inc. 100 7 * Cascade Bancorp 10,816 6 *,^ First State Bancorporation 10,265 6 FNB United Corp. 4,656 6 ^ Hampton Roads Bankshares Inc. 3,592 6 * TIB Financial Corp. 7,640 5 Ameriana Bancorp 1,926 5 *,^ PAB Bankshares Inc. 2,196 5 ^ Integra Bank Corp. 7,550 5 NASB Financial Inc. 200 5 * ZipRealty Inc. 900 4 * Preferred Bank 2,123 3 * TierOne Corp. 8,416 3 * Affirmative Insurance Holdings Inc. 500 2 * Vestin Realty Mortgage II Inc. 1,269 2 * Midwest Banc Holdings Inc. 8,097 2 * Valley National Bancorp Warrants Exp. 06/30/15 570 2 * Fidelity Southern Corp. 306 2 * Grubb & Ellis Co. 600 1 First United Corp. 200 1 * Southern Community Financial Corp. 400 1 * Community Capital Corp. 299 1 Cascade Financial Corp. 375 1 Teton Advisors Inc. Class B 31  Health Care (7.5%) Johnson & Johnson 1,224,045 79,808 Pfizer Inc. 3,580,011 61,397 Merck & Co. Inc. 1,355,052 50,611 Abbott Laboratories 686,179 36,148 * Amgen Inc. 448,956 26,830 Medtronic Inc. 491,016 22,110 Bristol-Myers Squibb Co. 759,313 20,274 * Gilead Sciences Inc. 399,203 18,156 UnitedHealth Group Inc. 515,475 16,841 Eli Lilly & Co. 458,708 16,614 Baxter International Inc. 267,426 15,564 * Medco Health Solutions Inc. 211,463 13,652 * WellPoint Inc. 203,277 13,087 * Celgene Corp. 203,854 12,631 * Express Scripts Inc. 116,001 11,804 Covidien PLC 221,446 11,134 * Thermo Fisher Scientific Inc. 181,523 9,338 Allergan Inc. 135,101 8,825 Becton Dickinson and Co. 105,400 8,298 McKesson Corp. 119,191 7,833 Stryker Corp. 132,615 7,588 * Biogen Idec Inc. 128,548 7,374 Aetna Inc. 192,775 6,768 * Genzyme Corp. 118,024 6,117 * St. Jude Medical Inc. 148,662 6,103 * Intuitive Surgical Inc. 16,943 5,898 Cardinal Health Inc. 160,887 5,797 * Zimmer Holdings Inc. 94,673 5,605 * Boston Scientific Corp. 671,818 4,851 CIGNA Corp. 121,615 4,449 * Forest Laboratories Inc. 134,135 4,206 * Life Technologies Corp. 79,374 4,149 * Hospira Inc. 71,933 4,075 Quest Diagnostics Inc. 69,900 4,074 CR Bard Inc. 42,747 3,703 AmerisourceBergen Corp. Class A 127,792 3,696 * Laboratory Corp. of America Holdings 47,077 3,564 * Humana Inc. 75,443 3,528 * Vertex Pharmaceuticals Inc. 85,550 3,496 * Mylan Inc. 135,527 3,078 * Varian Medical Systems Inc. 55,290 3,059 * DaVita Inc. 45,336 2,874 * Waters Corp. 42,109 2,844 * Cerner Corp. 30,924 2,630 * Millipore Corp. 24,586 2,596 * Edwards Lifesciences Corp. 25,093 2,481 * Human Genome Sciences Inc. 80,015 2,416 * Henry Schein Inc. 40,352 2,377 * Cephalon Inc. 33,127 2,245 * CareFusion Corp. 84,193 2,225 DENTSPLY International Inc. 63,157 2,201 * Illumina Inc. 55,828 2,172 * Alexion Pharmaceuticals Inc. 39,342 2,139 * Hologic Inc. 114,765 2,128 * ResMed Inc. 33,254 2,117 * Dendreon Corp. 58,033 2,116 Perrigo Co. 34,455 2,023 Beckman Coulter Inc. 30,776 1,933 * Watson Pharmaceuticals Inc. 44,675 1,866 * Covance Inc. 28,339 1,740 * Mettler-Toledo International Inc. 14,937 1,631 * Coventry Health Care Inc. 65,774 1,626 * OSI Pharmaceuticals Inc. 26,074 1,553 * Community Health Systems Inc. 41,171 1,520 Omnicare Inc. 52,844 1,495 * IDEXX Laboratories Inc. 25,970 1,495 * Valeant Pharmaceuticals International 34,248 1,470 * Amylin Pharmaceuticals Inc. 63,390 1,426 Universal Health Services Inc. Class B 40,594 1,424 * Kinetic Concepts Inc. 28,622 1,368 * Lincare Holdings Inc. 30,476 1,368 * Inverness Medical Innovations Inc. 34,477 1,343 * King Pharmaceuticals Inc. 111,639 1,313 * Warner Chilcott PLC Class A 51,101 1,306 Patterson Cos. Inc. 41,156 1,278 PerkinElmer Inc. 52,440 1,253 * Endo Pharmaceuticals Holdings Inc. 52,689 1,248 * Tenet Healthcare Corp. 216,089 1,236 * Mednax Inc. 21,014 1,223 * United Therapeutics Corp. 21,380 1,183 * Health Net Inc. 46,724 1,162 * Charles River Laboratories International Inc. 29,175 1,147 Pharmaceutical Product Development Inc. 47,778 1,135 Teleflex Inc. 17,614 1,129 * Gen-Probe Inc. 21,820 1,091 * VCA Antech Inc. 38,100 1,068 * BioMarin Pharmaceutical Inc. 45,005 1,052 * Myriad Genetics Inc. 42,974 1,034 Techne Corp. 15,674 998 * Health Management Associates Inc. Class A 111,004 955 * Salix Pharmaceuticals Ltd. 24,446 911 STERIS Corp. 26,237 883 * Bio-Rad Laboratories Inc. Class A 8,505 880 Owens & Minor Inc. 18,670 866 * Thoratec Corp. 25,862 865 * LifePoint Hospitals Inc. 23,071 849 * Onyx Pharmaceuticals Inc. 27,458 831 * InterMune Inc. 18,200 811 Cooper Cos. Inc. 20,298 789 * NuVasive Inc. 17,050 771 * Regeneron Pharmaceuticals Inc. 28,484 755 * AMERIGROUP Corp. 22,626 752 * Healthsouth Corp. 39,748 743 * Emergency Medical Services Corp. Class A 12,711 719 Hill-Rom Holdings Inc. 26,413 719 * Immucor Inc. 31,680 709 * Psychiatric Solutions Inc. 23,766 708 * Sirona Dental Systems Inc. 18,576 706 * Amedisys Inc. 12,734 703 * Catalyst Health Solutions Inc. 16,750 693 * Magellan Health Services Inc. 15,515 675 * Brookdale Senior Living Inc. 32,286 673 * Varian Inc. 12,930 670 Medicis Pharmaceutical Corp. Class A 26,292 662 * Haemonetics Corp. 11,462 655 * Auxilium Pharmaceuticals Inc. 21,000 654 * Incyte Corp. Ltd. 46,382 647 * PSS World Medical Inc. 27,350 643 * Nektar Therapeutics 41,676 634 * HMS Holdings Corp. 12,133 619 * American Medical Systems Holdings Inc. 33,192 617 West Pharmaceutical Services Inc. 14,675 616 * Parexel International Corp. 25,700 599 * Dionex Corp. 7,900 591 * Allscripts-Misys Healthcare Solutions Inc. 30,100 589 Masimo Corp. 21,992 584 * Cubist Pharmaceuticals Inc. 25,706 579 * Acorda Therapeutics Inc. 16,940 579 * WellCare Health Plans Inc. 18,959 565 * Align Technology Inc. 28,261 547 * Alkermes Inc. 42,014 545 Chemed Corp. 10,000 544 Quality Systems Inc. 8,500 522 * Centene Corp. 21,600 519 * Eclipsys Corp. 25,200 501 * ev3 Inc. 31,237 495 * Cepheid Inc. 26,922 471 * Viropharma Inc. 34,431 469 * Volcano Corp. 19,409 469 * Seattle Genetics Inc. 38,886 464 * Isis Pharmaceuticals Inc. 41,525 453 * Bruker Corp. 29,664 435 * Savient Pharmaceuticals Inc. 29,961 433 * Integra LifeSciences Holdings Corp. 9,501 416 Invacare Corp. 15,207 404 * Par Pharmaceutical Cos. Inc. 15,627 388 * Healthspring Inc. 22,000 387 * Gentiva Health Services Inc. 13,331 377 Meridian Bioscience Inc. 18,208 371 * Conmed Corp. 15,440 368 * inVentiv Health Inc. 16,315 366 * Wright Medical Group Inc. 20,400 363 * Martek Biosciences Corp. 15,984 360 * athenahealth Inc. 9,700 355 * Amsurg Corp. Class A 16,300 352 PDL BioPharma Inc. 56,495 351 * Impax Laboratories Inc. 19,533 349 * Theravance Inc. 25,539 340 * Halozyme Therapeutics Inc. 42,400 339 * AMAG Pharmaceuticals Inc. 9,333 326 Landauer Inc. 4,900 320 * Luminex Corp. 18,616 313 * Hanger Orthopedic Group Inc. 17,135 312 * Conceptus Inc. 15,600 311 * Facet Biotech Corp. 11,439 309 * PharMerica Corp. 16,254 296 * Cyberonics Inc. 15,400 295 * Healthways Inc. 18,313 294 * Exelixis Inc. 48,305 293 * Bio-Reference Labs Inc. 6,644 292 * Abaxis Inc. 10,700 291 * Momenta Pharmaceuticals Inc. 19,200 287 * Celera Corp. 39,557 281 * Alnylam Pharmaceuticals Inc. 16,500 281 * Pharmasset Inc. 10,300 276 * Universal American Corp. 17,857 275 * Kindred Healthcare Inc. 15,232 275 * Phase Forward Inc. 20,914 273 * Affymetrix Inc. 36,894 271 * Vivus Inc. 30,814 269 * Greatbatch Inc. 12,541 266 * Natus Medical Inc. 16,600 264 * Enzon Pharmaceuticals Inc. 25,691 262 Analogic Corp. 5,900 252 * MedAssets Inc. 11,500 241 * RehabCare Group Inc. 8,832 241 * Omnicell Inc. 17,100 240 * Odyssey HealthCare Inc. 13,000 235 * Emeritus Corp. 11,336 231 * Geron Corp. 40,580 230 * Abraxis Bioscience Inc. 4,441 230 * MannKind Corp. 33,595 220 Computer Programs & Systems Inc. 5,600 219 * Quidel Corp. 15,000 218 * Genoptix Inc. 6,000 213 * Zoll Medical Corp. 8,000 211 * Allos Therapeutics Inc. 28,177 209 * ICU Medical Inc. 6,000 207 * Assisted Living Concepts Inc. Class A 6,244 205 * Medicines Co. 26,016 204 * ABIOMED Inc. 19,700 204 * Questcor Pharmaceuticals Inc. 24,622 203 * NxStage Medical Inc. 17,600 202 * LHC Group Inc. 5,900 198 * Immunogen Inc. 24,400 197 * Orthofix International NV 5,401 196 * Merit Medical Systems Inc. 12,839 196 * Corvel Corp. 5,256 188 * Inspire Pharmaceuticals Inc. 29,885 186 * Orthovita Inc. 43,416 185 * OraSure Technologies Inc. 30,890 183 * Nabi Biopharmaceuticals 33,271 182 * Neogen Corp. 7,203 181 * Cross Country Healthcare Inc. 17,700 179 * Sequenom Inc. 28,330 179 * AMN Healthcare Services Inc. 20,205 178 * Sun Healthcare Group Inc. 17,929 171 * Air Methods Corp. 5,000 170 * Metabolix Inc. 13,884 169 * MWI Veterinary Supply Inc. 4,100 166 * IPC The Hospitalist Co. Inc. 4,650 163 * BioScrip Inc. 20,408 163 * Spectranetics Corp. 22,996 159 * Accuray Inc. 25,957 158 * Somanetics Corp. 8,183 157 * Pain Therapeutics Inc. 24,800 155 * Insulet Corp. 10,300 155 * Micromet Inc. 19,030 154 * DexCom Inc. 15,800 154 * Immunomedics Inc. 45,675 152 * Symmetry Medical Inc. 15,100 152 * Clinical Data Inc. 7,800 151 * Res-Care Inc. 12,200 146 * NPS Pharmaceuticals Inc. 28,946 146 * SonoSite Inc. 4,508 145 * American Dental Partners Inc. 10,709 140 * Medivation Inc. 13,215 139 * Affymax Inc. 5,854 137 * eResearchTechnology Inc. 19,350 134 * Pharmacyclics Inc. 21,228 132 * US Physical Therapy Inc. 7,600 132 * Endologix Inc. 32,493 131 * Rigel Pharmaceuticals Inc. 16,289 130 * Sangamo Biosciences Inc. 23,683 128 * Maxygen Inc. 19,491 128 * Medical Action Industries Inc. 10,350 127 * SurModics Inc. 5,945 124 * HealthTronics Inc. 34,556 124 * Targacept Inc. 6,282 124 * Arqule Inc. 21,301 123 * Optimer Pharmaceuticals Inc. 9,900 122 * AMICAS Inc. 20,076 121 * Pozen Inc. 12,462 119 * Cypress Bioscience Inc. 24,077 118 * Triple-S Management Corp. Class B 6,635 118 * Molina Healthcare Inc. 4,618 116 * Ligand Pharmaceuticals Inc. Class B 64,280 112 * Angiodynamics Inc. 7,093 111 * XenoPort Inc. 11,900 110 * IRIS International Inc. 10,700 109 * Sunrise Senior Living Inc. 21,300 109 * SuperGen Inc. 33,900 108 * Zymogenetics Inc. 18,875 108 * Rural/Metro Corp. 14,870 108 America Service Group Inc. 6,643 107 * Arena Pharmaceuticals Inc. 34,008 105 * Accelrys Inc. 17,107 105 * Palomar Medical Technologies Inc. 9,700 105 *,^ Novavax Inc. 45,222 104 * TomoTherapy Inc. 30,606 104 * Kensey Nash Corp. 4,291 101 * Lexicon Pharmaceuticals Inc. 67,009 99 * Albany Molecular Research Inc. 11,811 99 *,^ Cell Therapeutics Inc. 179,910 97 * BioMimetic Therapeutics Inc. 7,381 97 * Durect Corp. 31,841 96 * RTI Biologics Inc. 21,863 95 * Progenics Pharmaceuticals Inc. 17,436 93 * Ariad Pharmaceuticals Inc. 27,212 93 * Vital Images Inc. 5,700 92 * Rochester Medical Corp. 7,086 91 * CryoLife Inc. 14,000 91 Cantel Medical Corp. 4,500 89 * Sciclone Pharmaceuticals Inc. 25,157 89 * Continucare Corp. 23,735 88 * Dyax Corp. 25,397 87 * Akorn Inc. 56,444 86 National Healthcare Corp. 2,400 85 * Protalix BioTherapeutics Inc. 12,700 83 * Almost Family Inc. 2,200 83 * Capital Senior Living Corp. 15,700 83 * Array Biopharma Inc. 29,985 82 * Emergent Biosolutions Inc. 4,800 81 * Hi-Tech Pharmacal Co. Inc. 3,513 78 *,^ BioCryst Pharmaceuticals Inc. 11,700 77 * Genomic Health Inc. 4,300 76 * Peregrine Pharmaceuticals Inc. 23,676 73 * Stereotaxis Inc. 14,107 71 * Ardea Biosciences Inc. 3,870 71 * Alphatec Holdings Inc. 11,000 70 * Kendle International Inc. 4,000 70 * Caliper Life Sciences Inc. 17,380 69 * LCA-Vision Inc. 8,112 67 * Micrus Endovascular Corp. 3,400 67 * Cadence Pharmaceuticals Inc. 7,068 65 * Vanda Pharmaceuticals Inc. 5,400 62 * Medcath Corp. 5,899 62 * Depomed Inc. 17,306 61 * Alliance HealthCare Services Inc. 10,800 61 * Santarus Inc. 11,122 60 Young Innovations Inc. 2,100 59 * Medidata Solutions Inc. 3,800 58 * Neurocrine Biosciences Inc. 22,534 57 * CytRx Corp. 51,700 57 Atrion Corp. 400 57 * Anika Therapeutics Inc. 8,000 57 * Enzo Biochem Inc. 9,435 57 * Anadys Pharmaceuticals Inc. 21,879 56 * Hooper Holmes Inc. 63,605 55 * StemCells Inc. 46,900 54 * Adolor Corp. 29,428 53 * Five Star Quality Care Inc. 17,293 53 * Cerus Corp. 18,474 52 * Curis Inc. 16,670 51 * Myriad Pharmaceuticals Inc. 11,168 50 * SIGA Technologies Inc. 7,433 49 * Spectrum Pharmaceuticals Inc. 10,500 48 * Idenix Pharmaceuticals Inc. 17,134 48 * Providence Service Corp. 3,100 47 * Synovis Life Technologies Inc. 2,995 47 * Celldex Therapeutics Inc. 7,537 46 * ATS Medical Inc. 17,226 45 * Cambrex Corp. 10,772 44 * MAKO Surgical Corp. 3,200 43 * Merge Healthcare Inc. 20,581 43 * Delcath Systems Inc. 5,098 41 * Orexigen Therapeutics Inc. 7,000 41 * Vical Inc. 12,115 41 Ensign Group Inc. 2,292 40 * Clarient Inc. 14,890 39 * Osiris Therapeutics Inc. 5,258 39 * National Dentex Corp. 3,896 38 * PDI Inc. 5,100 38 * Corcept Therapeutics Inc. 13,426 38 Psychemedics Corp. 4,980 38 * XOMA Ltd. 65,000 37 *,^ GenVec Inc. 47,497 37 * Skilled Healthcare Group Inc. 6,000 37 * Exactech Inc. 1,758 37 * Obagi Medical Products Inc. 3,000 37 * Allied Healthcare International Inc. 13,317 36 * Entremed Inc. 53,110 36 * Penwest Pharmaceuticals Co. 10,450 36 * NovaMed Inc. 10,600 36 *,^ Generex Biotechnology Corp. 66,500 36 * Insmed Inc. 30,050 35 * BMP Sunstone Corp. 6,943 35 * Hansen Medical Inc. 15,321 35 * AVI BioPharma Inc. 29,300 35 * MAP Pharmaceuticals Inc. 2,100 33 * Telik Inc. 39,883 33 * Caraco Pharmaceutical Laboratories Ltd. 5,444 33 * Columbia Laboratories Inc. 30,465 33 * Icad Inc. 21,400 33 * Cytori Therapeutics Inc. 7,100 32 * CardioNet Inc. 4,200 32 * Matrixx Initiatives Inc. 6,300 32 * Exact Sciences Corp. 7,166 32 * Biolase Technology Inc. 15,314 30 * GTx Inc. 8,800 29 * Discovery Laboratories Inc. 56,046 29 * Cutera Inc. 2,800 29 * BioSphere Medical Inc. 10,860 29 * Harvard Bioscience Inc. 7,434 29 * KV Pharmaceutical Co. Class A 16,333 29 * Chindex International Inc. 2,400 28 * Osteotech Inc. 7,187 28 * Javelin Pharmaceuticals Inc. 21,776 28 * AVANIR Pharmaceuticals Inc. 12,100 28 * Idera Pharmaceuticals Inc. 4,300 27 * Hemispherx Biopharma Inc. 35,200 26 * Cardiac Science Corp. 13,656 26 * Nighthawk Radiology Holdings Inc. 7,985 25 * Cytokinetics Inc. 7,525 24 * Electro-Optical Sciences Inc. 3,204 24 * ThermoGenesis Corp. 33,937 24 * Acadia Pharmaceuticals Inc. 15,540 23 * ISTA Pharmaceuticals Inc. 5,337 22 * Theragenics Corp. 11,916 20 * Transcend Services Inc. 1,200 20 * Strategic Diagnostics Inc. 9,612 18 * Orthologic Corp. 20,010 18 * RadNet Inc. 5,579 18 * Aastrom Biosciences Inc. 10,475 17 * Opko Health Inc. 8,400 17 * NMT Medical Inc. 3,531 16 * CPEX Pharmaceuticals Inc. 940 15 * Cynosure Inc. Class A 1,300 15 * Orchid Cellmark Inc. 7,589 14 * AspenBio Pharma Inc. 6,000 14 * RXi Pharmaceuticals Corp. 2,936 13 * OncoGenex Pharmaceutical Inc. 636 13 * Cel-Sci Corp. 19,362 12 * OTIX Global Inc. 2,786 12 * Synta Pharmaceuticals Corp. 2,800 12 * Repligen Corp. 2,900 12 * Animal Health International Inc. 5,800 11 * MiddleBrook Pharmaceuticals Inc. 36,023 11 * Biosante Pharmaceuticals Inc. 5,715 10 * Alexza Pharmaceuticals Inc. 3,696 10 * Infinity Pharmaceuticals Inc. 1,525 9 * Staar Surgical Co. 2,300 9 * Biodel Inc. 2,000 9 * OXiGENE Inc. 6,748 8 * ADVENTRX Pharmaceuticals Inc. 35,400 8 * Antigenics Inc. 8,912 6 * Arrowhead Research Corp. 5,498 6 * Inovio Biomedical Corp. 4,600 6 * Dynavax Technologies Corp. 4,363 6 * Poniard Pharmaceuticals Inc. 4,773 5 * IVAX Diagnostics Inc. 8,700 5 * SCOLR Pharma Inc. 6,600 5 * MediciNova Inc. 672 5 * Biospecifics Technologies Corp. 166 5 * Mediware Information Systems 500 4 * Dusa Pharmaceuticals Inc. 2,300 4 * Health Grades Inc. 400 3 * Digirad Corp. 1,200 2 * Inhibitex Inc. 1,400 2 * Combinatorx Inc. 1,300 2 * Chelsea Therapeutics International Inc. 400 1 * EpiCept Corp. 637 1 * Dialysis Corp. Of America 200 1 * Vascular Solutions Inc. 100 1 * Bovie Medical Corp. 100 1 * Repros Therapeutics Inc. 700  * Palatin Technologies Inc. 1,600  Industrials (6.8%) General Electric Co. 4,723,720 85,972 United Technologies Corp. 395,055 29,080 3M Co. 298,369 24,935 Boeing Co. 306,225 22,235 United Parcel Service Inc. Class B 313,256 20,177 Caterpillar Inc. 276,225 17,361 Emerson Electric Co. 333,655 16,796 Union Pacific Corp. 223,832 16,407 Honeywell International Inc. 321,567 14,557 FedEx Corp. 131,630 12,294 Lockheed Martin Corp. 142,597 11,867 General Dynamics Corp. 145,791 11,255 Deere & Co. 187,628 11,156 Danaher Corp. 121,379 9,699 Raytheon Co. 169,322 9,672 Norfolk Southern Corp. 163,624 9,145 Illinois Tool Works Inc. 189,362 8,968 CSX Corp. 174,561 8,885 Northrop Grumman Corp. 132,513 8,689 Tyco International Ltd. 211,053 8,073 Precision Castparts Corp. 62,577 7,929 Waste Management Inc. 206,816 7,121 PACCAR Inc. 153,555 6,655 Eaton Corp. 69,999 5,304 Cummins Inc. 85,220 5,279 * Delta Air Lines Inc. 346,668 5,058 Ingersoll-Rand PLC 142,345 4,964 Republic Services Inc. Class A 169,004 4,905 L-3 Communications Holdings Inc. 51,621 4,730 Parker Hannifin Corp. 71,384 4,621 Rockwell Collins Inc. 69,909 4,376 Southwest Airlines Co. 329,954 4,362 CH Robinson Worldwide Inc. 74,567 4,165 ITT Corp. 77,182 4,138 Goodrich Corp. 55,225 3,894 Dover Corp. 82,722 3,867 Fluor Corp. 79,590 3,702 Rockwell Automation Inc. 63,223 3,563 Cooper Industries PLC 74,158 3,555 Expeditors International of Washington Inc. 94,262 3,480 WW Grainger Inc. 28,143 3,043 *,^ First Solar Inc. 24,489 3,004 Fastenal Co. 59,346 2,848 * McDermott International Inc. 102,080 2,748 Flowserve Corp. 24,720 2,726 Textron Inc. 121,288 2,575 Joy Global Inc. 45,475 2,574 Masco Corp. 160,983 2,498 * Jacobs Engineering Group Inc. 55,100 2,490 Roper Industries Inc. 40,747 2,357 Pitney Bowes Inc. 91,841 2,246 Iron Mountain Inc. 81,159 2,224 Bucyrus International Inc. Class A 33,350 2,201 Pall Corp. 52,000 2,106 Equifax Inc. 56,187 2,012 AMETEK Inc. 48,089 1,994 Manpower Inc. 34,776 1,986 RR Donnelley & Sons Co. 91,806 1,960 * Stericycle Inc. 35,562 1,938 Robert Half International Inc. 63,535 1,933 * URS Corp. 37,231 1,847 * Quanta Services Inc. 93,602 1,793 Cintas Corp. 61,512 1,728 Dun & Bradstreet Corp. 23,026 1,714 Avery Dennison Corp. 45,399 1,653 * Oshkosh Corp. 39,108 1,578 KBR Inc. 71,100 1,576 * Kansas City Southern 42,550 1,539 * Foster Wheeler AG 56,502 1,533 * AGCO Corp. 41,603 1,492 Donaldson Co. Inc. 32,757 1,478 Pentair Inc. 41,360 1,473 * UAL Corp. 75,222 1,471 SPX Corp. 22,043 1,462 JB Hunt Transport Services Inc. 39,390 1,413 * Continental Airlines Inc. Class B 62,089 1,364 * AMR Corp. 147,976 1,348 * BE Aerospace Inc. 43,157 1,314 * Owens Corning 51,497 1,310 * Shaw Group Inc. 37,606 1,294 * Navistar International Corp. 28,479 1,274 * Verisk Analytics Inc. Class A 45,000 1,269 IDEX Corp. 36,253 1,200 * Waste Connections Inc. 34,950 1,187 Hubbell Inc. Class B 23,449 1,183 * Alliant Techsystems Inc. 14,520 1,180 Harsco Corp. 36,146 1,155 * Copart Inc. 32,024 1,140 * Aecom Technology Corp. 40,064 1,137 Snap-On Inc. 25,935 1,124 Timken Co. 36,995 1,110 * Terex Corp. 48,700 1,106 TransDigm Group Inc. 20,800 1,103 * Spirit Aerosystems Holdings Inc. Class A 46,510 1,087 Carlisle Cos. Inc. 27,512 1,048 Kennametal Inc. 36,882 1,037 Lincoln Electric Holdings Inc. 19,025 1,034 * Corrections Corp. of America 51,822 1,029 Gardner Denver Inc. 23,292 1,026 MSC Industrial Direct Co. Class A 19,754 1,002 * IHS Inc. Class A 18,397 984 Landstar System Inc. 23,070 969 Regal-Beloit Corp. 16,300 968 Ryder System Inc. 24,950 967 Lennox International Inc. 21,205 940 * Thomas & Betts Corp. 23,732 931 * Covanta Holding Corp. 55,753 929 Towers Watson & Co. Class A 19,190 912 * FTI Consulting Inc. 23,080 908 Nordson Corp. 13,359 907 * Kirby Corp. 23,000 877 Woodward Governor Co. 27,400 876 Graco Inc. 26,891 861 * WABCO Holdings Inc. 28,570 855 Wabtec Corp. 20,014 843 * Hertz Global Holdings Inc. 83,200 831 Acuity Brands Inc. 19,612 828 CLARCOR Inc. 22,870 789 Con-way Inc. 22,126 777 Manitowoc Co. Inc. 57,948 753 Toro Co. 15,200 747 Crane Co. 20,997 745 * GrafTech International Ltd. 54,098 740 Baldor Electric Co. 19,619 734 * EMCOR Group Inc. 29,600 729 Curtiss-Wright Corp. 20,868 726 Watsco Inc. 12,600 717 Trinity Industries Inc. 35,388 706 Valmont Industries Inc. 8,257 684 Brady Corp. Class A 21,562 671 * Esterline Technologies Corp. 13,300 657 UTi Worldwide Inc. 42,328 648 * Alaska Air Group Inc. 15,578 642 * Moog Inc. Class A 18,100 641 * Teledyne Technologies Inc. 15,321 632 * General Cable Corp. 23,352 631 * Hexcel Corp. 43,400 627 * United Stationers Inc. 10,619 625 * Tetra Tech Inc. 27,038 623 * WESCO International Inc. 17,725 615 Alexander & Baldwin Inc. 18,429 609 * Genesee & Wyoming Inc. Class A 17,619 601 GATX Corp. 20,636 591 Knight Transportation Inc. 27,965 590 * Clean Harbors Inc. 10,565 587 Actuant Corp. Class A 29,460 576 * JetBlue Airways Corp. 103,011 575 Belden Inc. 20,925 575 Brink's Co. 20,156 569 Kaydon Corp. 14,888 560 * American Superconductor Corp. 19,308 558 AO Smith Corp. 10,545 554 * USG Corp. 31,200 535 * Avis Budget Group Inc. 45,793 527 * US Airways Group Inc. 71,022 522 Triumph Group Inc. 7,306 512 * Atlas Air Worldwide Holdings Inc. 9,600 509 Simpson Manufacturing Co. Inc. 18,300 508 * EnerSys 20,280 500 * Orbital Sciences Corp. 26,000 494 * HUB Group Inc. Class A 17,307 484 Werner Enterprises Inc. 20,677 479 HNI Corp. 17,635 470 Granite Construction Inc. 15,477 468 *,^ SunPower Corp. Class A 24,700 467 Herman Miller Inc. 25,487 460 * Insituform Technologies Inc. Class A 17,200 458 * Geo Group Inc. 23,000 456 * AAR Corp. 18,100 449 Mueller Industries Inc. 16,629 446 Deluxe Corp. 22,637 440 Applied Industrial Technologies Inc. 17,689 440 Heartland Express Inc. 26,218 433 ABM Industries Inc. 20,350 431 Briggs & Stratton Corp. 22,096 431 Rollins Inc. 19,850 430 * II-VI Inc. 12,700 430 * Middleby Corp. 7,453 429 Mine Safety Appliances Co. 15,302 428 * Beacon Roofing Supply Inc. 22,075 422 Corporate Executive Board Co. 15,845 421 * Old Dominion Freight Line Inc. 12,550 419 * SYKES Enterprises Inc. 18,316 418 Healthcare Services Group Inc. 18,642 417 Watts Water Technologies Inc. Class A 13,211 410 Barnes Group Inc. 20,864 406 * Korn/Ferry International 22,900 404 * CoStar Group Inc. 9,317 387 Forward Air Corp. 14,553 383 ESCO Technologies Inc. 11,800 375 Skywest Inc. 25,900 370 * Resources Connection Inc. 19,200 368 * Allegiant Travel Co. Class A 6,346 367 Otter Tail Corp. 16,268 357 * Griffon Corp. 28,390 354 Arkansas Best Corp. 11,800 353 American Science & Engineering Inc. 4,700 352 Robbins & Myers Inc. 14,700 350 * Armstrong World Industries Inc. 9,156 332 Mueller Water Products Inc. Class A 69,074 330 * EnPro Industries Inc. 10,919 318 * SunPower Corp. Class B 18,694 313 * MasTec Inc. 24,375 307 * Mobile Mini Inc. 19,500 302 * TrueBlue Inc. 19,304 299 * Dollar Thrifty Automotive Group Inc. 9,300 299 * GeoEye Inc. 10,068 297 Kaman Corp. 11,851 296 * Genco Shipping & Trading Ltd. 13,908 294 * Navigant Consulting Inc. 24,078 292 Universal Forest Products Inc. 7,421 286 * Kforce Inc. 18,707 285 Cubic Corp. 7,900 284 * AirTran Holdings Inc. 54,940 279 * Tutor Perini Corp. 12,800 278 * Chart Industries Inc. 13,917 278 * Ceradyne Inc. 12,246 278 Administaff Inc. 12,700 271 Ameron International Corp. 4,300 270 Aircastle Ltd. 28,426 269 * DigitalGlobe Inc. 9,560 267 Franklin Electric Co. Inc. 8,900 267 Quanex Building Products Corp. 15,990 264 * Macquarie Infrastructure Co. LLC 18,800 260 * Cenveo Inc. 30,001 260 Apogee Enterprises Inc. 16,300 258 Knoll Inc. 22,700 255 * Interline Brands Inc. 13,304 255 Steelcase Inc. Class A 37,426 242 * RBC Bearings Inc. 7,577 242 * Astec Industries Inc. 8,243 239 * SFN Group Inc. 29,599 237 HEICO Corp. 4,500 232 Albany International Corp. 10,722 231 Seaboard Corp. 177 230 * Advisory Board Co. 7,291 230 Comfort Systems USA Inc. 18,300 229 Heidrick & Struggles International Inc. 8,100 227 EnergySolutions Inc. 35,200 226 * Force Protection Inc. 37,036 223 CIRCOR International Inc. 6,700 223 * Altra Holdings Inc. 16,000 220 * Blount International Inc. 20,937 217 * Polypore International Inc. 12,400 217 Badger Meter Inc. 5,482 211 Raven Industries Inc. 7,100 209 * Acacia Research - Acacia Technologies 19,331 209 Interface Inc. Class A 17,743 205 * Argon ST Inc. 7,695 205 * Wabash National Corp. 28,850 202 * Layne Christensen Co. 7,508 201 * Taser International Inc. 34,000 199 McGrath Rentcorp 8,200 199 * Celadon Group Inc. 14,225 198 * EnerNOC Inc. 6,500 193 Tennant Co. 6,900 189 AAON Inc. 8,330 188 * Waste Services Inc. 18,832 186 * Amerco Inc. 3,428 186 * United Rentals Inc. 19,680 185 * Huron Consulting Group Inc. 8,890 180 Lindsay Corp. 4,350 180 G&K Services Inc. Class A 6,939 180 *,^ Energy Conversion Devices Inc. 22,606 177 * Orion Marine Group Inc. 9,800 177 John Bean Technologies Corp. 9,900 174 Tredegar Corp. 10,055 172 HEICO Corp. Class A 4,304 171 * Consolidated Graphics Inc. 4,100 170 * Vicor Corp. 12,179 168 Encore Wire Corp. 8,050 167 * Dycom Industries Inc. 19,090 167 * DynCorp International Inc. Class A 14,549 167 * School Specialty Inc. 7,299 166 * CBIZ Inc. 25,023 164 Gorman-Rupp Co. 6,452 164 * Stanley Inc. 5,800 164 Ennis Inc. 10,009 163 FreightCar America Inc. 6,515 157 * Exponent Inc. 5,516 157 * Kelly Services Inc. Class A 9,400 157 AZZ Inc. 4,614 156 * Columbus McKinnon Corp. 9,837 156 * GenCorp Inc. 27,100 156 * M&F Worldwide Corp. 5,100 156 Viad Corp. 7,547 155 * H&E Equipment Services Inc. 14,293 154 Cascade Corp. 4,700 151 * ACCO Brands Corp. 19,708 151 * RSC Holdings Inc. 18,900 150 * Colfax Corp. 12,600 148 Federal Signal Corp. 16,353 147 Great Lakes Dredge & Dock Corp. 27,781 146 * ATC Technology Corp. 8,429 145 Diamond Management & Technology Consultants Inc. Class A 18,175 143 NACCO Industries Inc. Class A 1,891 140 * Aerovironment Inc. 5,300 138 * COMSYS IT Partners Inc. 7,856 137 * ICF International Inc. 5,500 137 CDI Corp. 9,300 136 * Furmanite Corp. 26,197 136 * American Reprographics Co. 15,057 135 * Energy Recovery Inc. 21,262 134 * American Commercial Lines Inc. 5,280 133 * Capstone Turbine Corp. 104,276 132 *,^ Harbin Electric Inc. 6,100 132 *,^ Evergreen Solar Inc. 115,307 130 * LB Foster Co. Class A 4,500 130 Bowne & Co. Inc. 11,514 129 Standex International Corp. 4,900 126 * US Ecology Inc. 7,800 126 * Hawaiian Holdings Inc. 17,000 125 Ducommun Inc. 5,800 122 Ampco-Pittsburgh Corp. 4,900 122 * Marten Transport Ltd. 6,150 121 * Eagle Bulk Shipping Inc. 22,733 121 * K-Tron International Inc. 800 120 * Rush Enterprises Inc. Class A 8,750 116 Titan International Inc. 13,125 115 * Metalico Inc. 18,800 113 * Titan Machinery Inc. 8,200 112 * 3D Systems Corp. 8,104 111 * Team Inc. 6,636 110 * Kadant Inc. 7,610 110 * Sterling Construction Co. Inc. 6,900 108 Houston Wire & Cable Co. 9,300 108 * Protection One Inc. 9,224 106 * FuelCell Energy Inc. 37,418 106 Alamo Group Inc. 5,242 105 American Woodmark Corp. 5,385 104 * MYR Group Inc. 6,400 104 * Trex Co. Inc. 4,900 104 * Gibraltar Industries Inc. 8,200 103 Kimball International Inc. Class B 14,764 103 * Cornell Cos. Inc. 5,600 103 * Republic Airways Holdings Inc. 17,114 101 * Perma-Fix Environmental Services 44,758 100 * Fuel Tech Inc. 12,400 99 * Flow International Corp. 32,500 98 * Willis Lease Finance Corp. 6,189 98 * Herley Industries Inc. 6,452 95 * Innerworkings Inc. 18,129 94 * GT Solar International Inc. 18,000 94 Graham Corp. 5,200 94 Sun Hydraulics Corp. 3,600 94 * Powell Industries Inc. 2,832 92 TAL International Group Inc. 4,590 92 * Michael Baker Corp. 2,659 92 * Builders FirstSource Inc. 28,380 89 * GP Strategies Corp. 10,600 89 * Ladish Co. Inc. 4,300 87 * China BAK Battery Inc. 35,800 86 * CRA International Inc. 3,678 84 Applied Signal Technology Inc. 4,300 84 Miller Industries Inc. 6,446 80 * Pacer International Inc. 13,300 80 * Sauer-Danfoss Inc. 6,000 80 * LECG Corp. 26,474 79 * Lydall Inc. 9,942 78 Schawk Inc. Class A 4,100 74 Met-Pro Corp. 7,266 71 * Saia Inc. 5,051 70 * Northwest Pipe Co. 3,150 69 * Ener1 Inc. 14,326 68 Aceto Corp. 11,107 67 * Dynamex Inc. 3,900 67 * Broadwind Energy Inc. 14,980 67 * PMFG Inc. 5,000 66 *,^ Microvision Inc. 23,195 65 * Pike Electric Corp. 6,910 64 * Volt Information Sciences Inc. 6,300 64 * On Assignment Inc. 8,700 62 Insteel Industries Inc. 5,800 62 * Fushi Copperweld Inc. 5,500 62 * PowerSecure International Inc. 7,800 61 * Tecumseh Products Co. Class A 4,923 60 Todd Shipyards Corp. 3,676 60 Dynamic Materials Corp. 3,700 58 * Advanced Battery Technologies Inc. 14,700 57 * Greenbrier Cos. Inc. 5,100 56 * Pinnacle Airlines Corp. 7,373 55 * Hudson Highland Group Inc. 12,330 54 * Casella Waste Systems Inc. Class A 10,781 54 * SmartHeat Inc. 4,900 53 Horizon Lines Inc. Class A 9,400 51 * Standard Parking Corp. 3,100 51 * Hill International Inc. 8,700 51 * PAM Transportation Services Inc. 3,663 50 * WCA Waste Corp. 9,763 50 * Plug Power Inc. 70,838 49 Multi-Color Corp. 4,087 49 * United Capital Corp. 2,064 49 * Trimas Corp. 7,500 49 * APAC Customer Services Inc. 8,134 47 * UQM Technologies Inc. 10,950 46 * DXP Enterprises Inc. 3,600 46 * Air Transport Services Group Inc. 13,274 45 * Odyssey Marine Exploration Inc. 34,066 45 * LMI Aerospace Inc. 2,400 45 * BlueLinx Holdings Inc. 11,400 43 * Commercial Vehicle Group Inc. 6,012 43 International Shipholding Corp. 1,442 42 * USA Truck Inc. 2,600 42 * Integrated Electrical Services Inc. 7,350 42 * NN Inc. 7,480 41 LSI Industries Inc. 6,007 41 * Valence Technology Inc. 46,165 39 * Park-Ohio Holdings Corp. 4,400 39 * Quality Distribution Inc. 6,326 38 * Ultralife Corp. 9,200 37 * Innovative Solutions & Support Inc. 5,724 36 Lawson Products Inc. 2,138 33 * TBS International PLC Class A 4,500 33 * Intersections Inc. 7,870 33 * Magnetek Inc. 19,000 32 Preformed Line Products Co. 823 31 * NCI Building Systems Inc. 2,760 30 Standard Register Co. 5,676 30 Virco Manufacturing 7,736 29 * Covenant Transportation Group Inc. Class A 4,806 29 VSE Corp. 700 29 * Astronics Corp. 2,800 27 American Railcar Industries Inc. 2,200 27 * Applied Energetics Inc. 34,281 27 * LaBarge Inc. 2,400 27 *,^ C&D Technologies Inc. 16,400 26 * TRC Cos. Inc. 8,800 26 Barrett Business Services Inc. 1,900 26 * Active Power Inc. 31,013 25 LS Starrett Co. Class A 2,200 23 * Patriot Transportation Holding Inc. 261 22 * Satcon Technology Corp. 9,000 22 * Raytheon Co. Warrants Exp. 06/16/11 1,046 20 Twin Disc Inc. 1,600 20 Superior Uniform Group Inc. 2,008 19 * Frozen Food Express Industries 4,700 18 Hardinge Inc. 2,000 18 * SL Industries Inc. 1,700 15 * Rush Enterprises Inc. Class B 1,149 14 * YRC Worldwide Inc. 22,488 12 * Tecumseh Products Co. Class B 1,000 12 * Hurco Cos. Inc. 700 12 * Universal Truckload Services Inc. 600 11 * PRGX Global Inc. 1,681 10 * Innotrac Corp. 5,748 9 Omega Flex Inc. 810 9 * Allied Defense Group Inc. 1,100 8 *,^ Arotech Corp. 4,507 7 * Sypris Solutions Inc. 2,100 7 * ExpressJet Holdings Inc. 1,305 5 * Xerium Technologies Inc. 4,538 3 * Amrep Corp. 200 3 Information Technology (11.4%) Microsoft Corp. 3,545,296 103,771 * Apple Inc. 399,579 93,873 International Business Machines Corp. 582,755 74,738 * Cisco Systems Inc. 2,552,123 66,432 * Google Inc. Class A 107,876 61,167 Hewlett-Packard Co. 1,051,899 55,908 Intel Corp. 2,449,818 54,533 Oracle Corp. 1,779,206 45,708 QUALCOMM Inc. 740,944 31,112 Visa Inc. Class A 208,545 18,984 * EMC Corp. 904,932 16,325 Corning Inc. 690,307 13,951 * eBay Inc. 516,257 13,913 Texas Instruments Inc. 555,752 13,599 * Dell Inc. 780,821 11,720 Accenture PLC Class A 278,538 11,685 Mastercard Inc. Class A 43,828 11,132 Automatic Data Processing Inc. 223,798 9,952 * Yahoo! Inc. 590,452 9,760 * Adobe Systems Inc. 232,896 8,238 Applied Materials Inc. 593,212 7,997 * Motorola Inc. 1,025,202 7,197 * Juniper Networks Inc. 233,645 7,168 * Cognizant Technology Solutions Corp. Class A 130,688 6,663 Broadcom Corp. Class A 194,087 6,440 * Symantec Corp. 360,508 6,100 Xerox Corp. 601,589 5,866 Tyco Electronics Ltd. 204,012 5,606 * Agilent Technologies Inc. 153,012 5,262 Western Union Co. 307,053 5,208 * NetApp Inc. 149,563 4,870 * Marvell Technology Group Ltd. 234,740 4,784 * Intuit Inc. 133,357 4,580 Paychex Inc. 144,614 4,440 CA Inc. 183,158 4,299 * NVIDIA Corp. 246,317 4,281 * Seagate Technology 220,889 4,033 * Micron Technology Inc. 377,947 3,927 * Western Digital Corp. 100,205 3,907 * Citrix Systems Inc. 81,140 3,852 Analog Devices Inc. 129,781 3,740 * Salesforce.com Inc. 49,779 3,706 * Computer Sciences Corp. 67,588 3,683 * SanDisk Corp. 101,158 3,503 * Fiserv Inc. 68,429 3,473 Fidelity National Information Services Inc. 140,363 3,290 Amphenol Corp. Class A 76,218 3,216 Altera Corp. 130,985 3,184 * Cree Inc. 45,066 3,165 Xilinx Inc. 123,683 3,154 * SAIC Inc. 176,319 3,121 * BMC Software Inc. 81,571 3,100 Activision Blizzard Inc. 253,814 3,061 * Autodesk Inc. 101,907 2,998 * Flextronics International Ltd. 362,826 2,845 * McAfee Inc. 70,522 2,830 Linear Technology Corp. 98,919 2,797 Harris Corp. 58,496 2,778 * Electronic Arts Inc. 144,380 2,694 Maxim Integrated Products Inc. 135,700 2,631 * Red Hat Inc. 84,127 2,462 * Akamai Technologies Inc. 76,112 2,391 * Advanced Micro Devices Inc. 255,331 2,367 KLA-Tencor Corp. 75,752 2,342 Microchip Technology Inc. 81,407 2,292 * VeriSign Inc. 85,284 2,218 * Teradata Corp. 75,931 2,194 * F5 Networks Inc. 35,091 2,158 * Lam Research Corp. 56,631 2,113 * Avnet Inc. 67,576 2,027 * FLIR Systems Inc. 68,081 1,920 * LSI Corp. 292,112 1,788 * ANSYS Inc. 39,635 1,710 * Sybase Inc. 36,392 1,697 * Equinix Inc. 17,372 1,691 * Rovi Corp. 45,535 1,691 Global Payments Inc. 35,943 1,637 * Arrow Electronics Inc. 53,472 1,611 Lender Processing Services Inc. 42,439 1,602 * Trimble Navigation Ltd. 53,738 1,543 National Semiconductor Corp. 106,715 1,542 * MEMC Electronic Materials Inc. 100,582 1,542 * Nuance Communications Inc. 91,005 1,514 * Alliance Data Systems Corp. 23,196 1,484 * Hewitt Associates Inc. Class A 37,304 1,484 Factset Research Systems Inc. 19,924 1,462 * Synopsys Inc. 64,896 1,452 * ON Semiconductor Corp. 179,740 1,438 * Dolby Laboratories Inc. Class A 24,036 1,410 * 3Com Corp. 177,115 1,362 * VMware Inc. Class A 25,035 1,334 Jabil Circuit Inc. 81,766 1,324 * Itron Inc. 18,103 1,314 Broadridge Financial Solutions Inc. 60,873 1,301 * Lexmark International Inc. Class A 35,140 1,268 Tellabs Inc. 163,169 1,235 * AOL Inc. 48,609 1,229 * Skyworks Solutions Inc. 77,182 1,204 * JDS Uniphase Corp. 95,083 1,191 * CommScope Inc. 42,198 1,182 Total System Services Inc. 75,380 1,180 * Atheros Communications Inc. 30,020 1,162 * MICROS Systems Inc. 35,300 1,161 * Polycom Inc. 37,739 1,154 * Ingram Micro Inc. 65,562 1,151 Solera Holdings Inc. 29,267 1,131 * Novellus Systems Inc. 43,922 1,098 * Varian Semiconductor Equipment Associates Inc. 32,865 1,089 * Informatica Corp. 40,162 1,079 * Brocade Communications Systems Inc. 187,311 1,070 * VistaPrint NV 18,449 1,056 * QLogic Corp. 50,960 1,035 * WebMD Health Corp. 21,963 1,019 Molex Inc. 48,516 1,012 * NCR Corp. 71,371 985 * IAC/InterActiveCorp 43,054 979 * Rambus Inc. 44,603 975 * Atmel Corp. 192,797 970 * Parametric Technology Corp. 52,168 942 * Tech Data Corp. 22,459 941 Diebold Inc. 29,352 932 * Novell Inc. 153,787 921 * PMC - Sierra Inc. 102,700 916 * Silicon Laboratories Inc. 19,092 910 * Monster Worldwide Inc. 53,903 895 Jack Henry & Associates Inc. 36,596 881 National Instruments Corp. 26,178 873 * Teradyne Inc. 77,919 870 * Compuware Corp. 102,415 860 * TiVo Inc. 48,950 838 Intersil Corp. Class A 55,878 825 * TIBCO Software Inc. 75,384 813 * Cypress Semiconductor Corp. 69,903 804 * Cadence Design Systems Inc. 118,633 790 * Zebra Technologies Corp. 26,426 782 * Vishay Intertechnology Inc. 76,363 781 * Concur Technologies Inc. 19,000 779 * Gartner Inc. 34,653 771 * Avago Technologies Ltd. 37,099 763 * Sohu.com Inc. 13,746 751 * Veeco Instruments Inc. 17,100 744 DST Systems Inc. 17,908 742 * Genpact Ltd. 43,919 737 * International Rectifier Corp. 31,614 724 * Riverbed Technology Inc. 25,317 719 Plantronics Inc. 21,772 681 * Netlogic Microsystems Inc. 23,124 681 * VeriFone Holdings Inc. 33,656 680 * Convergys Corp. 55,169 676 * CACI International Inc. Class A 13,800 674 * GSI Commerce Inc. 24,327 673 * Arris Group Inc. 55,718 669 * Unisys Corp. 19,070 665 ADTRAN Inc. 25,191 664 * Microsemi Corp. 37,429 649 * Plexus Corp. 17,744 639 * Anixter International Inc. 13,442 630 * Ciena Corp. 40,744 621 * Acxiom Corp. 34,467 618 * Fairchild Semiconductor International Inc. Class A 57,186 609 * Benchmark Electronics Inc. 28,515 591 * Blackboard Inc. 14,098 587 * MercadoLibre Inc. 11,969 577 * Sanmina-SCI Corp. 34,937 576 * Blue Coat Systems Inc. 18,334 569 * Progress Software Corp. 17,900 563 * RF Micro Devices Inc. 112,966 563 Fair Isaac Corp. 21,947 556 * InterDigital Inc. 19,645 547 * Viasat Inc. 15,775 546 * Digital River Inc. 17,808 540 * Cybersource Corp. 29,301 517 Blackbaud Inc. 20,181 508 * Ariba Inc. 39,334 505 * Wright Express Corp. 16,774 505 * Tekelec 27,811 505 * Semtech Corp. 28,378 495 * Quest Software Inc. 27,768 494 MAXIMUS Inc. 8,100 494 Power Integrations Inc. 11,825 487 * j2 Global Communications Inc. 20,708 485 * TriQuint Semiconductor Inc. 68,689 481 * JDA Software Group Inc. 17,259 480 * Mantech International Corp. Class A 9,800 479 * Emulex Corp. 35,959 478 * Finisar Corp. 29,847 469 * Cymer Inc. 12,541 468 * Netgear Inc. 17,700 462 * Tessera Technologies Inc. 22,581 458 * Checkpoint Systems Inc. 20,700 458 * Integrated Device Technology Inc. 73,616 451 * Websense Inc. 19,400 442 Syntel Inc. 11,425 440 * Aruba Networks Inc. 32,152 439 Sapient Corp. 47,813 437 * Cavium Networks Inc. 17,495 435 * MKS Instruments Inc. 22,053 432 * Hittite Microwave Corp. 9,706 427 *,^ Synaptics Inc. 15,440 426 * Comtech Telecommunications Corp. 13,150 421 * Cabot Microelectronics Corp. 10,907 413 * Rackspace Hosting Inc. 22,010 412 * FormFactor Inc. 23,000 409 Earthlink Inc. 47,553 406 * Lawson Software Inc. 60,961 403 * ValueClick Inc. 39,090 396 * SRA International Inc. Class A 19,000 395 * Advent Software Inc. 8,819 395 * Amkor Technology Inc. 55,586 393 * CommVault Systems Inc. 18,400 393 * SuccessFactors Inc. 20,346 387 * FEI Co. 16,800 385 * CSG Systems International Inc. 18,349 385 * Euronet Worldwide Inc. 20,400 376 * EchoStar Corp. Class A 18,531 376 * Take-Two Interactive Software Inc. 38,000 374 * Scansource Inc. 12,900 371 AVX Corp. 26,114 371 * Omnivision Technologies Inc. 21,300 366 Cognex Corp. 19,742 365 * Mentor Graphics Corp. 44,755 359 * Infinera Corp. 42,040 358 * MicroStrategy Inc. Class A 4,201 357 * Sonus Networks Inc. 136,423 356 * L-1 Identity Solutions Inc. 39,586 354 * ACI Worldwide Inc. 17,100 352 * Coherent Inc. 10,991 351 * AsiaInfo Holdings Inc. 13,207 350 * Taleo Corp. Class A 12,953 336 * Entegris Inc. 66,392 335 * TeleTech Holdings Inc. 19,547 334 * ADC Telecommunications Inc. 45,625 334 * Tyler Technologies Inc. 17,700 332 * ATMI Inc. 17,116 331 * DTS Inc. 9,700 330 * Littelfuse Inc. 8,600 327 * Intermec Inc. 23,024 327 * Rofin-Sinar Technologies Inc. 14,028 317 * Insight Enterprises Inc. 21,798 313 * Applied Micro Circuits Corp. 36,065 311 * Verigy Ltd. 27,812 311 * Art Technology Group Inc. 70,374 310 * Quantum Corp. 116,300 306 * Brooks Automation Inc. 34,638 306 * DealerTrack Holdings Inc. 17,726 303 * Monolithic Power Systems Inc. 13,515 301 * Harmonic Inc. 47,272 298 * Oclaro Inc. 107,729 296 * Cirrus Logic Inc. 35,261 296 * Ultimate Software Group Inc. 8,910 294 * Diodes Inc. 13,000 291 * Zoran Corp. 26,922 290 Black Box Corp. 9,300 286 * Manhattan Associates Inc. 10,800 275 Micrel Inc. 25,735 274 * SonicWALL Inc. 30,856 268 * Net 1 UEPS Technologies Inc. 14,420 265 * Forrester Research Inc. 8,691 261 *,^ Palm Inc. 69,402 261 * Lattice Semiconductor Corp. 70,453 259 * Stratasys Inc. 10,500 256 * OSI Systems Inc. 9,008 253 * Rogers Corp. 8,700 252 * Avid Technology Inc. 18,206 251 * Electronics for Imaging Inc. 21,386 249 United Online Inc. 32,438 243 * Advanced Energy Industries Inc. 14,600 242 * LTX-Credence Corp. 79,536 241 * Cogent Inc. 23,500 240 * SYNNEX Corp. 8,100 239 * SAVVIS Inc. 14,444 238 * Synchronoss Technologies Inc. 12,300 238 * Standard Microsystems Corp. 10,200 237 * TNS Inc. 10,600 236 * DG FastChannel Inc. 7,367 235 * RealNetworks Inc. 48,479 234 * Infospace Inc. 21,148 234 * Switch & Data Facilities Co. Inc. 13,054 232 * Brightpoint Inc. 30,603 230 * Universal Display Corp. 19,400 228 * SolarWinds Inc. 10,400 225 * Volterra Semiconductor Corp. 8,900 223 Molex Inc. Class A 12,600 222 * Epicor Software Corp. 23,082 221 * ModusLink Global Solutions Inc. 26,004 219 * Netezza Corp. 17,100 219 Pegasystems Inc. 5,900 218 * THQ Inc. 30,882 217 * Electro Scientific Industries Inc. 16,583 212 * STEC Inc. 17,447 209 * Global Cash Access Holdings Inc. 25,250 206 * Internet Capital Group Inc. 24,348 206 * FARO Technologies Inc. 7,900 203 * Ixia 21,749 202 * UTStarcom Inc. 71,921 201 * Oplink Communications Inc. 10,783 200 * Silicon Graphics International Corp. 18,700 200 * Adaptec Inc. 60,826 199 * Terremark Worldwide Inc. 28,360 199 Park Electrochemical Corp. 6,832 196 CTS Corp. 20,700 195 * Aviat Networks Inc. 28,777 191 * Netscout Systems Inc. 12,800 189 Sycamore Networks Inc. 9,251 186 * TTM Technologies Inc. 20,800 185 MTS Systems Corp. 6,320 184 * Extreme Networks 59,759 183 * EPIQ Systems Inc. 14,753 183 * Newport Corp. 14,660 183 * Move Inc. 86,901 182 * Acme Packet Inc. 9,400 181 * LivePerson Inc. 23,600 181 * Power-One Inc. 42,757 180 * Imation Corp. 15,978 176 * Constant Contact Inc. 7,431 173 * Kulicke & Soffa Industries Inc. 23,434 170 * Mattson Technology Inc. 36,602 169 * Mercury Computer Systems Inc. 12,300 169 * infoGROUP Inc. 21,384 167 * S1 Corp. 28,062 166 * OpenTable Inc. 4,308 164 * Echelon Corp. 18,300 164 Electro Rent Corp. 12,491 164 Methode Electronics Inc. 16,549 164 iGate Corp. 16,693 162 * Exar Corp. 22,971 162 * Integrated Silicon Solution Inc. 15,300 161 * Perficient Inc. 13,822 156 Opnet Technologies Inc. 9,648 156 * SMART Modular Technologies WWH Inc. 20,058 155 * Anadigics Inc. 31,576 153 * ArcSight Inc. 5,386 152 Heartland Payment Systems Inc. 8,136 151 * Loral Space & Communications Inc. 4,300 151 * Lionbridge Technologies Inc. 41,184 150 Cohu Inc. 10,313 142 * Smith Micro Software Inc. 16,018 142 * IPG Photonics Corp. 9,500 141 * Super Micro Computer Inc. 8,100 140 * Bottomline Technologies Inc. 8,300 140 * Silicon Storage Technology Inc. 45,535 138 NIC Inc. 16,700 131 * Sigma Designs Inc. 11,200 131 * Kenexa Corp. 9,473 130 * Cogo Group Inc. 18,600 130 * Internap Network Services Corp. 23,192 130 * Compellent Technologies Inc. 7,300 128 * IXYS Corp. 14,993 128 * Conexant Systems Inc. 37,447 127 * Multi-Fineline Electronix Inc. 4,900 126 Daktronics Inc. 16,518 126 * VASCO Data Security International Inc. 15,200 125 * Actel Corp. 9,000 125 * Novatel Wireless Inc. 18,427 124 * PROS Holdings Inc. 12,500 124 * Comverge Inc. 10,900 123 * MoneyGram International Inc. 32,290 123 * Gerber Scientific Inc. 19,800 123 * RightNow Technologies Inc. 6,700 120 * Sonic Solutions Inc. 12,700 119 * China Security & Surveillance Technology Inc. 15,344 118 * Ebix Inc. 7,200 115 * Radiant Systems Inc. 7,950 113 * Sourcefire Inc. 4,900 112 * Silicon Image Inc. 37,171 112 * Mindspeed Technologies Inc. 13,249 106 * Rimage Corp. 7,300 106 * Hypercom Corp. 27,100 105 * Vocus Inc. 6,132 105 * Interactive Intelligence Inc. 5,461 102 * KVH Industries Inc. 7,735 102 * Network Equipment Technologies Inc. 18,500 102 * Symyx Technologies Inc. 22,358 100 * Limelight Networks Inc. 27,249 100 Agilysys Inc. 8,900 99 * comScore Inc. 5,900 99 * Symmetricom Inc. 16,836 98 * Intevac Inc. 7,100 98 * Microtune Inc. 35,924 98 * Ultratech Inc. 7,200 98 * TeleCommunication Systems Inc. Class A 13,167 97 * Ceva Inc. 8,185 95 * Anaren Inc. 6,685 95 * Kopin Corp. 25,500 94 * FalconStor Software Inc. 26,858 93 * Digi International Inc. 8,700 93 * Ultra Clean Holdings 10,800 92 * Maxwell Technologies Inc. 7,400 92 * support.com Inc. 27,817 91 * Trident Microsystems Inc. 52,100 91 * Openwave Systems Inc. 39,175 90 * Integral Systems Inc. 9,196 89 * EMS Technologies Inc. 5,331 89 * Supertex Inc. 3,456 88 * Pericom Semiconductor Corp. 8,250 88 * Double-Take Software Inc. 9,900 88 * ShoreTel Inc. 13,014 86 Keynote Systems Inc. 7,516 86 Technitrol Inc. 15,969 84 * Seachange International Inc. 11,679 84 * Knot Inc. 10,481 82 * LoopNet Inc. 7,237 81 * Isilon Systems Inc. 9,300 80 * Geeknet Inc. 52,405 79 * White Electronic Designs Corp. 11,200 78 * DivX Inc. 10,900 78 * 3PAR Inc. 7,800 78 * Online Resources Corp. 19,307 78 * Nanometrics Inc. 8,204 78 * Chordiant Software Inc. 15,280 77 * DSP Group Inc. 9,200 77 * Ciber Inc. 20,126 75 * Hughes Communications Inc. 2,693 75 * Hackett Group Inc. 26,903 75 * Advanced Analogic Technologies Inc. 21,248 74 Bel Fuse Inc. Class A 4,000 74 * Cray Inc. 12,370 74 * Radisys Corp. 8,178 73 * Techwell Inc. 3,900 73 * PC-Tel Inc. 11,702 72 * Globecomm Systems Inc. 9,266 71 Renaissance Learning Inc. 4,366 71 * Zygo Corp. 7,521 69 * DDi Corp. 12,046 68 * Photronics Inc. 13,300 68 * PLX Technology Inc. 12,809 68 Cass Information Systems Inc. 2,160 67 * Magma Design Automation Inc. 25,500 66 * Dynamics Research Corp. 5,857 66 * Powerwave Technologies Inc. 52,792 66 * Immersion Corp. 13,159 66 * Ness Technologies Inc. 10,314 65 * Saba Software Inc. 12,878 64 * PDF Solutions Inc. 14,369 63 * MIPS Technologies Inc. Class A 13,946 62 * X-Rite Inc. 20,406 62 * Rudolph Technologies Inc. 7,192 62 * Opnext Inc. 26,100 62 * Measurement Specialties Inc. 4,100 60 * Actuate Corp. 10,776 60 * Stamps.com Inc. 5,950 60 * Monotype Imaging Holdings Inc. 6,100 59 * Westell Technologies Inc. Class A 41,100 58 * Ramtron International Corp. 20,730 58 * PC Connection Inc. 9,314 58 * ExlService Holdings Inc. 3,449 58 * Internet Brands Inc. Class A 6,200 57 * Emcore Corp. 46,977 57 * NVE Corp. 1,200 54 * Axcelis Technologies Inc. 32,683 54 * StarTek Inc. 7,800 54 Imergent Inc. 8,000 54 * Hutchinson Technology Inc. 8,600 54 Ipass Inc. 46,609 54 *,^ Wave Systems Corp. Class A 13,226 53 * NetSuite Inc. 3,600 52 * Zhone Technologies Inc. 18,837 52 * NCI Inc. Class A 1,700 51 * Zix Corp. 21,700 50 * QuickLogic Corp. 17,008 49 Marchex Inc. Class B 9,581 49 * Liquidity Services Inc. 4,200 48 QAD Inc. 9,221 48 * DemandTec Inc. 6,892 48 * Rosetta Stone Inc. 2,000 48 * Presstek Inc. 10,531 47 * Computer Task Group Inc. 6,500 47 * Dot Hill Systems Corp. 31,231 47 * MoSys Inc. 11,414 46 * Rubicon Technology Inc. 2,200 44 * Phoenix Technologies Ltd. 13,797 44 * ORBCOMM Inc. 20,565 44 * PLATO Learning Inc. 7,653 43 Keithley Instruments Inc. 6,403 42 *,^ Superconductor Technologies Inc. 13,815 41 American Software Inc. Class A 6,941 40 TheStreet.com Inc. 10,767 40 * PC Mall Inc. 7,800 39 * FSI International Inc. 9,808 38 * TechTeam Global Inc. 5,490 37 * Virage Logic Corp. 4,700 37 * ActivIdentity Corp. 12,400 35 * Transwitch Corp. 11,898 33 * LoJack Corp. 7,969 33 * BigBand Networks Inc. 9,130 32 * iGO Inc. 15,927 32 * Airvana Inc. 3,989 31 * LRAD Corp. 19,570 30 * GTSI Corp. 5,149 29 * Autobytel Inc. 27,010 28 Newtek Business Services Inc. 22,635 28 * LaserCard Corp. 4,456 28 * Tollgrade Communications Inc. 4,300 27 * Pixelworks Inc. 4,533 26 * Edgewater Technology Inc. 7,915 25 * China Information Security Technology Inc. 4,900 25 * CalAmp Corp. 8,700 24 * NU Horizons Electronics Corp. 7,522 24 * Viasystems Group Inc. 1,108 24 * Aware Inc. 10,000 24 Bel Fuse Inc. Class B 1,156 23 * Ikanos Communications Inc. 7,741 23 * Transact Technologies Inc. 3,076 22 * GSE Systems Inc. 4,126 22 * Telular Corp. 7,232 22 * Planar Systems Inc. 7,423 21 * Comarco Inc. 6,400 19 * Network Engines Inc. 9,800 18 * Entropic Communications Inc. 3,600 18 * Web.com Group Inc. 3,285 18 * ID Systems Inc. 5,700 17 * Nextwave Wireless Inc. 34,701 16 * Authentidate Holding Corp. 14,539 16 * Spectrum Control Inc. 1,300 15 * Concurrent Computer Corp. 2,620 15 * Reis Inc. 2,356 14 * Research Frontiers Inc. 4,700 13 * Tier Technologies Inc. Class B 1,600 13 * Lantronix Inc. 3,500 13 * Virtusa Corp. 1,200 12 * Ditech Networks Inc. 6,780 11 * Datalink Corp. 2,405 11 * Evolving Systems Inc. 1,477 10 * LeCroy Corp. 1,800 9 * SCM Microsystems Inc. 4,700 9 * Management Network Group Inc. 3,023 8 * Performance Technologies Inc. 2,900 8 * Parkervision Inc. 4,500 8 * Looksmart Ltd. 6,700 7 * EF Johnson Technologies Inc. 7,200 7 * RAE Systems Inc. 8,200 7 * AuthenTec Inc. 3,100 7 * Callidus Software Inc. 1,800 7 * Market Leader Inc. 3,100 6 * WebMediaBrands Inc. 6,017 6 * Wireless Telecom Group Inc. 5,909 6 * EndWave Corp. 2,100 6 * Bsquare Corp. 2,425 6 * Selectica Inc. 1,020 5 * Digital Angel Corp. 8,108 5 Qualstar Corp. 2,400 5 * Stream Global Services Inc. 683 5 * Analysts International Corp. 1,635 4 * Allen Organ Co. Escrow Shares 1,400 4 * Rainmaker Systems Inc. 2,180 3 * Deltek Inc. 400 3 * Intellicheck Mobilisa Inc. 1,297 3 * Cinedigm Digital Cinema Corp. Class A 1,600 3 * Vertro Inc. 5,400 2 * Entorian Technologies Inc. 226 1 Materials (2.4%) Monsanto Co. 241,756 17,266 Freeport-McMoRan Copper & Gold Inc. 190,707 15,932 Dow Chemical Co. 507,341 15,002 EI du Pont de Nemours & Co. 400,869 14,928 Praxair Inc. 136,046 11,292 Newmont Mining Corp. 213,059 10,851 Air Products & Chemicals Inc. 94,196 6,966 Nucor Corp. 139,945 6,351 Alcoa Inc. 433,375 6,171 PPG Industries Inc. 74,165 4,850 Ecolab Inc. 105,583 4,640 International Paper Co. 182,924 4,502 Cliffs Natural Resources Inc. 60,338 4,281 Weyerhaeuser Co. 94,012 4,256 Mosaic Co. 69,173 4,204 United States Steel Corp. 63,749 4,049 Sigma-Aldrich Corp. 54,092 2,903 Lubrizol Corp. 30,343 2,783 * Owens-Illinois Inc. 75,339 2,678 Vulcan Materials Co. 56,089 2,650 Walter Energy Inc. 23,515 2,170 Ball Corp. 39,677 2,118 Allegheny Technologies Inc. 39,228 2,118 Airgas Inc. 32,784 2,086 Eastman Chemical Co. 32,334 2,059 Celanese Corp. Class A 63,868 2,034 Terra Industries Inc. 44,212 2,023 MeadWestvaco Corp. 76,072 1,944 * Crown Holdings Inc. 72,072 1,943 CF Industries Holdings Inc. 20,457 1,865 FMC Corp. 30,518 1,848 Martin Marietta Materials Inc. 20,034 1,674 International Flavors & Fragrances Inc. 35,058 1,671 Ashland Inc. 31,652 1,670 Nalco Holding Co. 62,200 1,513 Steel Dynamics Inc. 86,069 1,504 Sealed Air Corp. 70,992 1,497 * Pactiv Corp. 59,405 1,496 Reliance Steel & Aluminum Co. 29,840 1,469 Albemarle Corp. 32,890 1,402 Sonoco Products Co. 44,918 1,383 Bemis Co. Inc. 47,910 1,376 Valspar Corp. 42,876 1,264 RPM International Inc. 57,802 1,233 * Domtar Corp. 18,900 1,217 Aptargroup Inc. 30,440 1,198 Compass Minerals International Inc. 14,380 1,154 Packaging Corp. of America 46,100 1,135 AK Steel Holding Corp. 49,117 1,123 Cytec Industries Inc. 21,936 1,025 Scotts Miracle-Gro Co. Class A 20,664 958 Temple-Inland Inc. 45,524 930 Royal Gold Inc. 19,639 908 * WR Grace & Co. 32,400 899 Huntsman Corp. 73,640 887 * Solutia Inc. 53,652 864 Cabot Corp. 28,412 864 * Titanium Metals Corp. 51,901 861 Commercial Metals Co. 50,600 762 Rock-Tenn Co. Class A 16,283 742 Carpenter Technology Corp. 19,800 725 Silgan Holdings Inc. 12,004 723 Olin Corp. 36,058 707 Sensient Technologies Corp. 21,917 637 * Intrepid Potash Inc. 20,134 611 Greif Inc. Class A 10,800 593 * Hecla Mining Co. 106,688 584 NewMarket Corp. 5,419 558 * Rockwood Holdings Inc. 19,678 524 Schnitzer Steel Industries Inc. 9,800 515 * Coeur d'Alene Mines Corp. 34,080 511 * Louisiana-Pacific Corp. 56,156 508 HB Fuller Co. 21,600 501 Eagle Materials Inc. 18,424 489 Worthington Industries Inc. 28,100 486 * OM Group Inc. 14,189 481 * PolyOne Corp. 46,070 472 * Allied Nevada Gold Corp. 27,900 462 Minerals Technologies Inc. 8,400 435 * Calgon Carbon Corp. 25,074 429 Arch Chemicals Inc. 11,550 397 Schweitzer-Mauduit International Inc. 7,953 378 Balchem Corp. 15,037 371 Texas Industries Inc. 10,600 362 Glatfelter 24,200 351 * Stillwater Mining Co. 26,295 341 * RTI International Metals Inc. 11,239 341 AMCOL International Corp. 11,900 324 * Century Aluminum Co. 22,900 315 A Schulman Inc. 11,900 291 * Ferro Corp. 29,776 262 Zep Inc. 11,856 259 * Clearwater Paper Corp. 5,225 257 * Horsehead Holding Corp. 21,057 249 Koppers Holdings Inc. 7,900 224 * Buckeye Technologies Inc. 17,100 224 Kaiser Aluminum Corp. 5,628 217 * Spartech Corp. 18,400 215 * Brush Engineered Materials Inc. 9,100 205 * Wausau Paper Corp. 23,926 204 Deltic Timber Corp. 4,500 198 * Georgia Gulf Corp. 10,628 197 Haynes International Inc. 5,495 195 Innophos Holdings Inc. 6,900 192 Westlake Chemical Corp. 7,142 184 * Omnova Solutions Inc. 22,741 179 * Graphic Packaging Holding Co. 49,359 178 * Zoltek Cos. Inc. 18,234 176 Stepan Co. 2,623 147 AM Castle & Co. 10,173 133 Olympic Steel Inc. 3,900 127 Neenah Paper Inc. 7,004 111 * KapStone Paper and Packaging Corp. 9,100 108 Myers Industries Inc. 9,661 101 Innospec Inc. 8,800 100 * General Moly Inc. 29,329 97 ICO Inc. 11,500 93 * Boise Inc. 14,777 91 * US Energy Corp. Wyoming 14,923 89 * Landec Corp. 12,600 84 Quaker Chemical Corp. 3,000 81 * Headwaters Inc. 17,200 79 * LSB Industries Inc. 4,778 73 * Ampal American Israel Class A 24,444 68 * Mercer International Inc. 12,482 66 * US Gold Corp. 23,600 64 American Vanguard Corp. 7,166 58 * Penford Corp. 5,215 53 * Senomyx Inc. 15,083 49 Hawkins Inc. 1,800 44 * Bway Holding Co. 1,864 37 * ShengdaTech Inc. 4,715 35 *,^ China Green Agriculture Inc. 2,053 29 * AEP Industries Inc. 1,000 26 * Altair Nanotechnologies Inc. 33,400 24 * Universal Stainless & Alloy 1,000 24 * Nanophase Technologies Corp. 9,100 17 *,^ Flotek Industries Inc. 12,600 16 * United States Lime & Minerals Inc. 162 6 * US Concrete Inc. 15,006 6 * Rock of Ages Corp. 1,410 5 Telecommunication Services (1.6%) AT&T Inc. 2,617,936 67,647 Verizon Communications Inc. 1,260,241 39,093 * American Tower Corp. Class A 178,533 7,607 * Crown Castle International Corp. 129,467 4,950 * Sprint Nextel Corp. 1,293,907 4,917 CenturyTel Inc. 132,327 4,692 Qwest Communications International Inc. 689,408 3,599 * NII Holdings Inc. 73,918 3,079 Windstream Corp. 193,666 2,109 * SBA Communications Corp. Class A 46,600 1,681 * tw telecom inc Class A 67,054 1,217 * Level 3 Communications Inc. 732,771 1,187 Frontier Communications Corp. 140,644 1,046 * NeuStar Inc. Class A 33,530 845 Telephone & Data Systems Inc. 24,462 828 * MetroPCS Communications Inc. 110,851 785 * Syniverse Holdings Inc. 29,031 565 Telephone & Data Systems Inc. - Special Common Shares 17,799 531 * Leap Wireless International Inc. 27,724 454 * United States Cellular Corp. 9,149 379 * Cincinnati Bell Inc. 108,240 369 * AboveNet Inc. 5,760 292 NTELOS Holdings Corp. 15,531 276 * PAETEC Holding Corp. 53,124 249 Atlantic Tele-Network Inc. 5,185 233 * Premiere Global Services Inc. 27,209 225 Shenandoah Telecommunications Co. 11,140 209 Iowa Telecommunications Services Inc. 12,071 202 * Cogent Communications Group Inc. 17,360 181 Consolidated Communications Holdings Inc. 9,436 179 * Neutral Tandem Inc. 10,900 174 * Global Crossing Ltd. 10,800 164 Alaska Communications Systems Group Inc. 17,100 139 * Cbeyond Inc. 9,473 130 * General Communication Inc. Class A 21,846 126 USA Mobility Inc. 8,600 109 HickoryTech Corp. 10,322 91 * Vonage Holdings Corp. 57,100 77 * Kratos Defense & Security Solutions Inc. 5,043 72 * ICO Global Communications Holdings Ltd. 55,650 67 * SureWest Communications 6,700 58 * TerreStar Corp. 37,411 49 * IDT Corp. Class B 7,600 49 * FiberTower Corp. 9,204 43 * Arbinet Corp. 21,101 42 * 8x8 Inc. 27,550 40 * Globalstar Inc. 24,500 33 * IDT Corp. 266 1 Utilities (2.1%) Exelon Corp. 292,472 12,813 Southern Co. 355,000 11,772 Dominion Resources Inc. 264,945 10,892 Duke Energy Corp. 578,752 9,445 FPL Group Inc. 174,661 8,441 American Electric Power Co. Inc. 212,450 7,262 PG&E Corp. 164,956 6,997 Entergy Corp. 84,013 6,834 Public Service Enterprise Group Inc. 225,009 6,642 Consolidated Edison Inc. 122,474 5,455 FirstEnergy Corp. 135,556 5,299 Sempra Energy 103,795 5,179 Progress Energy Inc. 124,314 4,893 Edison International 137,610 4,702 PPL Corp. 167,664 4,646 Xcel Energy Inc. 203,052 4,305 Questar Corp. 77,508 3,348 DTE Energy Co. 73,341 3,271 * AES Corp. 296,916 3,266 Constellation Energy Group Inc. 80,154 2,814 Ameren Corp. 104,471 2,725 Wisconsin Energy Corp. 51,937 2,566 EQT Corp. 61,132 2,506 * NRG Energy Inc. 114,701 2,397 CenterPoint Energy Inc. 164,374 2,360 Northeast Utilities 78,394 2,167 Oneok Inc. 44,794 2,045 SCANA Corp. 52,399 1,970 NiSource Inc. 123,179 1,946 * Calpine Corp. 156,913 1,866 Allegheny Energy Inc. 75,159 1,729 Pinnacle West Capital Corp. 45,277 1,708 Pepco Holdings Inc. 99,564 1,708 MDU Resources Group Inc. 78,221 1,688 American Water Works Co. Inc. 77,460 1,686 NSTAR 47,498 1,682 OGE Energy Corp. 42,880 1,670 Alliant Energy Corp. 49,438 1,644 Integrys Energy Group Inc. 34,371 1,629 National Fuel Gas Co. 32,143 1,625 CMS Energy Corp. 103,251 1,596 TECO Energy Inc. 90,973 1,446 Energen Corp. 30,662 1,427 DPL Inc. 52,326 1,423 AGL Resources Inc. 34,279 1,325 NV Energy Inc. 105,469 1,300 UGI Corp. 48,700 1,293 ITC Holdings Corp. 22,362 1,230 Atmos Energy Corp. 41,836 1,195 Great Plains Energy Inc. 61,064 1,134 Westar Energy Inc. 48,914 1,091 Aqua America Inc. 60,999 1,072 Hawaiian Electric Industries Inc. 41,169 924 Piedmont Natural Gas Co. Inc. 33,000 910 Vectren Corp. 34,584 855 Nicor Inc. 20,344 853 WGL Holdings Inc. 22,524 780 IDACORP Inc. 21,150 732 Cleco Corp. 26,791 711 New Jersey Resources Corp. 18,900 710 * Mirant Corp. 64,918 705 Portland General Electric Co. 33,800 653 Southwest Gas Corp. 20,127 602 * RRI Energy Inc. 157,716 582 South Jersey Industries Inc. 13,400 563 Northwest Natural Gas Co. 11,850 552 Black Hills Corp. 17,415 529 Avista Corp. 25,386 526 PNM Resources Inc. 40,323 505 Unisource Energy Corp. 16,000 503 Allete Inc. 13,375 448 NorthWestern Corp. 15,983 429 * El Paso Electric Co. 20,121 415 MGE Energy Inc. 10,300 364 California Water Service Group 9,613 362 UIL Holdings Corp. 13,133 361 Laclede Group Inc. 10,100 341 American States Water Co. 9,057 314 CH Energy Group Inc. 7,600 310 Empire District Electric Co. 16,900 305 * Dynegy Inc. Class A 232,802 293 Ormat Technologies Inc. 9,113 256 SJW Corp. 6,500 165 Middlesex Water Co. 7,966 136 Connecticut Water Service Inc. 5,347 124 Southwest Water Co. 11,127 116 Maine & Maritimes Corp. 1,900 83 Central Vermont Public Service Corp. 4,130 83 * Cadiz Inc. 5,495 70 Chesapeake Utilities Corp. 2,275 68 York Water Co. 4,641 64 Unitil Corp. 2,700 63 Consolidated Water Co. Ltd. 3,754 51 Artesian Resources Corp. Class A 500 9 * Synthesis Energy Systems Inc. 4,797 5 * China Natural Gas Inc. 331 3 RGC Resources Inc. 99 3 Total Common Stocks (Cost $4,234,996) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (28.1%) U.S. Government Securities (13.1%) United States Treasury Note/Bond 2.125% 4/30/10 700 701 United States Treasury Note/Bond 2.625% 5/31/10 5,375 5,396 United States Treasury Note/Bond 2.875% 6/30/10 8,175 8,229 United States Treasury Note/Bond 2.750% 7/31/10 1,550 1,563 United States Treasury Note/Bond 4.125% 8/15/10 1,755 1,780 United States Treasury Note/Bond 2.000% 9/30/10 450 454 United States Treasury Note/Bond 4.250% 1/15/11 28,425 29,291 United States Treasury Note/Bond 0.875% 2/28/11 17,150 17,220 United States Treasury Note/Bond 4.500% 2/28/11 10,725 11,122 United States Treasury Note/Bond 0.875% 3/31/11 6,075 6,100 United States Treasury Note/Bond 0.875% 4/30/11 975 979 United States Treasury Note/Bond 4.875% 4/30/11 5,800 6,074 United States Treasury Note/Bond 0.875% 5/31/11 225 226 United States Treasury Note/Bond 4.875% 5/31/11 400 420 United States Treasury Note/Bond 1.125% 6/30/11 10,100 10,173 United States Treasury Note/Bond 1.000% 7/31/11 10,300 10,353 United States Treasury Note/Bond 1.000% 8/31/11 4,547 4,568 United States Treasury Note/Bond 4.625% 8/31/11 2,425 2,560 United States Treasury Note/Bond 1.000% 9/30/11 23,000 23,093 United States Treasury Note/Bond 4.500% 9/30/11 8,107 8,562 United States Treasury Note/Bond 1.000% 10/31/11 2,225 2,233 United States Treasury Note/Bond 1.750% 11/15/11 16,750 17,001 United States Treasury Note/Bond 0.750% 11/30/11 5,875 5,867 United States Treasury Note/Bond 4.500% 11/30/11 500 531 United States Treasury Note/Bond 1.125% 12/15/11 25 25 United States Treasury Note/Bond 4.625% 12/31/11 225 240 United States Treasury Note/Bond 0.875% 1/31/12 100 100 United States Treasury Note/Bond 4.750% 1/31/12 825 883 United States Treasury Note/Bond 1.375% 2/15/12 19,850 20,005 United States Treasury Note/Bond 4.875% 2/15/12 1,025 1,100 United States Treasury Note/Bond 0.875% 2/29/12 6,375 6,362 United States Treasury Note/Bond 4.625% 2/29/12 500 535 United States Treasury Note/Bond 1.375% 3/15/12 14,750 14,863 United States Treasury Note/Bond 1.000% 3/31/12 40,150 40,131 United States Treasury Note/Bond 4.500% 3/31/12 9,175 9,810 United States Treasury Note/Bond 1.375% 4/15/12 25,825 26,007 United States Treasury Note/Bond 4.500% 4/30/12 22,775 24,398 United States Treasury Note/Bond 1.375% 5/15/12 16,075 16,175 United States Treasury Note/Bond 1.875% 6/15/12 10,225 10,391 United States Treasury Note/Bond 4.875% 6/30/12 3,059 3,312 United States Treasury Note/Bond 1.750% 8/15/12 1,865 1,888 United States Treasury Note/Bond 4.250% 9/30/12 425 456 United States Treasury Note/Bond 1.375% 10/15/12 25 25 United States Treasury Note/Bond 1.375% 11/15/12 26,077 26,065 United States Treasury Note/Bond 4.000% 11/15/12 725 775 United States Treasury Note/Bond 1.125% 12/15/12 17,845 17,686 United States Treasury Note/Bond 1.375% 1/15/13 39,635 39,499 United States Treasury Note/Bond 1.375% 2/15/13 475 473 United States Treasury Note/Bond 3.875% 2/15/13 30,350 32,380 United States Treasury Note/Bond 2.750% 2/28/13 100 103 United States Treasury Note/Bond 1.375% 3/15/13 20,775 20,652 United States Treasury Note/Bond 3.625% 5/15/13 5,150 5,462 United States Treasury Note/Bond 3.500% 5/31/13 22,650 23,931 United States Treasury Note/Bond 3.375% 6/30/13 475 500 United States Treasury Note/Bond 4.250% 8/15/13 21,625 23,399 United States Treasury Note/Bond 3.125% 8/31/13 1,650 1,721 United States Treasury Note/Bond 3.125% 9/30/13 10,685 11,141 United States Treasury Note/Bond 2.750% 10/31/13 1,283 1,320 United States Treasury Note/Bond 4.250% 11/15/13 5,085 5,508 United States Treasury Note/Bond 2.000% 11/30/13 1,675 1,678 United States Treasury Note/Bond 1.500% 12/31/13 700 687 United States Treasury Note/Bond 1.750% 1/31/14 21,100 20,859 United States Treasury Note/Bond 4.000% 2/15/14 5 5 United States Treasury Note/Bond 1.875% 2/28/14 11,475 11,376 United States Treasury Note/Bond 1.750% 3/31/14 18,450 18,170 United States Treasury Note/Bond 1.875% 4/30/14 11,150 11,014 United States Treasury Note/Bond 4.750% 5/15/14 1,225 1,352 United States Treasury Note/Bond 2.625% 6/30/14 6,950 7,051 United States Treasury Note/Bond 2.625% 7/31/14 6,900 6,994 United States Treasury Note/Bond 2.375% 8/31/14 1,250 1,252 United States Treasury Note/Bond 2.375% 10/31/14 7,855 7,844 United States Treasury Note/Bond 2.125% 11/30/14 15,500 15,294 United States Treasury Note/Bond 2.625% 12/31/14 6,835 6,884 United States Treasury Note/Bond 4.000% 2/15/15 5,150 5,513 United States Treasury Note/Bond 11.250% 2/15/15 5,475 7,685 United States Treasury Note/Bond 2.375% 2/28/15 14,775 14,671 United States Treasury Note/Bond 4.125% 5/15/15 22,400 24,087 United States Treasury Note/Bond 4.250% 8/15/15 2,650 2,861 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,700 United States Treasury Note/Bond 4.500% 11/15/15 300 328 United States Treasury Note/Bond 9.875% 11/15/15 400 549 United States Treasury Note/Bond 4.500% 2/15/16 8,400 9,147 United States Treasury Note/Bond 2.625% 2/29/16 39,650 38,950 United States Treasury Note/Bond 2.375% 3/31/16 14,700 14,208 United States Treasury Note/Bond 2.625% 4/30/16 2,625 2,568 United States Treasury Note/Bond 5.125% 5/15/16 21,025 23,591 United States Treasury Note/Bond 7.250% 5/15/16 9,065 11,253 United States Treasury Note/Bond 3.250% 5/31/16 13,000 13,160 United States Treasury Note/Bond 3.000% 8/31/16 7,000 6,946 United States Treasury Note/Bond 3.000% 9/30/16 10,250 10,151 United States Treasury Note/Bond 3.125% 10/31/16 75 75 United States Treasury Note/Bond 7.500% 11/15/16 4,725 5,965 United States Treasury Note/Bond 2.750% 11/30/16 13,972 13,581 United States Treasury Note/Bond 3.125% 1/31/17 16,700 16,575 United States Treasury Note/Bond 4.625% 2/15/17 200 218 United States Treasury Note/Bond 3.000% 2/28/17 850 836 United States Treasury Note/Bond 3.250% 3/31/17 15,000 14,970 United States Treasury Note/Bond 8.750% 5/15/17 21,300 28,778 United States Treasury Note/Bond 8.875% 8/15/17 7,000 9,556 United States Treasury Note/Bond 4.250% 11/15/17 1,600 1,692 United States Treasury Note/Bond 3.500% 2/15/18 750 752 United States Treasury Note/Bond 3.875% 5/15/18 11,600 11,894 United States Treasury Note/Bond 4.000% 8/15/18 20,675 21,299 United States Treasury Note/Bond 3.750% 11/15/18 17,005 17,132 United States Treasury Note/Bond 2.750% 2/15/19 800 742 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,072 United States Treasury Note/Bond 3.625% 8/15/19 6,275 6,198 United States Treasury Note/Bond 3.375% 11/15/19 30,647 29,569 United States Treasury Note/Bond 3.625% 2/15/20 16,545 16,263 United States Treasury Note/Bond 8.750% 8/15/20 11,850 16,747 United States Treasury Note/Bond 7.875% 2/15/21 19,400 26,090 United States Treasury Note/Bond 8.125% 5/15/21 490 671 United States Treasury Note/Bond 8.125% 8/15/21 4,200 5,762 United States Treasury Note/Bond 8.000% 11/15/21 770 1,049 United States Treasury Note/Bond 7.125% 2/15/23 3,600 4,639 United States Treasury Note/Bond 6.250% 8/15/23 17,750 21,330 United States Treasury Note/Bond 6.875% 8/15/25 3,600 4,599 United States Treasury Note/Bond 6.750% 8/15/26 320 406 United States Treasury Note/Bond 6.625% 2/15/27 3,045 3,827 United States Treasury Note/Bond 6.375% 8/15/27 1,670 2,051 United States Treasury Note/Bond 5.500% 8/15/28 1,510 1,691 United States Treasury Note/Bond 5.250% 11/15/28 75 82 United States Treasury Note/Bond 5.250% 2/15/29 550 599 United States Treasury Note/Bond 6.125% 8/15/29 3,170 3,816 United States Treasury Note/Bond 6.250% 5/15/30 8,405 10,288 United States Treasury Note/Bond 5.375% 2/15/31 2,975 3,292 United States Treasury Note/Bond 4.500% 2/15/36 345 337 United States Treasury Note/Bond 4.750% 2/15/37 14,550 14,750 United States Treasury Note/Bond 5.000% 5/15/37 875 921 United States Treasury Note/Bond 4.375% 2/15/38 14,960 14,226 United States Treasury Note/Bond 3.500% 2/15/39 2,750 2,226 United States Treasury Note/Bond 4.250% 5/15/39 6,225 5,768 United States Treasury Note/Bond 4.500% 8/15/39 22,199 21,439 United States Treasury Note/Bond 4.375% 11/15/39 15,239 14,410 Agency Bonds and Notes (2.8%) 2 American Express Bank FSB 3.150% 12/9/11 850 882 2 Bank of America Corp. 2.100% 4/30/12 2,650 2,697 2 Bank of America Corp. 3.125% 6/15/12 1,375 1,429 2 Bank of America Corp. 2.375% 6/22/12 225 231 2 Bank of America NA 1.700% 12/23/10 650 656 2 Bank of the West 2.150% 3/27/12 575 586 2 Citibank NA 1.625% 3/30/11 225 227 2 Citibank NA 1.500% 7/12/11 400 404 2 Citibank NA 1.375% 8/10/11 500 504 2 Citibank NA 1.250% 9/22/11 300 302 2 Citibank NA 1.875% 5/7/12 950 964 2 Citibank NA 1.750% 12/28/12 1,100 1,103 2 Citigroup Funding Inc. 1.375% 5/5/11 1,500 1,512 2 Citigroup Funding Inc. 2.000% 3/30/12 225 228 2 Citigroup Funding Inc. 2.125% 7/12/12 600 611 2 Citigroup Funding Inc. 1.875% 10/22/12 931 938 2 Citigroup Funding Inc. 2.250% 12/10/12 250 254 2 Citigroup Inc. 2.875% 12/9/11 1,050 1,083 2 Citigroup Inc. 2.125% 4/30/12 2,400 2,446 Egypt Government AID Bonds 4.450% 9/15/15 1,400 1,488 3 Federal Farm Credit Bank 2.625% 4/21/11 925 945 3 Federal Farm Credit Bank 5.375% 7/18/11 3,050 3,229 3 Federal Farm Credit Bank 3.875% 8/25/11 875 912 3 Federal Farm Credit Bank 2.125% 6/18/12 750 762 3 Federal Farm Credit Bank 4.500% 10/17/12 700 751 3 Federal Farm Credit Bank 1.875% 12/7/12 475 477 3 Federal Farm Credit Bank 1.750% 2/21/13 450 450 3 Federal Farm Credit Bank 2.625% 4/17/14 1,000 1,011 3 Federal Farm Credit Bank 3.000% 9/22/14 600 610 3 Federal Farm Credit Bank 5.125% 8/25/16 925 1,010 3 Federal Farm Credit Bank 4.875% 1/17/17 850 913 3 Federal Home Loan Bank of Chicago 5.625% 6/13/16 300 309 3 Federal Home Loan Banks 1.375% 5/16/11 5,750 5,796 3 Federal Home Loan Banks 3.125% 6/10/11 1,000 1,030 3 Federal Home Loan Banks 1.625% 7/27/11 6,275 6,350 3 Federal Home Loan Banks 5.375% 8/19/11 3,775 4,015 3 Federal Home Loan Banks 3.750% 9/9/11 325 338 3 Federal Home Loan Banks 3.625% 9/16/11 675 703 3 Federal Home Loan Banks 4.875% 11/18/11 1,650 1,756 3 Federal Home Loan Banks 1.000% 12/28/11 2,350 2,350 3 Federal Home Loan Banks 1.125% 5/18/12 850 848 3 Federal Home Loan Banks 1.875% 6/20/12 800 811 3 Federal Home Loan Banks 1.750% 8/22/12 575 580 3 Federal Home Loan Banks 1.625% 9/26/12 2,500 2,512 3,4 Federal Home Loan Banks 2.000% 10/5/12 830 835 3 Federal Home Loan Banks 1.500% 1/16/13 600 598 3 Federal Home Loan Banks 3.375% 2/27/13 850 890 3 Federal Home Loan Banks 1.625% 3/20/13 400 399 3 Federal Home Loan Banks 5.375% 6/14/13 250 277 3 Federal Home Loan Banks 5.125% 8/14/13 1,525 1,682 3 Federal Home Loan Banks 4.000% 9/6/13 1,000 1,066 3 Federal Home Loan Banks 5.250% 9/13/13 1,800 1,988 3 Federal Home Loan Banks 4.500% 9/16/13 5,000 5,415 3 Federal Home Loan Banks 3.625% 10/18/13 4,200 4,426 3 Federal Home Loan Banks 3.125% 12/13/13 2,250 2,322 3 Federal Home Loan Banks 5.500% 8/13/14 800 899 3 Federal Home Loan Banks 2.750% 12/12/14 125 125 3 Federal Home Loan Banks 5.125% 10/19/16 1,225 1,335 3 Federal Home Loan Banks 4.750% 12/16/16 1,975 2,120 3 Federal Home Loan Banks 4.875% 5/17/17 400 431 3 Federal Home Loan Banks 5.000% 11/17/17 900 973 3 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,080 3 Federal Home Loan Banks 5.625% 6/11/21 1,100 1,214 3 Federal Home Loan Banks 5.500% 7/15/36 250 258 3 Federal Home Loan Mortgage Corp. 1.625% 4/26/11 1,200 1,214 3 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 1,525 1,554 3 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 1,700 1,717 3 Federal Home Loan Mortgage Corp. 5.500% 8/20/12 8,000 8,776 3 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 500 509 3 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 5,425 5,851 3 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 1,325 1,414 3 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 2,825 2,805 3 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 2,585 2,740 3 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 1,200 1,300 3 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 1,875 2,008 3 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 2,600 2,816 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 1,250 1,258 3 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 1,600 1,764 3 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 6,875 7,022 3 Federal Home Loan Mortgage Corp. 4.750% 1/19/16 650 705 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,323 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 1,100 1,234 3 Federal Home Loan Mortgage Corp. 5.125% 10/18/16 300 329 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 4,000 4,467 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 1,500 1,601 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 3,700 3,608 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,013 3 Federal National Mortgage Assn. 5.125% 4/15/11 750 786 3 Federal National Mortgage Assn. 1.375% 4/28/11 2,050 2,069 3 Federal National Mortgage Assn. 6.000% 5/15/11 7,300 7,736 3 Federal National Mortgage Assn. 1.000% 11/23/11 275 275 3 Federal National Mortgage Assn. 2.000% 1/9/12 8,000 8,135 3 Federal National Mortgage Assn. 0.875% 1/12/12 1,300 1,297 3 Federal National Mortgage Assn. 6.125% 3/15/12 1,450 1,590 3 Federal National Mortgage Assn. 1.000% 4/4/12 425 424 3 Federal National Mortgage Assn. 1.875% 4/20/12 6,100 6,187 3 Federal National Mortgage Assn. 4.875% 5/18/12 2,225 2,396 3 Federal National Mortgage Assn. 1.750% 8/10/12 1,000 1,009 3 Federal National Mortgage Assn. 4.375% 9/15/12 1,300 1,392 3,4 Federal National Mortgage Assn. 1.600% 10/1/12 1,800 1,798 3 Federal National Mortgage Assn. 3.625% 2/12/13 1,225 1,291 3 Federal National Mortgage Assn. 4.750% 2/21/13 1,275 1,381 3 Federal National Mortgage Assn. 4.375% 3/15/13 2,225 2,394 3 Federal National Mortgage Assn. 4.625% 5/1/13 700 746 3 Federal National Mortgage Assn. 1.750% 5/7/13 1,200 1,197 3,4 Federal National Mortgage Assn. 2.000% 5/24/13 1,000 1,000 3 Federal National Mortgage Assn. 2.875% 12/11/13 3,800 3,903 3 Federal National Mortgage Assn. 5.125% 1/2/14 975 1,058 3 Federal National Mortgage Assn. 2.750% 2/5/14 1,100 1,121 3 Federal National Mortgage Assn. 2.750% 3/13/14 1,125 1,145 3 Federal National Mortgage Assn. 4.125% 4/15/14 3,700 3,954 3 Federal National Mortgage Assn. 2.500% 5/15/14 3,575 3,593 3 Federal National Mortgage Assn. 3.000% 9/16/14 800 815 3 Federal National Mortgage Assn. 4.625% 10/15/14 4,000 4,346 3 Federal National Mortgage Assn. 2.625% 11/20/14 800 799 3,4 Federal National Mortgage Assn. 3.000% 3/9/15 2,900 2,901 3 Federal National Mortgage Assn. 5.375% 7/15/16 3,000 3,345 3 Federal National Mortgage Assn. 5.250% 9/15/16 4,825 5,335 3 Federal National Mortgage Assn. 4.875% 12/15/16 525 567 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,148 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,000 1,254 3 Federal National Mortgage Assn. 7.250% 5/15/30 1,700 2,160 3 Federal National Mortgage Assn. 6.625% 11/15/30 915 1,092 3 Federal National Mortgage Assn. 5.625% 7/15/37 2,035 2,134 3 Financing Corp. Fico 9.800% 4/6/18 500 692 3 Financing Corp. Fico 9.650% 11/2/18 475 660 2 General Electric Capital Corp. 3.000% 12/9/11 2,325 2,404 2 General Electric Capital Corp. 2.250% 3/12/12 2,225 2,272 2 General Electric Capital Corp. 2.200% 6/8/12 1,775 1,810 2 General Electric Capital Corp. 2.125% 12/21/12 825 836 2 General Electric Capital Corp. 2.625% 12/28/12 675 693 2 GMAC Inc. 1.750% 10/30/12 700 704 2 GMAC Inc. 2.200% 12/19/12 850 863 2 Goldman Sachs Group Inc. 1.700% 3/15/11 125 126 2 Goldman Sachs Group Inc. 1.625% 7/15/11 500 506 2 Goldman Sachs Group Inc. 2.150% 3/15/12 375 382 2 Goldman Sachs Group Inc. 3.250% 6/15/12 1,350 1,408 2 HSBC USA Inc. 3.125% 12/16/11 750 778 Israel Government AID Bond 5.500% 9/18/23 500 535 Israel Government AID Bond 5.500% 12/4/23 375 401 Israel Government AID Bond 5.500% 4/26/24 925 988 2 JPMorgan Chase & Co. 1.650% 2/23/11 900 910 2 JPMorgan Chase & Co. 3.125% 12/1/11 1,025 1,062 2 JPMorgan Chase & Co. 2.200% 6/15/12 1,000 1,021 2 JPMorgan Chase & Co. 2.125% 6/22/12 700 713 2 JPMorgan Chase & Co. 2.125% 12/26/12 1,400 1,419 2 Morgan Stanley 2.900% 12/1/10 650 660 2 Morgan Stanley 3.250% 12/1/11 1,475 1,532 2 Morgan Stanley 1.950% 6/20/12 1,375 1,395 2 PNC Funding Corp. 2.300% 6/22/12 875 895 Private Export Funding Corp. 3.050% 10/15/14 150 150 Private Export Funding Corp. 4.375% 3/15/19 350 347 Private Export Funding Corp. 4.300% 12/15/21 125 118 2 Regions Bank 3.250% 12/9/11 1,000 1,038 2 Sovereign Bank 2.750% 1/17/12 350 361 3 Tennessee Valley Authority 4.500% 4/1/18 450 461 3 Tennessee Valley Authority 6.750% 11/1/25 100 117 3 Tennessee Valley Authority 7.125% 5/1/30 1,500 1,835 3 Tennessee Valley Authority 5.500% 6/15/38 225 229 3 Tennessee Valley Authority 5.250% 9/15/39 275 270 3 Tennessee Valley Authority 5.375% 4/1/56 375 372 2 US Central Federal Credit Union 1.900% 10/19/12 475 479 2 Wells Fargo & Co. 3.000% 12/9/11 1,625 1,681 2 Wells Fargo & Co. 2.125% 6/15/12 425 433 2 Western Corporate Federal Credit Union 1.750% 11/2/12 250 251 Conventional Mortgage-Backed Securities (11.6%) 3,4 Fannie Mae Pool 4.000% 9/1/107/1/39 32,641 32,837 3,4 Fannie Mae Pool 4.500% 7/1/114/1/40 73,828 75,651 3,4 Fannie Mae Pool 5.000% 4/1/104/1/40 128,539 126,491 3,4 Fannie Mae Pool 5.500% 12/1/144/1/40 133,277 141,268 3,4 Fannie Mae Pool 6.000% 3/1/114/1/40 107,086 113,390 3,4 Fannie Mae Pool 6.500% 9/1/101/1/39 32,779 35,720 3,4 Fannie Mae Pool 7.000% 9/1/1011/1/37 8,351 9,256 3,4 Fannie Mae Pool 7.500% 1/1/1112/1/32 1,184 1,316 3,4 Fannie Mae Pool 8.000% 3/1/1111/1/30 166 185 3,4 Fannie Mae Pool 8.500% 11/1/189/1/30 116 132 3,4 Fannie Mae Pool 9.000% 1/1/218/1/26 36 42 3,4 Fannie Mae Pool 9.500% 5/1/162/1/25 9 11 3,4 Fannie Mae Pool 10.000% 1/1/208/1/21 1 1 3,4 Fannie Mae Pool 10.500% 8/1/20 1 1 3,4 Freddie Mac Gold Pool 4.000% 6/1/104/1/40 19,546 19,813 3,4 Freddie Mac Gold Pool 4.500% 4/1/104/1/40 58,036 59,439 3,4 Freddie Mac Gold Pool 5.000% 10/1/114/1/40 86,191 89,810 3,4 Freddie Mac Gold Pool 5.500% 11/1/134/1/40 101,991 106,493 3,4 Freddie Mac Gold Pool 6.000% 8/1/104/1/40 71,830 64,538 3,4 Freddie Mac Gold Pool 6.500% 9/1/101/1/39 17,466 19,082 3,4 Freddie Mac Gold Pool 7.000% 8/1/102/1/37 3,753 4,156 3,4 Freddie Mac Gold Pool 7.500% 7/1/101/1/32 495 549 3,4 Freddie Mac Gold Pool 8.000% 6/1/1210/1/31 509 564 3,4 Freddie Mac Gold Pool 8.500% 4/1/205/1/30 68 76 3,4 Freddie Mac Gold Pool 9.000% 10/1/214/1/30 48 53 3,4 Freddie Mac Gold Pool 9.500% 4/1/164/1/25 15 15 3,4 Freddie Mac Gold Pool 10.000% 3/1/174/1/25 8 9 3,4 Freddie Mac Non Gold Pool 8.500% 12/1/16 1 1 4 Ginnie Mae I Pool 4.000% 8/15/39 3,707 3,633 4 Ginnie Mae I Pool 4.500% 8/15/184/1/40 38,491 39,043 4 Ginnie Mae I Pool 5.000% 1/15/184/1/40 55,380 57,682 4 Ginnie Mae I Pool 5.500% 3/15/154/1/40 32,429 34,444 4 Ginnie Mae I Pool 6.000% 12/15/1312/15/38 13,227 14,241 4 Ginnie Mae I Pool 6.500% 6/15/118/15/34 4,824 5,284 4 Ginnie Mae I Pool 7.000% 11/15/118/15/32 2,226 2,457 4 Ginnie Mae I Pool 7.500% 10/15/103/15/32 604 667 4 Ginnie Mae I Pool 8.000% 3/15/223/15/32 422 463 4 Ginnie Mae I Pool 8.500% 3/15/177/15/30 46 49 4 Ginnie Mae I Pool 9.000% 6/15/162/15/30 92 103 4 Ginnie Mae I Pool 9.500% 10/15/191/15/25 21 22 4 Ginnie Mae I Pool 10.000% 3/15/19 1 1 4 Ginnie Mae II Pool 4.500% 11/20/3512/20/39 3,328 3,376 4 Ginnie Mae II Pool 5.000% 1/20/354/1/40 8,131 8,466 4 Ginnie Mae II Pool 5.500% 4/20/3611/20/38 10,442 11,072 4 Ginnie Mae II Pool 6.000% 3/20/3310/20/38 14,149 15,163 4 Ginnie Mae II Pool 6.500% 12/20/3511/20/37 4,568 4,943 4 Ginnie Mae II Pool 7.000% 4/20/38 111 122 Nonconventional Mortgage-Backed Securities (0.6%) 3,4 Fannie Mae Pool 2.516% 12/1/34 978 994 3,4 Fannie Mae Pool 2.693% 1/1/35 610 628 3,4 Fannie Mae Pool 2.800% 10/1/34 605 617 3,4 Fannie Mae Pool 2.808% 11/1/34 386 394 3,4 Fannie Mae Pool 3.135% 9/1/34 178 183 3,4 Fannie Mae Pool 3.305% 1/1/40 1,739 1,768 3,4 Fannie Mae Pool 3.822% 4/1/37 601 624 3,4 Fannie Mae Pool 4.134% 5/1/34 227 234 3,4 Fannie Mae Pool 4.377% 8/1/35 632 651 3,4 Fannie Mae Pool 4.424% 7/1/35 335 346 3,4 Fannie Mae Pool 4.548% 11/1/34 1,147 1,197 3,4 Fannie Mae Pool 4.616% 8/1/35 980 1,022 3,4 Fannie Mae Pool 4.621% 9/1/34 504 523 3,4 Fannie Mae Pool 4.621% 12/1/35 1,287 1,340 3,4 Fannie Mae Pool 4.626% 11/1/33 205 212 3,4 Fannie Mae Pool 4.722% 8/1/35 659 681 3,4 Fannie Mae Pool 4.793% 6/1/34 424 447 3,4 Fannie Mae Pool 4.866% 9/1/35 737 761 3,4 Fannie Mae Pool 4.966% 10/1/35 1,181 1,223 3,4 Fannie Mae Pool 5.021% 12/1/33 264 276 3,4 Fannie Mae Pool 5.021% 2/1/36 418 434 3,4 Fannie Mae Pool 5.024% 11/1/35 219 228 3,4 Fannie Mae Pool 5.101% 5/1/37 723 751 3,4 Fannie Mae Pool 5.135% 12/1/35 678 709 3,4 Fannie Mae Pool 5.149% 1/1/36 733 764 3,4 Fannie Mae Pool 5.189% 3/1/37 744 779 3,4 Fannie Mae Pool 5.444% 2/1/36 376 391 3,4 Fannie Mae Pool 5.536% 1/1/37 1,012 1,064 3,4 Fannie Mae Pool 5.621% 7/1/36 201 212 3,4 Fannie Mae Pool 5.662% 3/1/37 885 934 3,4 Fannie Mae Pool 5.663% 6/1/36 709 750 3,4 Fannie Mae Pool 5.673% 2/1/37 741 777 3,4 Fannie Mae Pool 5.722% 3/1/37 863 910 3,4 Fannie Mae Pool 5.750% 1/1/36 302 317 3,4 Fannie Mae Pool 5.758% 4/1/37 310 324 3,4 Fannie Mae Pool 5.764% 4/1/36 1,195 1,256 3,4 Fannie Mae Pool 5.785% 4/1/37 1,365 1,437 3,4 Fannie Mae Pool 5.846% 9/1/36 806 860 3,4 Fannie Mae Pool 5.908% 11/1/36 2,196 2,318 3,4 Fannie Mae Pool 5.996% 6/1/36 134 141 3,4 Fannie Mae Pool 6.051% 8/1/37 648 676 3,4 Fannie Mae Pool 6.506% 9/1/37 887 941 3,4 Freddie Mac Non Gold Pool 2.666% 12/1/34 628 647 3,4 Freddie Mac Non Gold Pool 2.946% 1/1/35 38 39 3,4 Freddie Mac Non Gold Pool 3.076% 9/1/34 337 348 3,4 Freddie Mac Non Gold Pool 3.087% 12/1/34 305 318 3,4 Freddie Mac Non Gold Pool 3.169% 12/1/36 248 256 3,4 Freddie Mac Non Gold Pool 3.315% 4/1/40 600 605 3,4 Freddie Mac Non Gold Pool 3.632% 1/1/40 624 640 3,4 Freddie Mac Non Gold Pool 4.331% 3/1/37 581 594 3,4 Freddie Mac Non Gold Pool 4.369% 1/1/37 429 442 3,4 Freddie Mac Non Gold Pool 4.543% 3/1/36 621 642 3,4 Freddie Mac Non Gold Pool 4.597% 11/1/34 786 817 3,4 Freddie Mac Non Gold Pool 4.626% 7/1/35 656 679 3,4 Freddie Mac Non Gold Pool 4.986% 5/1/35 967 1,005 3,4 Freddie Mac Non Gold Pool 5.292% 3/1/36 1,028 1,071 3,4 Freddie Mac Non Gold Pool 5.338% 12/1/35 549 576 3,4 Freddie Mac Non Gold Pool 5.433% 4/1/37 1,322 1,393 3,4 Freddie Mac Non Gold Pool 5.441% 3/1/37 726 765 3,4 Freddie Mac Non Gold Pool 5.503% 2/1/36 803 841 3,4 Freddie Mac Non Gold Pool 5.556% 4/1/37 883 924 3,4 Freddie Mac Non Gold Pool 5.557% 5/1/36 386 401 3,4 Freddie Mac Non Gold Pool 5.650% 12/1/36 331 348 3,4 Freddie Mac Non Gold Pool 5.652% 4/1/37 551 572 3,4 Freddie Mac Non Gold Pool 5.721% 6/1/37 923 975 3,4 Freddie Mac Non Gold Pool 5.723% 9/1/36 785 825 3,4 Freddie Mac Non Gold Pool 5.757% 5/1/36 399 419 3,4 Freddie Mac Non Gold Pool 5.826% 12/1/36 394 416 3,4 Freddie Mac Non Gold Pool 5.873% 5/1/37 1,659 1,748 3,4 Freddie Mac Non Gold Pool 5.905% 8/1/37 595 628 3,4 Freddie Mac Non Gold Pool 5.959% 10/1/37 274 290 3,4 Freddie Mac Non Gold Pool 6.453% 2/1/37 469 500 Total U.S. Government and Agency Obligations (Cost $2,604,280) Asset-Backed/Commercial Mortgage-Backed Securities (1.6%) 4 Banc of America Commercial Mortgage Inc. 4.050% 11/10/38 325 323 4 Banc of America Commercial Mortgage Inc. 4.153% 11/10/38 150 149 4 Banc of America Commercial Mortgage Inc. 4.877% 7/10/42 1,700 1,710 4,5 Banc of America Commercial Mortgage Inc. 5.039% 11/10/42 125 126 4 Banc of America Commercial Mortgage Inc. 4.727% 7/10/43 400 358 4 Banc of America Commercial Mortgage Inc. 5.118% 7/11/43 1,560 1,608 4 Banc of America Commercial Mortgage Inc. 5.372% 9/10/45 1,200 1,219 4,5 Banc of America Commercial Mortgage Inc. 5.421% 9/10/45 10 9 4 Banc of America Commercial Mortgage Inc. 5.115% 10/10/45 1,150 1,171 4,5 Banc of America Commercial Mortgage Inc. 5.176% 10/10/45 20 18 4 Banc of America Commercial Mortgage Inc. 5.634% 7/10/46 1,300 1,329 4 Banc of America Commercial Mortgage Inc. 5.675% 7/10/46 295 256 4,5 Banc of America Commercial Mortgage Inc. 5.179% 9/10/47 100 91 4 Banc of America Commercial Mortgage Inc. 5.414% 9/10/47 825 810 4 Banc of America Commercial Mortgage Inc. 5.448% 9/10/47 125 107 4,5 Banc of America Commercial Mortgage Inc. 5.523% 1/15/49 125 68 4,5 Banc of America Commercial Mortgage Inc. 6.181% 2/10/51 1,400 1,416 6 Bank of Scotland PLC 5.250% 2/21/17 1,350 1,375 4 Bear Stearns Commercial Mortgage Securities 5.610% 11/15/33 2,000 2,064 4 Bear Stearns Commercial Mortgage Securities 5.463% 4/12/38 250 260 4,5 Bear Stearns Commercial Mortgage Securities 5.463% 4/12/38 250 218 4,5 Bear Stearns Commercial Mortgage Securities 5.758% 9/11/38 125 81 4,5 Bear Stearns Commercial Mortgage Securities 5.758% 9/11/38 275 238 4 Bear Stearns Commercial Mortgage Securities 5.455% 3/11/39 125 128 4 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 450 464 4 Bear Stearns Commercial Mortgage Securities 5.667% 6/11/40 2,125 2,197 4,5 Bear Stearns Commercial Mortgage Securities 5.719% 6/11/40 125 75 4 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 30 24 4 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 160 143 4,5 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 65 57 4 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 250 252 4 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 1,575 1,627 4 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 500 504 4,5 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 335 275 4,5 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 200 130 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/11/50 850 876 4 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 800 772 4 Bear Stearns Commercial Mortgage Securities 5.700% 6/11/50 400 392 4,5 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 400 330 4 Capital Auto Receivables Asset Trust 4.680% 10/15/12 1,300 1,338 4 Capital One Multi-Asset Execution Trust 5.300% 2/18/14 450 471 4 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 3,500 3,795 4 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 225 252 4 CDC Commercial Mortgage Trust 5.676% 11/15/30 1,319 1,359 4 Chase Issuance Trust 4.650% 12/17/12 3,300 3,370 4 Chase Issuance Trust 5.400% 7/15/15 400 441 4 Citibank Credit Card Issuance Trust 5.450% 5/10/13 195 205 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 1,075 1,166 4 Citibank Credit Card Issuance Trust 4.150% 7/7/17 250 261 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 175 195 4 Citigroup Commercial Mortgage Trust 4.623% 10/15/41 198 200 4 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 50 49 4,5 Citigroup Commercial Mortgage Trust 5.729% 3/15/49 550 568 4 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 325 297 4,5 Citigroup Commercial Mortgage Trust 5.699% 12/10/49 275 232 4,5 Citigroup Commercial Mortgage Trust 5.699% 12/10/49 225 226 4,5 Citigroup Commercial Mortgage Trust 6.095% 12/10/49 400 401 4,5 Citigroup Commercial Mortgage Trust 6.095% 12/10/49 175 139 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.225% 7/15/44 1,100 1,135 4,5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.225% 7/15/44 525 488 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 1,650 1,669 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 425 356 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,400 1,432 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 950 925 4,6 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 354 374 4 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 800 810 4 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 250 256 4 Commercial Mortgage Pass Through Certificates 5.765% 6/10/46 1,255 1,293 4,5 Commercial Mortgage Pass Through Certificates 5.791% 6/10/46 200 180 4 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 200 205 4,5 Commercial Mortgage Pass Through Certificates 5.816% 12/10/49 900 907 4,5 Countrywide Home Loan Mortgage Pass Through Trust 4.051% 5/25/33 322 278 4,5 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 1,500 1,528 4 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 50 41 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 1,000 1,024 4 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 575 583 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 105 96 4 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 1,800 1,838 4 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 52 45 4 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 1,475 1,439 4 Credit Suisse Mortgage Capital Certificates 5.548% 2/15/39 1,550 1,564 4,5 Credit Suisse Mortgage Capital Certificates 5.549% 2/15/39 400 342 4,5 Credit Suisse Mortgage Capital Certificates 5.723% 6/15/39 1,750 1,552 4 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 75 56 4 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 800 749 4 Credit Suisse Mortgage Capital Certificates 5.343% 12/15/39 110 88 4 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 525 468 4,5 CW Capital Cobalt Ltd. 5.820% 5/15/46 1,400 1,323 4 Discover Card Master Trust 5.650% 12/15/15 1,650 1,816 4 Discover Card Master Trust 5.650% 3/16/20 375 416 4,5 First Union Commercial Mortgage Trust 6.639% 10/15/35 597 603 4 First Union National Bank Commercial Mortgage 6.223% 12/12/33 550 573 4 Ford Credit Auto Owner Trust 2.420% 11/15/14 225 227 4 GE Capital Commercial Mortgage Corp. 5.994% 12/10/35 32 33 4 GE Capital Commercial Mortgage Corp. 4.996% 12/10/37 1,000 1,028 4,5 GE Capital Commercial Mortgage Corp. 5.334% 3/10/44 1,350 1,392 4,5 GE Capital Commercial Mortgage Corp. 5.332% 11/10/45 380 346 4 GMAC Commercial Mortgage Securities Inc. 7.455% 8/16/33 131 131 4 GMAC Commercial Mortgage Securities Inc. 6.700% 4/15/34 614 635 4 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 75 75 4 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 650 658 4 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 300 304 4 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 75 66 4 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 500 515 4 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 1,230 1,295 4 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 204 207 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 1,400 1,402 4,5 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 275 253 4,5 Greenwich Capital Commercial Funding Corp. 5.886% 7/10/38 225 190 4 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 75 61 4 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,950 1,935 4 GS Mortgage Securities Corp. II 5.506% 4/10/38 967 978 4,5 GS Mortgage Securities Corp. II 5.553% 4/10/38 700 702 4,5 GS Mortgage Securities Corp. II 5.622% 4/10/38 250 216 4 GS Mortgage Securities Corp. II 5.396% 8/10/38 1,825 1,872 4 Honda Auto Receivables Owner Trust 4.880% 9/18/14 600 635 4 JP Morgan Chase Commercial Mortgage Securities Corp. 6.260% 3/15/33 203 207 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 350 361 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 150 153 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.350% 8/12/37 100 81 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 600 606 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.948% 9/12/37 28 24 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 950 977 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 110 109 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.376% 6/12/41 560 577 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 135 124 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.321% 1/12/43 10 9 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.160% 4/15/43 545 551 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.475% 4/15/43 350 361 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.438% 12/12/44 150 128 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.222% 12/15/44 175 162 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 1,050 1,096 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 80 69 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.874% 4/15/45 75 47 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 375 323 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 225 188 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 500 492 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.803% 6/15/49 700 727 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 1,105 1,093 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 650 655 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.882% 2/15/51 1,655 1,605 4,5 LB Commercial Conduit Mortgage Trust 5.949% 7/15/44 590 423 4 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 1,242 1,254 4 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 575 583 4 LB-UBS Commercial Mortgage Trust 4.553% 7/15/30 77 77 4 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 1,250 1,262 4 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 125 115 4 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 1,000 1,024 4 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 250 256 4 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 550 561 4,5 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 400 414 4 LB-UBS Commercial Mortgage Trust 4.931% 9/15/35 1,500 1,531 4,5 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 1,000 1,007 4 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 100 91 4 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 179 175 4 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 600 584 4 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 250 187 4,5 LB-UBS Commercial Mortgage Trust 5.493% 2/15/40 180 141 4,5 LB-UBS Commercial Mortgage Trust 5.263% 11/15/40 35 33 4,5 LB-UBS Commercial Mortgage Trust 6.155% 4/15/41 260 217 4,5 LB-UBS Commercial Mortgage Trust 6.155% 4/15/41 1,825 1,926 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 925 927 4 Merrill Lynch Mortgage Trust 5.236% 11/12/35 750 785 4 Merrill Lynch Mortgage Trust 5.107% 7/12/38 40 37 4 Merrill Lynch Mortgage Trust 5.655% 5/12/39 350 357 4,5 Merrill Lynch Mortgage Trust 5.656% 5/12/39 100 85 4 Merrill Lynch Mortgage Trust 5.782% 8/12/43 245 202 4,5 Merrill Lynch Mortgage Trust 5.802% 8/12/43 150 101 4,5 Merrill Lynch Mortgage Trust 5.291% 1/12/44 1,650 1,706 4,5 Merrill Lynch Mortgage Trust 5.827% 6/12/50 1,450 1,422 4,5 Merrill Lynch Mortgage Trust 5.827% 6/12/50 165 132 4 Merrill Lynch Mortgage Trust 5.425% 2/12/51 250 253 4 Merrill Lynch Mortgage Trust 5.690% 2/12/51 650 598 4,5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.516% 2/12/39 25 17 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.908% 6/12/46 1,250 1,324 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 160 136 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 1,575 1,387 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 725 742 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 750 682 4,5 Morgan Stanley Capital I 5.110% 6/15/40 950 953 4 Morgan Stanley Capital I 5.270% 6/13/41 400 412 4,5 Morgan Stanley Capital I 5.811% 8/12/41 110 101 4 Morgan Stanley Capital I 5.328% 11/12/41 250 253 4 Morgan Stanley Capital I 5.360% 11/12/41 375 329 4 Morgan Stanley Capital I 4.970% 12/15/41 675 693 4 Morgan Stanley Capital I 5.168% 1/14/42 425 445 4,5 Morgan Stanley Capital I 5.649% 6/11/42 850 890 4,5 Morgan Stanley Capital I 5.649% 6/11/42 25 22 4 Morgan Stanley Capital I 4.989% 8/13/42 1,350 1,383 4 Morgan Stanley Capital I 5.230% 9/15/42 1,200 1,217 4 Morgan Stanley Capital I 5.766% 10/15/42 550 572 4,5 Morgan Stanley Capital I 5.770% 10/15/42 200 155 4,5 Morgan Stanley Capital I 5.770% 10/15/42 15 13 4,5 Morgan Stanley Capital I 5.208% 11/14/42 650 661 4,5 Morgan Stanley Capital I 5.208% 11/14/42 35 32 4 Morgan Stanley Capital I 6.280% 1/11/43 1,525 1,628 4 Morgan Stanley Capital I 5.332% 12/15/43 350 350 4,5 Morgan Stanley Capital I 5.385% 3/12/44 500 513 4,5 Morgan Stanley Capital I 5.773% 7/12/44 250 223 4 Morgan Stanley Capital I 4.660% 9/13/45 250 253 4,5 Morgan Stanley Capital I 5.685% 4/15/49 250 163 4,5 Morgan Stanley Capital I 5.692% 4/15/49 500 453 4,5 Morgan Stanley Capital I 5.544% 11/12/49 425 370 4 Morgan Stanley Capital I 5.809% 12/12/49 590 567 4 Morgan Stanley Capital I 5.090% 10/12/52 500 507 4,5 Morgan Stanley Capital I 5.204% 10/12/52 260 240 4 Morgan Stanley Capital I 4.770% 7/15/56 170 135 4 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 1,300 1,321 4 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 443 466 4 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 650 667 6 Nationwide Building Society 5.500% 7/18/12 2,000 2,136 4 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 475 507 6 Northern Rock Asset Management PLC 5.625% 6/22/17 2,500 2,469 4 PG&E Energy Recovery Funding LLC 4.140% 9/25/12 245 248 4 PSE&G Transition Funding LLC 6.890% 12/15/17 2,000 2,366 4 USAA Auto Owner Trust 4.710% 2/18/14 925 981 4,5 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 150 158 4,5 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 550 568 4 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 250 251 4 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 500 511 4 Wachovia Bank Commercial Mortgage Trust 5.001% 7/15/41 343 346 4,5 Wachovia Bank Commercial Mortgage Trust 5.238% 7/15/41 1,250 1,267 4 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 1,150 1,157 4,5 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 400 415 4,5 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 75 61 4 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 350 359 4,5 Wachovia Bank Commercial Mortgage Trust 5.740% 5/15/43 900 934 4,5 Wachovia Bank Commercial Mortgage Trust 5.740% 5/15/43 275 237 4 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 1,050 1,081 4 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 150 123 4,5 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 950 993 4,5 Wachovia Bank Commercial Mortgage Trust 5.270% 12/15/44 1,600 1,667 4,5 Wachovia Bank Commercial Mortgage Trust 5.320% 12/15/44 10 9 4,5 Wachovia Bank Commercial Mortgage Trust 5.967% 6/15/45 67 59 4,5 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 950 932 4,5 Wachovia Bank Commercial Mortgage Trust 5.818% 5/15/46 240 186 4 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 1,500 1,536 4 Wachovia Bank Commercial Mortgage Trust 5.339% 11/15/48 725 620 4 World Omni Auto Receivables Trust 3.940% 10/15/12 674 687 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $142,872) Corporate Bonds (7.5%) Finance (2.7%) Banking (1.8%) American Express Bank FSB 5.550% 10/17/12 375 403 American Express Bank FSB 6.000% 9/13/17 525 559 American Express Centurion Bank 5.550% 10/17/12 250 268 American Express Centurion Bank 5.950% 6/12/17 75 80 American Express Centurion Bank 6.000% 9/13/17 1,450 1,541 American Express Co. 7.250% 5/20/14 425 481 American Express Co. 5.500% 9/12/16 350 367 American Express Co. 6.150% 8/28/17 225 242 American Express Co. 7.000% 3/19/18 1,000 1,131 American Express Co. 8.125% 5/20/19 400 483 4 American Express Co. 6.800% 9/1/66 450 440 American Express Credit Corp. 7.300% 8/20/13 450 507 American Express Credit Corp. 5.125% 8/25/14 275 291 6 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 125 131 Banco Santander Chile 2.875% 11/13/12 250 249 Bank of America Corp. 4.250% 10/1/10 300 306 Bank of America Corp. 5.375% 9/11/12 1,025 1,090 Bank of America Corp. 4.875% 9/15/12 75 79 Bank of America Corp. 4.875% 1/15/13 750 784 Bank of America Corp. 7.375% 5/15/14 1,025 1,152 Bank of America Corp. 5.375% 6/15/14 175 184 Bank of America Corp. 5.125% 11/15/14 1,075 1,114 Bank of America Corp. 5.250% 12/1/15 275 282 Bank of America Corp. 6.500% 8/1/16 750 811 Bank of America Corp. 5.750% 8/15/16 275 282 Bank of America Corp. 5.625% 10/14/16 75 77 Bank of America Corp. 5.420% 3/15/17 925 914 Bank of America Corp. 5.650% 5/1/18 1,550 1,570 Bank of America Corp. 7.625% 6/1/19 400 457 Bank of America NA 5.300% 3/15/17 325 322 Bank of America NA 6.100% 6/15/17 350 361 Bank of America NA 6.000% 10/15/36 600 554 Bank of New York Mellon Corp. 4.950% 1/14/11 500 517 Bank of New York Mellon Corp. 4.950% 11/1/12 425 461 Bank of New York Mellon Corp. 4.300% 5/15/14 250 263 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,228 Bank of New York Mellon Corp. 5.450% 5/15/19 350 374 Bank of Nova Scotia 2.250% 1/22/13 375 378 Bank of Tokyo-Mitsubishi UFJ Ltd. 7.400% 6/15/11 175 187 Bank One Corp. 5.900% 11/15/11 50 53 Bank One Corp. 5.250% 1/30/13 925 989 Bank One Corp. 4.900% 4/30/15 475 493 Barclays Bank PLC 2.500% 1/23/13 425 426 Barclays Bank PLC 5.000% 9/22/16 200 206 Barclays Bank PLC 6.750% 5/22/19 1,200 1,325 Barclays Bank PLC 5.125% 1/8/20 1,300 1,281 BB&T Capital Trust II 6.750% 6/7/36 1,100 1,084 BB&T Corp. 6.500% 8/1/11 375 397 BB&T Corp. 3.850% 7/27/12 225 235 BB&T Corp. 5.700% 4/30/14 275 300 BB&T Corp. 6.850% 4/30/19 275 312 BB&T Corp. 5.250% 11/1/19 200 201 Bear Stearns Cos. LLC 5.350% 2/1/12 400 427 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,751 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,047 Bear Stearns Cos. LLC 5.550% 1/22/17 1,150 1,196 Bear Stearns Cos. LLC 6.400% 10/2/17 800 885 Bear Stearns Cos. LLC 7.250% 2/1/18 375 433 BNP Paribas 3.250% 3/11/15 75 75 BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 800 811 Branch Banking & Trust Co. 5.625% 9/15/16 100 104 6 Canadian Imperial Bank of Commerce 2.000% 2/4/13 350 348 Capital One Bank USA NA 8.800% 7/15/19 800 967 Capital One Capital III 7.686% 8/15/36 525 501 Capital One Capital IV 6.745% 2/17/37 300 257 Capital One Financial Corp. 5.700% 9/15/11 375 394 Capital One Financial Corp. 4.800% 2/21/12 50 52 Capital One Financial Corp. 5.500% 6/1/15 225 235 Capital One Financial Corp. 6.150% 9/1/16 50 52 Capital One Financial Corp. 5.250% 2/21/17 50 51 Capital One Financial Corp. 6.750% 9/15/17 650 718 4,6 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 1,875 Citigroup Inc. 5.100% 9/29/11 675 703 Citigroup Inc. 6.000% 2/21/12 175 186 Citigroup Inc. 5.300% 10/17/12 1,300 1,365 Citigroup Inc. 5.500% 4/11/13 75 79 Citigroup Inc. 6.500% 8/19/13 500 539 Citigroup Inc. 5.125% 5/5/14 100 103 Citigroup Inc. 6.375% 8/12/14 1,500 1,602 Citigroup Inc. 5.000% 9/15/14 3,325 3,315 Citigroup Inc. 5.500% 10/15/14 875 907 Citigroup Inc. 5.300% 1/7/16 275 279 Citigroup Inc. 5.500% 2/15/17 100 99 Citigroup Inc. 6.125% 11/21/17 1,075 1,104 Citigroup Inc. 6.125% 5/15/18 1,250 1,276 Citigroup Inc. 8.500% 5/22/19 625 730 Citigroup Inc. 6.625% 6/15/32 1,050 982 Citigroup Inc. 5.875% 2/22/33 600 520 Citigroup Inc. 6.000% 10/31/33 525 459 Citigroup Inc. 5.850% 12/11/34 50 45 Citigroup Inc. 5.875% 5/29/37 225 203 Citigroup Inc. 6.875% 3/5/38 1,375 1,395 Citigroup Inc. 8.125% 7/15/39 1,000 1,151 Comerica Bank 5.200% 8/22/17 300 290 Compass Bank 6.400% 10/1/17 150 151 Compass Bank 5.900% 4/1/26 225 198 6 Corestates Capital I 8.000% 12/15/26 1,200 1,206 Countrywide Financial Corp. 5.800% 6/7/12 50 53 Credit Suisse 5.000% 5/15/13 425 456 Credit Suisse 5.500% 5/1/14 700 762 Credit Suisse 3.500% 3/23/15 900 898 Credit Suisse 6.000% 2/15/18 1,025 1,085 Credit Suisse 5.300% 8/13/19 950 975 4 Credit Suisse 5.860% 5/15/49 450 422 Credit Suisse AG 5.400% 1/14/20 200 202 Credit Suisse USA Inc. 4.875% 8/15/10 225 229 Credit Suisse USA Inc. 6.125% 11/15/11 250 268 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,086 Credit Suisse USA Inc. 5.125% 1/15/14 50 53 Credit Suisse USA Inc. 4.875% 1/15/15 235 249 Credit Suisse USA Inc. 5.125% 8/15/15 315 337 Credit Suisse USA Inc. 5.850% 8/16/16 750 804 Credit Suisse USA Inc. 7.125% 7/15/32 200 237 Deutsche Bank AG 5.375% 10/12/12 1,400 1,523 Deutsche Bank AG 4.875% 5/20/13 875 937 Deutsche Bank AG 6.000% 9/1/17 600 657 Deutsche Bank Financial LLC 5.375% 3/2/15 900 951 FIA Card Services NA 6.625% 6/15/12 350 377 Fifth Third Bancorp 6.250% 5/1/13 675 729 Fifth Third Bancorp 8.250% 3/1/38 200 210 Fifth Third Bank 4.750% 2/1/15 325 329 First Niagara Financial Group Inc. 6.750% 3/19/20 75 76 First Tennessee Bank NA 5.050% 1/15/15 200 188 FleetBoston Financial Corp. 6.875% 1/15/28 600 607 Golden West Financial Corp. 4.750% 10/1/12 375 394 Goldman Sachs Capital I 6.345% 2/15/34 1,125 1,035 4 Goldman Sachs Capital II 5.793% 12/29/49 550 464 Goldman Sachs Group Inc. 6.600% 1/15/12 1,300 1,414 Goldman Sachs Group Inc. 5.300% 2/14/12 50 53 Goldman Sachs Group Inc. 3.625% 8/1/12 300 311 Goldman Sachs Group Inc. 5.700% 9/1/12 25 27 Goldman Sachs Group Inc. 5.450% 11/1/12 900 973 Goldman Sachs Group Inc. 5.250% 4/1/13 875 935 Goldman Sachs Group Inc. 4.750% 7/15/13 525 555 Goldman Sachs Group Inc. 5.250% 10/15/13 125 134 Goldman Sachs Group Inc. 5.150% 1/15/14 600 638 Goldman Sachs Group Inc. 6.000% 5/1/14 1,100 1,205 Goldman Sachs Group Inc. 5.000% 10/1/14 2,475 2,601 Goldman Sachs Group Inc. 5.125% 1/15/15 400 422 Goldman Sachs Group Inc. 5.350% 1/15/16 875 920 Goldman Sachs Group Inc. 5.750% 10/1/16 500 534 Goldman Sachs Group Inc. 5.625% 1/15/17 625 640 Goldman Sachs Group Inc. 6.250% 9/1/17 400 430 Goldman Sachs Group Inc. 5.950% 1/18/18 1,175 1,232 Goldman Sachs Group Inc. 6.150% 4/1/18 100 106 Goldman Sachs Group Inc. 7.500% 2/15/19 125 142 Goldman Sachs Group Inc. 5.375% 3/15/20 200 198 Goldman Sachs Group Inc. 5.950% 1/15/27 1,375 1,320 Goldman Sachs Group Inc. 6.450% 5/1/36 450 432 Goldman Sachs Group Inc. 6.750% 10/1/37 975 967 6 HBOS PLC 6.750% 5/21/18 425 390 HSBC Bank USA NA 4.625% 4/1/14 250 261 HSBC Bank USA NA 5.875% 11/1/34 300 290 HSBC Bank USA NA 5.625% 8/15/35 625 583 HSBC Holdings PLC 7.625% 5/17/32 400 448 HSBC Holdings PLC 7.350% 11/27/32 400 440 HSBC Holdings PLC 6.500% 5/2/36 600 622 HSBC Holdings PLC 6.500% 9/15/37 575 595 HSBC Holdings PLC 6.800% 6/1/38 75 81 6 ICICI Bank Ltd. 6.625% 10/3/12 25 27 JP Morgan Chase Capital XV 5.875% 3/15/35 1,400 1,266 JP Morgan Chase Capital XX 6.550% 9/29/36 600 560 JP Morgan Chase Capital XXII 6.450% 2/2/37 650 602 JP Morgan Chase Capital XXV 6.800% 10/1/37 725 719 JPMorgan Chase & Co. 4.500% 1/15/12 450 474 JPMorgan Chase & Co. 6.625% 3/15/12 425 463 JPMorgan Chase & Co. 5.375% 10/1/12 650 704 JPMorgan Chase & Co. 5.750% 1/2/13 350 379 JPMorgan Chase & Co. 4.750% 5/1/13 225 240 JPMorgan Chase & Co. 5.375% 1/15/14 100 108 JPMorgan Chase & Co. 5.125% 9/15/14 2,375 2,516 JPMorgan Chase & Co. 3.700% 1/20/15 225 226 JPMorgan Chase & Co. 5.150% 10/1/15 675 710 JPMorgan Chase & Co. 6.000% 1/15/18 200 216 JPMorgan Chase & Co. 6.300% 4/23/19 825 906 JPMorgan Chase & Co. 4.950% 3/25/20 125 124 JPMorgan Chase & Co. 6.400% 5/15/38 75 81 JPMorgan Chase Bank NA 5.875% 6/13/16 725 776 KeyBank NA 5.800% 7/1/14 150 153 KeyBank NA 4.950% 9/15/15 725 715 KeyBank NA 5.450% 3/3/16 300 295 KeyCorp 6.500% 5/14/13 50 53 M&I Marshall & Ilsley Bank 4.850% 6/16/15 375 327 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 640 MBNA Corp. 6.125% 3/1/13 500 537 MBNA Corp. 5.000% 6/15/15 400 399 Mellon Funding Corp. 5.000% 12/1/14 250 268 Merrill Lynch & Co. Inc. 5.770% 7/25/11 100 105 Merrill Lynch & Co. Inc. 6.050% 8/15/12 175 187 Merrill Lynch & Co. Inc. 5.450% 2/5/13 475 502 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 1,023 Merrill Lynch & Co. Inc. 5.000% 2/3/14 1,075 1,108 Merrill Lynch & Co. Inc. 5.450% 7/15/14 125 131 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,278 Merrill Lynch & Co. Inc. 6.050% 5/16/16 600 613 Merrill Lynch & Co. Inc. 5.700% 5/2/17 1,225 1,216 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,000 1,054 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,347 Merrill Lynch & Co. Inc. 6.220% 9/15/26 750 723 Merrill Lynch & Co. Inc. 6.110% 1/29/37 225 208 Merrill Lynch & Co. Inc. 7.750% 5/14/38 775 856 Morgan Stanley 6.750% 4/15/11 425 449 Morgan Stanley 5.625% 1/9/12 650 691 Morgan Stanley 5.750% 8/31/12 100 107 Morgan Stanley 4.750% 4/1/14 1,200 1,227 Morgan Stanley 6.000% 5/13/14 1,050 1,132 Morgan Stanley 4.200% 11/20/14 1,100 1,103 Morgan Stanley 4.100% 1/26/15 975 970 Morgan Stanley 6.000% 4/28/15 850 911 Morgan Stanley 5.375% 10/15/15 650 676 Morgan Stanley 5.750% 10/18/16 425 440 Morgan Stanley 5.450% 1/9/17 975 992 Morgan Stanley 5.550% 4/27/17 250 255 Morgan Stanley 5.950% 12/28/17 700 720 Morgan Stanley 6.625% 4/1/18 1,325 1,415 Morgan Stanley 7.300% 5/13/19 1,125 1,243 Morgan Stanley 5.625% 9/23/19 825 819 Morgan Stanley 5.500% 1/26/20 900 883 Morgan Stanley 6.250% 8/9/26 1,050 1,075 National City Corp. 4.900% 1/15/15 500 529 4 National City Preferred Capital Trust I 12.000% 12/31/49 500 583 North American Development Bank 4.375% 2/11/20 125 123 Northern Trust Co. 6.500% 8/15/18 75 84 Northern Trust Corp. 5.500% 8/15/13 100 110 Northern Trust Corp. 4.625% 5/1/14 125 134 PNC Bank NA 4.875% 9/21/17 525 524 PNC Bank NA 6.000% 12/7/17 350 369 PNC Funding Corp. 3.625% 2/8/15 500 503 PNC Funding Corp. 5.250% 11/15/15 250 263 PNC Funding Corp. 6.700% 6/10/19 50 56 PNC Funding Corp. 5.125% 2/8/20 325 328 Royal Bank of Scotland Group PLC 6.400% 10/21/19 1,250 1,250 6 Royal Bank of Scotland PLC 4.875% 8/25/14 700 704 Royal Bank of Scotland PLC 4.875% 3/16/15 500 499 SouthTrust Corp. 5.800% 6/15/14 300 319 Sovereign Bank 5.125% 3/15/13 250 253 4,6 Standard Chartered PLC 6.409% 12/31/49 300 270 State Street Bank and Trust Co. 5.300% 1/15/16 300 318 Sumitomo Mitsui Banking Corp. 8.000% 6/15/12 600 660 SunTrust Bank 6.375% 4/1/11 200 209 SunTrust Bank 5.200% 1/17/17 750 734 SunTrust Bank 5.450% 12/1/17 100 99 SunTrust Bank 7.250% 3/15/18 75 80 SunTrust Capital VIII 6.100% 12/15/36 115 94 UBS AG 7.000% 10/15/15 750 809 UBS AG 5.875% 12/20/17 1,225 1,269 UBS AG 5.750% 4/25/18 50 51 UFJ Finance Aruba AEC 6.750% 7/15/13 500 561 Union Bank NA 5.950% 5/11/16 450 470 UnionBanCal Corp. 5.250% 12/16/13 150 161 US Bancorp 4.200% 5/15/14 600 628 US Bancorp 3.150% 3/4/15 100 100 US Bank NA 6.375% 8/1/11 250 267 US Bank NA 6.300% 2/4/14 250 279 US Bank NA 4.950% 10/30/14 175 187 4 USB Capital IX 6.189% 4/15/49 300 255 USB Capital XIII Trust 6.625% 12/15/39 125 126 Wachovia Bank NA 4.800% 11/1/14 500 516 Wachovia Bank NA 4.875% 2/1/15 1,030 1,077 Wachovia Bank NA 5.850% 2/1/37 425 399 Wachovia Bank NA 6.600% 1/15/38 350 361 Wachovia Corp. 5.300% 10/15/11 175 185 Wachovia Corp. 5.500% 5/1/13 600 652 Wachovia Corp. 4.875% 2/15/14 345 359 Wachovia Corp. 5.250% 8/1/14 100 105 Wachovia Corp. 5.625% 10/15/16 500 527 Wachovia Corp. 5.750% 6/15/17 300 320 Wachovia Corp. 5.750% 2/1/18 100 106 Wachovia Corp. 7.500% 4/15/35 150 166 Wachovia Corp. 5.500% 8/1/35 200 175 Wachovia Corp. 6.550% 10/15/35 100 100 Wells Fargo & Co. 4.875% 1/12/11 625 645 Wells Fargo & Co. 5.300% 8/26/11 575 606 Wells Fargo & Co. 5.250% 10/23/12 1,100 1,185 Wells Fargo & Co. 4.375% 1/31/13 275 290 Wells Fargo & Co. 4.950% 10/16/13 375 396 Wells Fargo & Co. 3.750% 10/1/14 700 709 Wells Fargo & Co. 3.625% 4/15/15 25 25 Wells Fargo & Co. 5.625% 12/11/17 550 582 Wells Fargo Bank NA 4.750% 2/9/15 2,175 2,258 Wells Fargo Bank NA 5.750% 5/16/16 250 269 Wells Fargo Bank NA 5.950% 8/26/36 500 477 Wells Fargo Capital X 5.950% 12/15/36 425 382 4 Wells Fargo Capital XIII 7.700% 12/29/49 450 464 4 Wells Fargo Capital XV 9.750% 12/29/49 100 112 Westpac Banking Corp. 2.250% 11/19/12 475 478 Westpac Banking Corp. 4.200% 2/27/15 750 771 Westpac Banking Corp. 4.875% 11/19/19 475 468 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 525 568 BlackRock Inc. 2.250% 12/10/12 200 202 BlackRock Inc. 3.500% 12/10/14 175 177 BlackRock Inc. 6.250% 9/15/17 300 327 Charles Schwab Corp. 4.950% 6/1/14 625 669 Jefferies Group Inc. 8.500% 7/15/19 550 612 Jefferies Group Inc. 6.450% 6/8/27 475 424 Lazard Group LLC 6.850% 6/15/17 450 455 Nomura Holdings Inc. 5.000% 3/4/15 375 382 Nomura Holdings Inc. 6.700% 3/4/20 100 104 TD Ameritrade Holding Corp. 2.950% 12/1/12 100 101 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 151 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 101 Finance Companies (0.3%) Block Financial LLC 7.875% 1/15/13 125 141 GATX Corp. 4.750% 10/1/12 150 156 General Electric Capital Corp. 5.000% 11/15/11 350 369 General Electric Capital Corp. 4.375% 11/21/11 75 78 General Electric Capital Corp. 5.875% 2/15/12 225 242 General Electric Capital Corp. 4.375% 3/3/12 1,275 1,336 General Electric Capital Corp. 5.000% 4/10/12 250 265 General Electric Capital Corp. 6.000% 6/15/12 925 1,002 General Electric Capital Corp. 3.500% 8/13/12 400 413 General Electric Capital Corp. 5.250% 10/19/12 3,525 3,780 General Electric Capital Corp. 2.800% 1/8/13 525 532 General Electric Capital Corp. 5.450% 1/15/13 325 351 General Electric Capital Corp. 4.800% 5/1/13 225 239 General Electric Capital Corp. 5.900% 5/13/14 725 798 General Electric Capital Corp. 5.500% 6/4/14 1,450 1,565 General Electric Capital Corp. 5.650% 6/9/14 150 161 General Electric Capital Corp. 3.750% 11/14/14 600 607 General Electric Capital Corp. 5.400% 2/15/17 1,000 1,045 General Electric Capital Corp. 5.625% 9/15/17 325 342 General Electric Capital Corp. 5.625% 5/1/18 1,000 1,042 General Electric Capital Corp. 6.000% 8/7/19 625 660 General Electric Capital Corp. 5.500% 1/8/20 175 178 General Electric Capital Corp. 6.750% 3/15/32 3,075 3,251 General Electric Capital Corp. 6.150% 8/7/37 400 389 General Electric Capital Corp. 5.875% 1/14/38 975 925 General Electric Capital Corp. 6.875% 1/10/39 1,275 1,369 4 General Electric Capital Corp. 6.375% 11/15/67 800 752 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 200 179 HSBC Finance Corp. 5.700% 6/1/11 550 574 HSBC Finance Corp. 6.375% 10/15/11 375 399 HSBC Finance Corp. 5.900% 6/19/12 275 296 HSBC Finance Corp. 4.750% 7/15/13 125 131 HSBC Finance Corp. 5.250% 1/15/14 825 868 HSBC Finance Corp. 5.000% 6/30/15 1,275 1,325 SLM Corp. 5.400% 10/25/11 325 328 SLM Corp. 5.375% 1/15/13 350 348 SLM Corp. 5.000% 10/1/13 300 289 SLM Corp. 8.450% 6/15/18 800 808 SLM Corp. 8.000% 3/25/20 525 511 SLM Corp. 5.625% 8/1/33 700 538 Insurance (0.4%) ACE Capital Trust II 9.700% 4/1/30 75 88 ACE INA Holdings Inc. 5.600% 5/15/15 125 136 ACE INA Holdings Inc. 5.900% 6/15/19 550 597 AEGON Funding Co. LLC 5.750% 12/15/20 50 49 Aegon NV 4.750% 6/1/13 75 79 Aetna Inc. 5.750% 6/15/11 75 79 Aetna Inc. 6.500% 9/15/18 175 195 Aetna Inc. 6.625% 6/15/36 100 105 Aetna Inc. 6.750% 12/15/37 250 266 Aflac Inc. 6.900% 12/17/39 75 77 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 875 939 Allstate Corp. 6.125% 2/15/12 100 108 Allstate Corp. 5.000% 8/15/14 350 375 Allstate Corp. 6.125% 12/15/32 250 253 Allstate Corp. 5.550% 5/9/35 100 96 4 Allstate Corp. 6.125% 5/15/37 200 190 4 Allstate Corp. 6.500% 5/15/57 200 192 American Financial Group Inc. 9.875% 6/15/19 100 117 American International Group Inc. 5.375% 10/18/11 400 411 American International Group Inc. 4.950% 3/20/12 700 712 American International Group Inc. 4.250% 5/15/13 1,775 1,731 American International Group Inc. 5.600% 10/18/16 125 116 American International Group Inc. 6.250% 5/1/36 700 603 AON Corp. 8.205% 1/1/27 100 105 Arch Capital Group Ltd. 7.350% 5/1/34 375 384 Assurant Inc. 5.625% 2/15/14 200 208 Assurant Inc. 6.750% 2/15/34 400 382 AXA SA 8.600% 12/15/30 700 842 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 286 Axis Specialty Finance LLC 5.875% 6/1/20 575 566 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 350 368 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 125 136 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 500 529 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 1,550 1,535 Berkshire Hathaway Inc. 1.400% 2/10/12 500 503 Berkshire Hathaway Inc. 2.125% 2/11/13 500 504 Berkshire Hathaway Inc. 3.200% 2/11/15 475 479 Chubb Corp. 5.750% 5/15/18 175 189 Chubb Corp. 6.000% 5/11/37 375 382 Chubb Corp. 6.500% 5/15/38 125 136 4 Chubb Corp. 6.375% 3/29/67 250 251 CIGNA Corp. 6.150% 11/15/36 500 483 Cincinnati Financial Corp. 6.125% 11/1/34 325 290 CNA Financial Corp. 6.500% 8/15/16 475 484 CNA Financial Corp. 7.350% 11/15/19 325 338 Commerce Group Inc. 5.950% 12/9/13 175 176 Coventry Health Care Inc. 6.300% 8/15/14 775 784 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 142 Genworth Financial Inc. 4.950% 10/1/15 125 121 Genworth Financial Inc. 8.625% 12/15/16 100 109 Genworth Financial Inc. 6.500% 6/15/34 425 368 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 481 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 150 Hartford Financial Services Group Inc. 6.000% 1/15/19 100 102 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 23 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 233 Humana Inc. 6.450% 6/1/16 275 287 Humana Inc. 8.150% 6/15/38 325 333 Lincoln National Corp. 8.750% 7/1/19 175 212 Lincoln National Corp. 6.150% 4/7/36 350 334 Loews Corp. 6.000% 2/1/35 200 192 Markel Corp. 7.125% 9/30/19 125 134 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 350 362 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 450 557 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 100 89 MetLife Inc. 5.000% 6/15/15 1,000 1,049 MetLife Inc. 6.500% 12/15/32 75 78 MetLife Inc. 6.375% 6/15/34 375 382 MetLife Inc. 5.700% 6/15/35 125 119 MetLife Inc. 6.400% 12/15/36 400 355 6 Metropolitan Life Global Funding I 2.875% 9/17/12 75 76 6 Metropolitan Life Global Funding I 5.125% 6/10/14 450 479 OneBeacon US Holdings Inc. 5.875% 5/15/13 125 129 PartnerRe Finance B LLC 5.500% 6/1/20 200 197 Principal Financial Group Inc. 7.875% 5/15/14 225 256 Principal Financial Group Inc. 6.050% 10/15/36 250 234 Principal Life Income Funding Trusts 5.300% 12/14/12 100 108 Principal Life Income Funding Trusts 5.100% 4/15/14 475 498 Progressive Corp. 6.625% 3/1/29 150 158 4 Progressive Corp. 6.700% 6/15/37 425 416 Protective Life Corp. 7.375% 10/15/19 100 106 Protective Life Corp. 8.450% 10/15/39 175 184 Prudential Financial Inc. 3.625% 9/17/12 500 516 Prudential Financial Inc. 5.150% 1/15/13 75 79 Prudential Financial Inc. 4.750% 4/1/14 425 438 Prudential Financial Inc. 5.100% 9/20/14 550 582 Prudential Financial Inc. 6.200% 1/15/15 100 110 Prudential Financial Inc. 5.500% 3/15/16 50 53 Prudential Financial Inc. 6.100% 6/15/17 100 105 Prudential Financial Inc. 7.375% 6/15/19 250 286 Prudential Financial Inc. 5.750% 7/15/33 200 187 Prudential Financial Inc. 5.400% 6/13/35 150 134 Prudential Financial Inc. 5.900% 3/17/36 325 310 Prudential Financial Inc. 5.700% 12/14/36 550 520 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 500 512 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 176 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 300 320 Torchmark Corp. 6.375% 6/15/16 425 432 Transatlantic Holdings Inc. 8.000% 11/30/39 325 332 Travelers Cos. Inc. 5.500% 12/1/15 600 658 Travelers Cos. Inc. 6.250% 6/20/16 100 111 Travelers Cos. Inc. 5.800% 5/15/18 775 835 4 Travelers Cos. Inc. 6.250% 3/15/37 250 245 UnitedHealth Group Inc. 5.000% 8/15/14 650 691 UnitedHealth Group Inc. 4.875% 3/15/15 250 262 UnitedHealth Group Inc. 6.000% 6/15/17 875 937 UnitedHealth Group Inc. 6.000% 2/15/18 425 453 UnitedHealth Group Inc. 6.500% 6/15/37 200 206 UnitedHealth Group Inc. 6.625% 11/15/37 325 335 UnitedHealth Group Inc. 6.875% 2/15/38 250 266 Unum Group 7.125% 9/30/16 175 190 Validus Holdings Ltd. 8.875% 1/26/40 150 153 WellPoint Health Networks Inc. 6.375% 1/15/12 200 216 WellPoint Inc. 6.800% 8/1/12 550 609 WellPoint Inc. 6.000% 2/15/14 525 576 WellPoint Inc. 5.250% 1/15/16 125 132 WellPoint Inc. 5.850% 1/15/36 150 144 Willis North America Inc. 6.200% 3/28/17 300 303 Willis North America Inc. 7.000% 9/29/19 700 728 XL Capital Ltd. 6.375% 11/15/24 100 99 XL Capital Ltd. 6.250% 5/15/27 500 469 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 550 600 CME Group Inc. 5.750% 2/15/14 200 220 NASDAQ OMX Group Inc. 4.000% 1/15/15 150 149 NASDAQ OMX Group Inc. 5.550% 1/15/20 175 174 ORIX Corp. 5.480% 11/22/11 350 361 XTRA Finance Corp. 5.150% 4/1/17 575 600 Real Estate Investment Trusts (0.1%) AMB Property LP 6.625% 12/1/19 100 102 AvalonBay Communities Inc. 5.500% 1/15/12 119 125 AvalonBay Communities Inc. 5.750% 9/15/16 100 106 Boston Properties LP 6.250% 1/15/13 500 543 Brandywine Operating Partnership LP 5.400% 11/1/14 225 227 Brandywine Operating Partnership LP 7.500% 5/15/15 125 135 Camden Property Trust 5.700% 5/15/17 25 25 Duke Realty LP 6.250% 5/15/13 350 371 Duke Realty LP 5.950% 2/15/17 200 196 Duke Realty LP 8.250% 8/15/19 125 139 Duke Realty LP 6.750% 3/15/20 250 255 ERP Operating LP 6.625% 3/15/12 400 433 ERP Operating LP 5.250% 9/15/14 350 365 ERP Operating LP 5.375% 8/1/16 275 281 HCP Inc. 6.450% 6/25/12 525 559 HCP Inc. 6.300% 9/15/16 300 306 HCP Inc. 5.625% 5/1/17 25 24 HCP Inc. 6.700% 1/30/18 200 204 Health Care REIT Inc. 6.200% 6/1/16 325 346 Health Care REIT Inc. 6.125% 4/15/20 100 100 Healthcare Realty Trust Inc. 6.500% 1/17/17 225 234 Hospitality Properties Trust 5.125% 2/15/15 500 484 HRPT Properties Trust 6.250% 8/15/16 700 708 Kimco Realty Corp. 5.783% 3/15/16 125 129 Kimco Realty Corp. 6.875% 10/1/19 50 53 Liberty Property LP 5.125% 3/2/15 375 372 Liberty Property LP 5.500% 12/15/16 100 99 Mack-Cali Realty LP 7.750% 8/15/19 100 110 National Retail Properties Inc. 6.875% 10/15/17 25 26 Nationwide Health Properties Inc. 6.250% 2/1/13 375 399 ProLogis 5.625% 11/15/15 350 347 ProLogis 5.750% 4/1/16 400 394 ProLogis 7.375% 10/30/19 50 52 ProLogis 6.875% 3/15/20 300 295 Realty Income Corp. 6.750% 8/15/19 525 548 Regency Centers LP 6.750% 1/15/12 150 159 Regency Centers LP 5.250% 8/1/15 75 75 Simon Property Group LP 4.875% 8/15/10 125 127 Simon Property Group LP 5.300% 5/30/13 350 369 Simon Property Group LP 6.750% 5/15/14 425 466 Simon Property Group LP 5.750% 12/1/15 325 343 Simon Property Group LP 5.250% 12/1/16 200 198 Simon Property Group LP 5.875% 3/1/17 650 664 Simon Property Group LP 6.125% 5/30/18 325 333 Simon Property Group LP 5.650% 2/1/20 125 122 Simon Property Group LP 6.750% 2/1/40 50 49 Tanger Properties LP 6.150% 11/15/15 400 415 Industrial (4.0%) Basic Industry (0.4%) Airgas Inc. 4.500% 9/15/14 100 103 Alcoa Inc. 5.720% 2/23/19 405 392 Alcoa Inc. 5.900% 2/1/27 175 155 Alcoa Inc. 6.750% 1/15/28 500 465 Alcoa Inc. 5.950% 2/1/37 500 408 Allegheny Technologies Inc. 9.375% 6/1/19 450 518 ArcelorMittal 5.375% 6/1/13 925 981 ArcelorMittal 9.000% 2/15/15 50 60 ArcelorMittal 6.125% 6/1/18 425 444 ArcelorMittal 9.850% 6/1/19 25 32 Barrick Gold Corp. 6.950% 4/1/19 600 685 Barrick Gold Finance Co. 4.875% 11/15/14 825 877 Barrick North America Finance LLC 6.800% 9/15/18 25 28 Barrick North America Finance LLC 7.500% 9/15/38 25 29 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 500 582 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 275 304 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 379 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 550 627 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 803 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 51 Commercial Metals Co. 6.500% 7/15/17 175 178 Cytec Industries Inc. 8.950% 7/1/17 75 90 Dow Chemical Co. 4.850% 8/15/12 425 449 Dow Chemical Co. 6.000% 10/1/12 50 54 Dow Chemical Co. 7.600% 5/15/14 650 744 Dow Chemical Co. 5.900% 2/15/15 750 812 Dow Chemical Co. 5.700% 5/15/18 100 103 Dow Chemical Co. 8.550% 5/15/19 950 1,147 Dow Chemical Co. 7.375% 11/1/29 100 111 Dow Chemical Co. 9.400% 5/15/39 100 133 Eastman Chemical Co. 7.250% 1/15/24 550 616 EI du Pont de Nemours & Co. 4.750% 11/15/12 125 134 EI du Pont de Nemours & Co. 5.875% 1/15/14 1,025 1,140 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 305 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 302 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 548 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 700 759 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 875 971 International Paper Co. 5.300% 4/1/15 525 555 International Paper Co. 9.375% 5/15/19 1,100 1,372 International Paper Co. 7.300% 11/15/39 600 641 Lubrizol Corp. 5.500% 10/1/14 525 569 Lubrizol Corp. 6.500% 10/1/34 800 818 Monsanto Co. 7.375% 8/15/12 350 395 Newmont Mining Corp. 5.875% 4/1/35 325 311 Newmont Mining Corp. 6.250% 10/1/39 100 100 Nucor Corp. 5.750% 12/1/17 100 108 Nucor Corp. 5.850% 6/1/18 400 433 Nucor Corp. 6.400% 12/1/37 250 269 Placer Dome Inc. 6.450% 10/15/35 375 384 Plum Creek Timberlands LP 5.875% 11/15/15 400 417 Potash Corp. of Saskatchewan Inc. 7.750% 5/31/11 400 430 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 303 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 625 623 PPG Industries Inc. 6.650% 3/15/18 600 667 Praxair Inc. 1.750% 11/15/12 100 100 Praxair Inc. 4.375% 3/31/14 450 480 Praxair Inc. 5.250% 11/15/14 150 164 Praxair Inc. 5.200% 3/15/17 25 26 Praxair Inc. 4.500% 8/15/19 175 176 Rio Tinto Alcan Inc. 4.875% 9/15/12 325 343 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 131 Rio Tinto Alcan Inc. 5.000% 6/1/15 250 262 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 336 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 243 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 400 438 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 750 904 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 400 449 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 575 736 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 256 Sherwin-Williams Co. 3.125% 12/15/14 175 176 Southern Copper Corp. 7.500% 7/27/35 250 255 Vale Inco Ltd. 5.700% 10/15/15 450 465 Vale Inco Ltd. 7.200% 9/15/32 100 101 Vale Overseas Ltd. 6.250% 1/11/16 100 108 Vale Overseas Ltd. 6.250% 1/23/17 350 377 Vale Overseas Ltd. 8.250% 1/17/34 375 438 Vale Overseas Ltd. 6.875% 11/21/36 375 391 Vale Overseas Ltd. 6.875% 11/10/39 375 388 Valspar Corp. 7.250% 6/15/19 50 56 WMC Finance USA Ltd. 5.125% 5/15/13 400 435 Xstrata Canada Corp. 7.350% 6/5/12 375 410 Xstrata Canada Corp. 7.250% 7/15/12 250 273 Xstrata Canada Corp. 5.500% 6/15/17 250 249 Capital Goods (0.4%) 3M Co. 6.375% 2/15/28 450 496 6 Acuity Brands Lighting Inc. 6.000% 12/15/19 100 98 Allied Waste North America Inc. 7.125% 5/15/16 1,050 1,142 Bemis Co. Inc. 4.875% 4/1/12 700 727 Black & Decker Corp. 5.750% 11/15/16 75 82 Boeing Capital Corp. 6.500% 2/15/12 200 219 Boeing Capital Corp. 5.800% 1/15/13 925 1,018 Boeing Co. 1.875% 11/20/12 50 50 Boeing Co. 3.500% 2/15/15 450 459 Boeing Co. 6.000% 3/15/19 150 164 Boeing Co. 4.875% 2/15/20 150 153 Boeing Co. 5.875% 2/15/40 150 153 Caterpillar Financial Services Corp. 4.300% 6/1/10 1,980 1,992 Caterpillar Financial Services Corp. 2.000% 4/5/13 175 175 Caterpillar Financial Services Corp. 6.125% 2/17/14 325 366 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 187 Caterpillar Financial Services Corp. 4.625% 6/1/15 400 416 Caterpillar Financial Services Corp. 7.150% 2/15/19 925 1,084 Caterpillar Inc. 7.375% 3/1/97 400 437 Cooper US Inc. 5.250% 11/15/12 425 458 CRH America Inc. 5.625% 9/30/11 400 420 CRH America Inc. 6.950% 3/15/12 150 164 CRH America Inc. 5.300% 10/15/13 100 106 CRH America Inc. 6.000% 9/30/16 750 805 Deere & Co. 6.950% 4/25/14 825 960 Deere & Co. 4.375% 10/16/19 625 621 Deere & Co. 5.375% 10/16/29 250 249 Deere & Co. 7.125% 3/3/31 300 355 Eaton Corp. 5.600% 5/15/18 125 134 Embraer Overseas Ltd. 6.375% 1/24/17 100 103 Embraer Overseas Ltd. 6.375% 1/15/20 175 178 Emerson Electric Co. 4.625% 10/15/12 1,075 1,150 Emerson Electric Co. 4.875% 10/15/19 125 131 Emerson Electric Co. 4.250% 11/15/20 25 25 Emerson Electric Co. 5.250% 11/15/39 25 24 General Dynamics Corp. 4.250% 5/15/13 650 694 General Electric Co. 5.000% 2/1/13 2,000 2,158 General Electric Co. 5.250% 12/6/17 1,850 1,941 Goodrich Corp. 6.125% 3/1/19 525 575 Harsco Corp. 5.750% 5/15/18 350 346 Honeywell International Inc. 6.125% 11/1/11 200 216 Honeywell International Inc. 4.250% 3/1/13 175 185 Honeywell International Inc. 5.300% 3/15/17 275 291 Honeywell International Inc. 5.300% 3/1/18 150 160 Illinois Tool Works Inc. 5.150% 4/1/14 325 356 Illinois Tool Works Inc. 6.250% 4/1/19 450 507 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 225 247 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 650 789 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 225 253 John Deere Capital Corp. 5.250% 10/1/12 375 407 John Deere Capital Corp. 4.950% 12/17/12 50 54 John Deere Capital Corp. 4.900% 9/9/13 525 568 John Deere Capital Corp. 2.950% 3/9/15 125 125 Joy Global Inc. 6.000% 11/15/16 250 264 6 L-3 Communications Corp. 5.200% 10/15/19 200 200 Lafarge SA 6.150% 7/15/11 50 52 Lafarge SA 7.125% 7/15/36 525 526 Lockheed Martin Corp. 7.650% 5/1/16 250 298 Lockheed Martin Corp. 7.750% 5/1/26 250 305 Lockheed Martin Corp. 6.150% 9/1/36 450 470 Lockheed Martin Corp. 5.500% 11/15/39 25 24 Martin Marietta Materials Inc. 6.600% 4/15/18 400 425 Parker Hannifin Corp. 5.500% 5/15/18 125 133 Parker Hannifin Corp. 6.250% 5/15/38 75 80 Raytheon Co. 5.500% 11/15/12 75 82 Raytheon Co. 7.200% 8/15/27 75 88 Republic Services Inc. 6.750% 8/15/11 275 293 6 Republic Services Inc. 5.250% 11/15/21 425 418 6 Republic Services Inc. 6.200% 3/1/40 75 73 Rockwell Automation Inc. 5.650% 12/1/17 25 27 Rockwell Automation Inc. 6.700% 1/15/28 200 217 Rockwell Automation Inc. 6.250% 12/1/37 325 342 Rockwell Collins Inc. 5.250% 7/15/19 50 53 Roper Industries Inc. 6.250% 9/1/19 650 686 4,6 Systems 2 7.156% 12/15/11 153 160 Tyco International Finance SA 6.375% 10/15/11 675 723 Tyco International Finance SA 8.500% 1/15/19 175 217 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 400 458 United Technologies Corp. 6.125% 2/1/19 925 1,040 United Technologies Corp. 4.500% 4/15/20 325 326 United Technologies Corp. 7.500% 9/15/29 100 120 United Technologies Corp. 5.400% 5/1/35 400 384 United Technologies Corp. 5.700% 4/15/40 350 353 Vulcan Materials Co. 6.300% 6/15/13 175 192 Vulcan Materials Co. 7.000% 6/15/18 325 355 Waste Management Inc. 5.000% 3/15/14 675 718 Waste Management Inc. 7.100% 8/1/26 325 352 Waste Management Inc. 6.125% 11/30/39 400 392 Communication (0.9%) 6 America Movil SAB de CV 5.000% 3/30/20 400 395 America Movil SAB de CV 6.375% 3/1/35 200 203 America Movil SAB de CV 6.125% 11/15/37 300 291 6 America Movil SAB de CV 6.125% 3/30/40 475 463 American Tower Corp. 4.625% 4/1/15 75 77 AT&T Corp. 7.300% 11/15/11 925 1,013 AT&T Corp. 8.000% 11/15/31 695 846 AT&T Inc. 5.875% 2/1/12 345 370 AT&T Inc. 5.875% 8/15/12 155 169 AT&T Inc. 4.850% 2/15/14 450 484 AT&T Inc. 5.100% 9/15/14 1,575 1,705 AT&T Inc. 5.625% 6/15/16 600 660 AT&T Inc. 5.500% 2/1/18 1,000 1,060 AT&T Inc. 5.800% 2/15/19 75 80 AT&T Inc. 6.450% 6/15/34 1,000 1,023 AT&T Inc. 6.500% 9/1/37 325 335 AT&T Inc. 6.300% 1/15/38 175 177 AT&T Inc. 6.400% 5/15/38 675 700 AT&T Inc. 6.550% 2/15/39 575 597 AT&T Mobility LLC 6.500% 12/15/11 350 380 AT&T Mobility LLC 7.125% 12/15/31 1,000 1,111 Bellsouth Capital Funding Corp. 7.875% 2/15/30 150 174 BellSouth Corp. 5.200% 12/15/16 250 268 BellSouth Corp. 6.875% 10/15/31 325 342 BellSouth Corp. 6.550% 6/15/34 700 720 BellSouth Corp. 6.000% 11/15/34 290 280 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,588 British Telecommunications PLC 9.625% 12/15/30 1,625 2,042 CBS Corp. 5.625% 8/15/12 615 660 CBS Corp. 5.750% 4/15/20 75 75 CBS Corp. 7.875% 7/30/30 400 439 CBS Corp. 5.500% 5/15/33 200 172 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 550 568 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 450 480 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 1,375 1,592 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 525 574 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 525 655 CenturyTel Inc. 5.000% 2/15/15 150 153 CenturyTel Inc. 6.875% 1/15/28 150 141 CenturyTel Inc. 7.600% 9/15/39 250 241 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,486 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,031 Comcast Corp. 6.500% 1/15/15 700 787 Comcast Corp. 5.900% 3/15/16 650 709 Comcast Corp. 5.700% 7/1/19 750 785 Comcast Corp. 6.500% 11/15/35 1,025 1,049 Comcast Corp. 6.450% 3/15/37 100 102 Comcast Corp. 6.950% 8/15/37 250 270 Comcast Corp. 6.400% 5/15/38 600 606 COX Communications Inc. 4.625% 6/1/13 200 212 COX Communications Inc. 5.450% 12/15/14 150 163 COX Communications Inc. 5.500% 10/1/15 600 646 Deutsche Telekom International Finance BV 5.875% 8/20/13 325 355 Deutsche Telekom International Finance BV 4.875% 7/8/14 25 26 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 458 Deutsche Telekom International Finance BV 6.000% 7/8/19 25 27 Deutsche Telekom International Finance BV 8.750% 6/15/30 1,700 2,184 6 DIRECTV Holdings LLC 3.550% 3/15/15 150 149 6 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 4.750% 10/1/14 550 574 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 7.625% 5/15/16 100 112 6 DirecTV Holdings LLC / DirecTV Financing Co. Inc. 5.875% 10/1/19 1,450 1,513 Embarq Corp. 7.082% 6/1/16 875 952 Embarq Corp. 7.995% 6/1/36 200 204 France Telecom SA 4.375% 7/8/14 525 556 France Telecom SA 5.375% 7/8/19 525 556 France Telecom SA 8.500% 3/1/31 575 764 Grupo Televisa SA 6.625% 3/18/25 450 462 GTE Corp. 6.940% 4/15/28 325 341 McGraw-Hill Cos. Inc. 6.550% 11/15/37 350 375 New Cingular Wireless Services Inc. 8.125% 5/1/12 600 678 News America Holdings Inc. 8.150% 10/17/36 385 450 News America Inc. 6.550% 3/15/33 600 621 News America Inc. 6.200% 12/15/34 725 723 News America Inc. 6.400% 12/15/35 1,300 1,330 News America Inc. 6.900% 8/15/39 50 54 Omnicom Group Inc. 5.900% 4/15/16 50 54 Pacific Bell Telephone Co. 7.125% 3/15/26 200 219 Qwest Corp. 7.875% 9/1/11 450 478 Qwest Corp. 8.875% 3/15/12 425 463 Qwest Corp. 6.500% 6/1/17 275 287 Qwest Corp. 7.500% 6/15/23 350 349 Qwest Corp. 6.875% 9/15/33 375 360 Reed Elsevier Capital Inc. 4.625% 6/15/12 100 105 Reed Elsevier Capital Inc. 7.750% 1/15/14 175 202 Reed Elsevier Capital Inc. 8.625% 1/15/19 200 250 Rogers Communications Inc. 6.375% 3/1/14 1,000 1,108 Rogers Communications Inc. 5.500% 3/15/14 250 269 Rogers Communications Inc. 6.800% 8/15/18 950 1,077 RR Donnelley & Sons Co. 4.950% 4/1/14 100 101 RR Donnelley & Sons Co. 5.500% 5/15/15 150 150 RR Donnelley & Sons Co. 8.600% 8/15/16 400 444 Telecom Italia Capital SA 4.875% 10/1/10 400 407 Telecom Italia Capital SA 6.200% 7/18/11 550 578 Telecom Italia Capital SA 5.250% 11/15/13 325 341 Telecom Italia Capital SA 4.950% 9/30/14 1,000 1,025 Telecom Italia Capital SA 5.250% 10/1/15 1,300 1,333 Telecom Italia Capital SA 7.175% 6/18/19 50 54 Telecom Italia Capital SA 6.375% 11/15/33 205 190 Telecom Italia Capital SA 7.200% 7/18/36 475 477 Telecom Italia Capital SA 7.721% 6/4/38 500 536 Telefonica Emisiones SAU 5.984% 6/20/11 250 263 Telefonica Emisiones SAU 4.949% 1/15/15 625 661 Telefonica Emisiones SAU 6.421% 6/20/16 475 531 Telefonica Emisiones SAU 5.877% 7/15/19 300 321 Telefonica Europe BV 8.250% 9/15/30 750 920 Telefonos de Mexico SAB de CV 5.500% 1/27/15 850 907 TELUS Corp. 8.000% 6/1/11 192 206 Thomson Reuters Corp. 5.950% 7/15/13 75 83 Thomson Reuters Corp. 5.700% 10/1/14 850 935 Thomson Reuters Corp. 6.500% 7/15/18 50 56 Thomson Reuters Corp. 4.700% 10/15/19 125 125 Thomson Reuters Corp. 5.500% 8/15/35 50 47 Thomson Reuters Corp. 5.850% 4/15/40 275 269 Time Warner Cable Inc. 5.400% 7/2/12 400 429 Time Warner Cable Inc. 6.200% 7/1/13 300 332 Time Warner Cable Inc. 7.500% 4/1/14 650 750 Time Warner Cable Inc. 3.500% 2/1/15 300 300 Time Warner Cable Inc. 5.850% 5/1/17 825 882 Time Warner Cable Inc. 6.750% 7/1/18 900 1,006 Time Warner Cable Inc. 8.250% 4/1/19 200 241 Time Warner Cable Inc. 5.000% 2/1/20 825 810 Time Warner Cable Inc. 6.550% 5/1/37 350 358 Time Warner Cable Inc. 6.750% 6/15/39 875 919 Time Warner Entertainment Co. LP 10.150% 5/1/12 200 231 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 987 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 120 United States Cellular Corp. 6.700% 12/15/33 350 339 Verizon Communications Inc. 5.250% 4/15/13 650 708 Verizon Communications Inc. 5.550% 2/15/16 500 548 Verizon Communications Inc. 5.500% 2/15/18 500 528 Verizon Communications Inc. 8.750% 11/1/18 275 345 Verizon Communications Inc. 6.350% 4/1/19 625 691 Verizon Communications Inc. 5.850% 9/15/35 500 486 Verizon Communications Inc. 6.900% 4/15/38 25 27 Verizon Communications Inc. 8.950% 3/1/39 1,250 1,695 Verizon Communications Inc. 7.350% 4/1/39 725 846 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,222 Verizon Global Funding Corp. 7.750% 12/1/30 425 506 Verizon Maryland Inc. 6.125% 3/1/12 500 538 Verizon New England Inc. 6.500% 9/15/11 300 320 Verizon New England Inc. 7.875% 11/15/29 250 274 Verizon New York Inc. 6.875% 4/1/12 300 327 Verizon Virginia Inc. 4.625% 3/15/13 450 473 Vodafone Group PLC 5.350% 2/27/12 200 214 Vodafone Group PLC 5.000% 12/16/13 600 646 Vodafone Group PLC 5.750% 3/15/16 300 326 Vodafone Group PLC 5.625% 2/27/17 550 590 Vodafone Group PLC 4.625% 7/15/18 125 124 Vodafone Group PLC 5.450% 6/10/19 275 286 Vodafone Group PLC 7.875% 2/15/30 425 508 Vodafone Group PLC 6.250% 11/30/32 350 358 Vodafone Group PLC 6.150% 2/27/37 75 77 Washington Post Co. 7.250% 2/1/19 150 168 WPP Finance UK 5.875% 6/15/14 425 445 Consumer Cyclical (0.4%) AutoZone Inc. 6.500% 1/15/14 300 330 AutoZone Inc. 5.750% 1/15/15 325 351 Best Buy Co. Inc. 6.750% 7/15/13 125 139 Costco Wholesale Corp. 5.500% 3/15/17 475 522 CVS Caremark Corp. 5.750% 8/15/11 75 79 CVS Caremark Corp. 4.875% 9/15/14 275 294 CVS Caremark Corp. 5.750% 6/1/17 175 188 CVS Caremark Corp. 6.600% 3/15/19 1,175 1,309 CVS Caremark Corp. 6.250% 6/1/27 125 129 4 CVS Caremark Corp. 6.302% 6/1/37 425 402 Daimler Finance North America LLC 7.300% 1/15/12 1,175 1,279 Daimler Finance North America LLC 6.500% 11/15/13 875 969 Daimler Finance North America LLC 8.500% 1/18/31 450 551 Darden Restaurants Inc. 5.625% 10/15/12 225 242 Darden Restaurants Inc. 6.200% 10/15/17 150 163 Darden Restaurants Inc. 6.800% 10/15/37 275 290 Historic TW Inc. 9.150% 2/1/23 1,475 1,904 Historic TW Inc. 6.625% 5/15/29 200 210 Home Depot Inc. 5.250% 12/16/13 775 840 Home Depot Inc. 5.400% 3/1/16 1,100 1,188 Johnson Controls Inc. 5.000% 3/30/20 200 199 Johnson Controls Inc. 6.000% 1/15/36 125 120 Kohl's Corp. 6.250% 12/15/17 200 222 Kohl's Corp. 6.000% 1/15/33 225 226 Kohl's Corp. 6.875% 12/15/37 100 112 Lowe's Cos. Inc. 5.000% 10/15/15 75 82 Lowe's Cos. Inc. 6.100% 9/15/17 200 223 Lowe's Cos. Inc. 6.875% 2/15/28 367 414 Lowe's Cos. Inc. 5.800% 10/15/36 475 480 Marriott International Inc. 4.625% 6/15/12 400 414 Marriott International Inc. 5.625% 2/15/13 200 210 Marriott International Inc. 6.200% 6/15/16 150 156 Marriott International Inc. 6.375% 6/15/17 50 53 McDonald's Corp. 5.300% 3/15/17 400 430 McDonald's Corp. 5.800% 10/15/17 300 335 McDonald's Corp. 5.350% 3/1/18 350 380 McDonald's Corp. 6.300% 10/15/37 200 216 McDonald's Corp. 6.300% 3/1/38 300 325 McDonald's Corp. 5.700% 2/1/39 25 25 Nordstrom Inc. 6.950% 3/15/28 200 220 Nordstrom Inc. 7.000% 1/15/38 150 169 PACCAR Financial Corp. 1.950% 12/17/12 225 225 PACCAR Inc. 6.875% 2/15/14 200 228 Staples Inc. 7.750% 4/1/11 100 107 Staples Inc. 9.750% 1/15/14 1,025 1,238 Target Corp. 5.125% 1/15/13 675 732 Target Corp. 4.000% 6/15/13 525 553 Target Corp. 5.375% 5/1/17 200 216 Target Corp. 7.000% 7/15/31 175 195 Target Corp. 6.350% 11/1/32 450 477 Time Warner Inc. 6.875% 5/1/12 100 110 Time Warner Inc. 4.875% 3/15/20 625 609 Time Warner Inc. 7.625% 4/15/31 460 524 Time Warner Inc. 7.700% 5/1/32 590 679 Time Warner Inc. 6.200% 3/15/40 150 148 TJX Cos. Inc. 6.950% 4/15/19 175 203 Toll Brothers Finance Corp. 5.150% 5/15/15 400 400 Toyota Motor Credit Corp. 5.450% 5/18/11 600 626 VF Corp. 5.950% 11/1/17 250 273 VF Corp. 6.450% 11/1/37 150 159 Viacom Inc. 4.375% 9/15/14 350 362 Viacom Inc. 6.250% 4/30/16 275 304 Viacom Inc. 5.625% 9/15/19 650 676 Wal-Mart Stores Inc. 4.550% 5/1/13 2,275 2,441 Wal-Mart Stores Inc. 7.250% 6/1/13 150 172 Wal-Mart Stores Inc. 3.200% 5/15/14 550 563 Wal-Mart Stores Inc. 4.500% 7/1/15 450 481 Wal-Mart Stores Inc. 5.375% 4/5/17 200 219 Wal-Mart Stores Inc. 5.800% 2/15/18 200 223 Wal-Mart Stores Inc. 5.875% 4/5/27 1,950 2,071 Wal-Mart Stores Inc. 5.250% 9/1/35 175 167 Wal-Mart Stores Inc. 6.500% 8/15/37 550 607 Walgreen Co. 5.250% 1/15/19 875 930 Walt Disney Co. 5.700% 7/15/11 1,150 1,217 Walt Disney Co. 6.375% 3/1/12 150 164 Walt Disney Co. 4.500% 12/15/13 125 134 Walt Disney Co. 5.625% 9/15/16 50 56 Walt Disney Co. 7.000% 3/1/32 400 469 Western Union Co. 6.500% 2/26/14 300 337 Western Union Co. 5.930% 10/1/16 400 439 Western Union Co. 6.200% 11/17/36 325 328 Yum! Brands Inc. 7.700% 7/1/12 250 279 Yum! Brands Inc. 6.875% 11/15/37 750 818 Consumer Noncyclical (1.0%) Abbott Laboratories 4.350% 3/15/14 250 266 Abbott Laboratories 5.875% 5/15/16 1,350 1,523 Abbott Laboratories 5.600% 11/30/17 475 522 Abbott Laboratories 6.150% 11/30/37 325 347 Abbott Laboratories 6.000% 4/1/39 325 343 Allergan Inc. 5.750% 4/1/16 125 139 Altria Group Inc. 8.500% 11/10/13 1,325 1,548 Altria Group Inc. 9.700% 11/10/18 1,200 1,472 Altria Group Inc. 9.950% 11/10/38 275 361 Altria Group Inc. 10.200% 2/6/39 675 902 AmerisourceBergen Corp. 5.875% 9/15/15 675 741 Amgen Inc. 4.850% 11/18/14 500 543 Amgen Inc. 5.850% 6/1/17 775 859 Amgen Inc. 5.700% 2/1/19 200 218 Amgen Inc. 6.375% 6/1/37 400 430 Amgen Inc. 6.400% 2/1/39 700 752 Anheuser-Busch Cos. Inc. 6.000% 4/15/11 250 262 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 250 265 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 900 975 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 450 461 6 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 350 351 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 525 539 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 975 999 6 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 300 302 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 75 80 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 365 Archer-Daniels-Midland Co. 5.375% 9/15/35 1,125 1,080 AstraZeneca PLC 5.400% 9/15/12 750 819 AstraZeneca PLC 5.400% 6/1/14 875 962 AstraZeneca PLC 6.450% 9/15/37 1,175 1,297 Baxter FinCo BV 4.750% 10/15/10 500 511 Baxter International Inc. 4.625% 3/15/15 250 267 Baxter International Inc. 5.900% 9/1/16 150 168 Baxter International Inc. 6.250% 12/1/37 100 108 Becton Dickinson and Co. 5.000% 5/15/19 50 52 Biogen Idec Inc. 6.000% 3/1/13 600 648 Bottling Group LLC 4.625% 11/15/12 300 322 Bottling Group LLC 5.000% 11/15/13 100 109 Bottling Group LLC 6.950% 3/15/14 500 577 Bottling Group LLC 5.500% 4/1/16 1,275 1,406 Bristol-Myers Squibb Co. 5.450% 5/1/18 300 323 Bristol-Myers Squibb Co. 5.875% 11/15/36 725 743 Bunge Ltd. Finance Corp. 5.350% 4/15/14 350 366 Bunge Ltd. Finance Corp. 8.500% 6/15/19 175 202 Cardinal Health Inc. 4.000% 6/15/15 100 100 CareFusion Corp. 4.125% 8/1/12 50 52 CareFusion Corp. 5.125% 8/1/14 100 106 CareFusion Corp. 6.375% 8/1/19 75 82 Cia de Bebidas das Americas 10.500% 12/15/11 280 321 Cia de Bebidas das Americas 8.750% 9/15/13 25 29 Clorox Co. 3.550% 11/1/15 325 330 Coca-Cola Co. 5.350% 11/15/17 225 246 Coca-Cola Co. 4.875% 3/15/19 900 935 Coca-Cola Enterprises Inc. 7.375% 3/3/14 600 701 Coca-Cola Enterprises Inc. 4.250% 3/1/15 300 318 Coca-Cola Enterprises Inc. 4.500% 8/15/19 150 151 Coca-Cola Enterprises Inc. 8.500% 2/1/22 125 162 Coca-Cola Enterprises Inc. 6.950% 11/15/26 500 574 Coca-Cola Enterprises Inc. 6.750% 9/15/28 250 284 6 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 99 ConAgra Foods Inc. 5.875% 4/15/14 275 301 ConAgra Foods Inc. 7.125% 10/1/26 50 55 ConAgra Foods Inc. 7.000% 10/1/28 100 109 Covidien International Finance SA 6.550% 10/15/37 525 581 CR Bard Inc. 6.700% 12/1/26 450 505 Delhaize Group SA 5.875% 2/1/14 250 273 Diageo Capital PLC 5.200% 1/30/13 75 81 Diageo Capital PLC 5.750% 10/23/17 75 81 Diageo Finance BV 5.300% 10/28/15 625 686 Diageo Investment Corp. 9.000% 8/15/11 1,000 1,101 Dr Pepper Snapple Group Inc. 1.700% 12/21/11 125 125 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 150 151 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 375 415 Eli Lilly & Co. 3.550% 3/6/12 125 131 Eli Lilly & Co. 6.000% 3/15/12 125 137 Eli Lilly & Co. 5.500% 3/15/27 625 631 Express Scripts Inc. 5.250% 6/15/12 225 239 Express Scripts Inc. 6.250% 6/15/14 250 277 Express Scripts Inc. 7.250% 6/15/19 75 87 Fortune Brands Inc. 3.000% 6/1/12 350 350 Fortune Brands Inc. 6.375% 6/15/14 475 518 Fortune Brands Inc. 5.375% 1/15/16 25 26 Fortune Brands Inc. 5.875% 1/15/36 250 217 Genentech Inc. 4.750% 7/15/15 150 160 Genentech Inc. 5.250% 7/15/35 325 306 General Mills Inc. 6.000% 2/15/12 592 641 General Mills Inc. 5.650% 9/10/12 250 273 General Mills Inc. 5.200% 3/17/15 875 950 General Mills Inc. 5.700% 2/15/17 575 621 General Mills Inc. 5.650% 2/15/19 375 402 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 700 758 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 1,025 1,089 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 290 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,050 1,154 Hasbro Inc. 6.300% 9/15/17 550 591 Hershey Co. 5.450% 9/1/16 150 161 HJ Heinz Finance Co. 6.625% 7/15/11 850 909 Hospira Inc. 5.900% 6/15/14 200 218 Johnson & Johnson 5.150% 8/15/12 400 436 Johnson & Johnson 5.150% 7/15/18 125 135 Johnson & Johnson 6.950% 9/1/29 100 120 Johnson & Johnson 4.950% 5/15/33 550 531 Johnson & Johnson 5.850% 7/15/38 325 345 Kellogg Co. 5.125% 12/3/12 225 245 Kellogg Co. 4.250% 3/6/13 125 132 Kellogg Co. 4.150% 11/15/19 250 246 Kellogg Co. 7.450% 4/1/31 650 791 Kimberly-Clark Corp. 4.875% 8/15/15 650 699 Kimberly-Clark Corp. 6.125% 8/1/17 200 224 Koninklijke Philips Electronics NV 4.625% 3/11/13 150 160 Koninklijke Philips Electronics NV 5.750% 3/11/18 250 268 Koninklijke Philips Electronics NV 6.875% 3/11/38 200 223 Kraft Foods Inc. 2.625% 5/8/13 800 808 Kraft Foods Inc. 6.750% 2/19/14 125 141 Kraft Foods Inc. 4.125% 2/9/16 1,425 1,441 Kraft Foods Inc. 6.500% 8/11/17 525 586 Kraft Foods Inc. 5.375% 2/10/20 150 152 Kraft Foods Inc. 6.500% 11/1/31 875 897 Kraft Foods Inc. 7.000% 8/11/37 725 791 Kraft Foods Inc. 6.875% 2/1/38 1,275 1,377 Kraft Foods Inc. 6.875% 1/26/39 250 269 Kraft Foods Inc. 6.500% 2/9/40 450 464 Kroger Co. 6.800% 4/1/11 1,325 1,400 Kroger Co. 6.200% 6/15/12 25 27 Kroger Co. 4.950% 1/15/15 500 531 Kroger Co. 8.000% 9/15/29 750 904 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 350 Life Technologies Corp. 4.400% 3/1/15 225 228 Life Technologies Corp. 6.000% 3/1/20 200 205 Lorillard Tobacco Co. 8.125% 6/23/19 1,150 1,267 McKesson Corp. 7.750% 2/1/12 350 386 McKesson Corp. 5.250% 3/1/13 75 80 6 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 75 6 Mead Johnson Nutrition Co. 4.900% 11/1/19 150 148 6 Mead Johnson Nutrition Co. 5.900% 11/1/39 125 121 Medco Health Solutions Inc. 7.250% 8/15/13 675 766 Medtronic Inc. 3.000% 3/15/15 425 423 Medtronic Inc. 4.750% 9/15/15 550 593 Medtronic Inc. 4.450% 3/15/20 175 174 Medtronic Inc. 5.550% 3/15/40 75 74 Merck & Co. Inc. 1.875% 6/30/11 400 405 Merck & Co. Inc. 4.750% 3/1/15 275 297 Merck & Co. Inc. 4.000% 6/30/15 350 366 Merck & Co. Inc. 6.000% 9/15/17 500 563 Merck & Co. Inc. 5.000% 6/30/19 375 393 Merck & Co. Inc. 6.400% 3/1/28 225 247 Merck & Co. Inc. 5.950% 12/1/28 250 260 Merck & Co. Inc. 6.550% 9/15/37 850 967 Merck & Co. Inc. 5.850% 6/30/39 100 104 Novant Health Inc. 5.850% 11/1/19 300 305 Novartis Capital Corp. 1.900% 4/24/13 250 250 Novartis Capital Corp. 4.125% 2/10/14 1,000 1,058 Novartis Capital Corp. 2.900% 4/24/15 250 247 Novartis Securities Investment Ltd. 5.125% 2/10/19 750 790 PepsiAmericas Inc. 5.750% 7/31/12 225 247 PepsiAmericas Inc. 5.000% 5/15/17 450 473 PepsiCo Inc. 5.150% 5/15/12 125 135 PepsiCo Inc. 4.650% 2/15/13 250 269 PepsiCo Inc. 3.750% 3/1/14 875 913 PepsiCo Inc. 5.000% 6/1/18 775 818 PepsiCo Inc. 7.900% 11/1/18 450 557 Pfizer Inc. 4.450% 3/15/12 1,175 1,246 Pfizer Inc. 5.350% 3/15/15 825 908 Pfizer Inc. 6.200% 3/15/19 1,125 1,265 Pfizer Inc. 7.200% 3/15/39 1,450 1,758 Philip Morris International Inc. 4.875% 5/16/13 625 673 Philip Morris International Inc. 6.875% 3/17/14 475 546 Philip Morris International Inc. 5.650% 5/16/18 275 296 Philip Morris International Inc. 6.375% 5/16/38 525 568 4 Procter & Gamble - Esop 9.360% 1/1/21 982 1,222 Procter & Gamble Co. 4.950% 8/15/14 100 110 Procter & Gamble Co. 3.500% 2/15/15 525 539 Procter & Gamble Co. 4.700% 2/15/19 175 180 Procter & Gamble Co. 6.450% 1/15/26 600 676 Quest Diagnostics Inc. 5.450% 11/1/15 250 270 Reynolds American Inc. 7.250% 6/1/12 200 218 Reynolds American Inc. 6.750% 6/15/17 100 107 Reynolds American Inc. 7.250% 6/15/37 375 381 Safeway Inc. 6.250% 3/15/14 300 334 Safeway Inc. 7.250% 2/1/31 50 57 Sara Lee Corp. 6.125% 11/1/32 325 316 St. Jude Medical Inc. 2.200% 9/15/13 300 299 St. Jude Medical Inc. 3.750% 7/15/14 425 437 St. Jude Medical Inc. 4.875% 7/15/19 75 76 Stryker Corp. 3.000% 1/15/15 100 100 Stryker Corp. 4.375% 1/15/20 100 99 Sysco Corp. 5.250% 2/12/18 300 316 Sysco Corp. 5.375% 9/21/35 500 488 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 150 155 6 Thermo Fisher Scientific Inc. 2.150% 12/28/12 125 124 6 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 99 Unilever Capital Corp. 7.125% 11/1/10 400 415 Unilever Capital Corp. 3.650% 2/15/14 275 286 Unilever Capital Corp. 4.800% 2/15/19 150 155 UST Inc. 5.750% 3/1/18 250 250 Whirlpool Corp. 5.500% 3/1/13 250 264 Wyeth 5.500% 2/15/16 400 445 Wyeth 6.450% 2/1/24 400 444 Wyeth 6.500% 2/1/34 200 222 Wyeth 6.000% 2/15/36 1,125 1,188 Energy (0.5%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 867 Anadarko Petroleum Corp. 7.625% 3/15/14 300 346 Anadarko Petroleum Corp. 5.750% 6/15/14 125 136 Anadarko Petroleum Corp. 5.950% 9/15/16 700 761 Anadarko Petroleum Corp. 6.950% 6/15/19 50 56 Anadarko Petroleum Corp. 6.450% 9/15/36 650 661 Anadarko Petroleum Corp. 7.950% 6/15/39 125 149 Apache Corp. 6.000% 9/15/13 300 336 Apache Corp. 5.625% 1/15/17 75 82 Apache Corp. 6.900% 9/15/18 500 584 Apache Finance Canada Corp. 7.750% 12/15/29 225 271 Baker Hughes Inc. 6.875% 1/15/29 400 455 BJ Services Co. 6.000% 6/1/18 100 108 BP Capital Markets PLC 5.250% 11/7/13 750 827 BP Capital Markets PLC 3.625% 5/8/14 675 700 BP Capital Markets PLC 3.875% 3/10/15 250 260 BP Capital Markets PLC 4.750% 3/10/19 750 770 Burlington Resources Finance Co. 6.500% 12/1/11 300 326 Burlington Resources Finance Co. 7.400% 12/1/31 600 692 Canadian Natural Resources Ltd. 5.450% 10/1/12 250 271 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 187 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 561 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 414 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 449 6 Cenovus Energy Inc. 4.500% 9/15/14 950 990 6 Cenovus Energy Inc. 5.700% 10/15/19 475 495 6 Cenovus Energy Inc. 6.750% 11/15/39 375 407 Chevron Corp. 3.450% 3/3/12 250 261 Chevron Corp. 3.950% 3/3/14 425 446 Chevron Corp. 4.950% 3/3/19 750 784 ConocoPhillips 4.750% 2/1/14 250 269 ConocoPhillips 4.600% 1/15/15 200 215 ConocoPhillips 5.750% 2/1/19 850 926 ConocoPhillips 6.000% 1/15/20 725 804 ConocoPhillips 6.500% 2/1/39 375 417 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 250 255 ConocoPhillips Holding Co. 6.950% 4/15/29 175 201 Devon Energy Corp. 5.625% 1/15/14 525 575 Devon Energy Corp. 7.950% 4/15/32 75 94 Devon Financing Corp. ULC 6.875% 9/30/11 475 513 Devon Financing Corp. ULC 7.875% 9/30/31 375 464 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 107 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 82 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 220 EnCana Corp. 4.750% 10/15/13 25 27 EnCana Corp. 7.200% 11/1/31 625 710 EnCana Corp. 6.500% 8/15/34 325 343 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 55 EOG Resources Inc. 6.125% 10/1/13 575 644 EOG Resources Inc. 5.625% 6/1/19 275 294 Halliburton Co. 6.150% 9/15/19 525 588 Halliburton Co. 7.450% 9/15/39 700 854 Hess Corp. 8.125% 2/15/19 600 731 Hess Corp. 7.875% 10/1/29 150 179 Hess Corp. 7.125% 3/15/33 375 419 Husky Energy Inc. 6.250% 6/15/12 350 380 Husky Energy Inc. 7.250% 12/15/19 300 347 Husky Energy Inc. 6.800% 9/15/37 100 109 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,112 Kerr-McGee Corp. 7.875% 9/15/31 150 174 Marathon Oil Corp. 6.125% 3/15/12 475 512 Nabors Industries Inc. 9.250% 1/15/19 600 745 Nexen Inc. 5.050% 11/20/13 400 429 Nexen Inc. 5.650% 5/15/17 175 185 Nexen Inc. 7.875% 3/15/32 100 116 Nexen Inc. 7.500% 7/30/39 625 710 Noble Energy Inc. 8.250% 3/1/19 300 362 Occidental Petroleum Corp. 6.750% 1/15/12 125 137 Occidental Petroleum Corp. 7.000% 11/1/13 650 753 PC Financial Partnership 5.000% 11/15/14 25 26 Petro-Canada 4.000% 7/15/13 75 77 Petro-Canada 7.875% 6/15/26 100 117 Petro-Canada 5.350% 7/15/33 450 405 Petro-Canada 5.950% 5/15/35 500 489 Questar Market Resources Inc. 6.050% 9/1/16 350 372 Rowan Cos. Inc. 7.875% 8/1/19 125 142 Shell International Finance BV 5.625% 6/27/11 50 53 Shell International Finance BV 1.875% 3/25/13 450 449 Shell International Finance BV 4.000% 3/21/14 600 631 Shell International Finance BV 3.250% 9/22/15 525 527 Shell International Finance BV 5.200% 3/22/17 300 321 Shell International Finance BV 4.300% 9/22/19 700 689 Shell International Finance BV 4.375% 3/25/20 325 319 Shell International Finance BV 6.375% 12/15/38 975 1,068 Shell International Finance BV 5.500% 3/25/40 175 171 Smith International Inc. 9.750% 3/15/19 600 806 Statoil ASA 3.875% 4/15/14 300 313 Statoil ASA 2.900% 10/15/14 75 75 Statoil ASA 5.250% 4/15/19 650 677 Statoil ASA 7.150% 1/15/29 250 290 Suncor Energy Inc. 6.100% 6/1/18 225 242 Suncor Energy Inc. 6.500% 6/15/38 775 807 Suncor Energy Inc. 6.850% 6/1/39 600 650 Sunoco Inc. 4.875% 10/15/14 175 177 Sunoco Inc. 5.750% 1/15/17 200 198 Talisman Energy Inc. 5.125% 5/15/15 100 106 Talisman Energy Inc. 5.850% 2/1/37 650 623 Tosco Corp. 8.125% 2/15/30 1,150 1,444 Total Capital SA 3.125% 10/2/15 25 25 Transocean Inc. 5.250% 3/15/13 100 108 Transocean Inc. 6.000% 3/15/18 425 462 Transocean Inc. 7.500% 4/15/31 300 353 Valero Energy Corp. 6.875% 4/15/12 700 760 Valero Energy Corp. 4.500% 2/1/15 75 75 Valero Energy Corp. 6.125% 2/1/20 150 149 Valero Energy Corp. 7.500% 4/15/32 750 769 Valero Energy Corp. 6.625% 6/15/37 300 284 Weatherford International Inc. 6.800% 6/15/37 150 153 Weatherford International Ltd. 9.625% 3/1/19 775 981 Weatherford International Ltd. 6.500% 8/1/36 800 791 Williams Cos. Inc. 7.500% 1/15/31 519 570 Williams Cos. Inc. 7.750% 6/15/31 149 166 XTO Energy Inc. 5.900% 8/1/12 425 467 XTO Energy Inc. 6.250% 4/15/13 250 281 XTO Energy Inc. 5.750% 12/15/13 900 1,006 XTO Energy Inc. 4.900% 2/1/14 200 217 XTO Energy Inc. 5.000% 1/31/15 200 217 XTO Energy Inc. 6.250% 8/1/17 400 454 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 225 247 Technology (0.3%) Adobe Systems Inc. 3.250% 2/1/15 200 200 Adobe Systems Inc. 4.750% 2/1/20 325 319 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 550 589 Agilent Technologies Inc. 6.500% 11/1/17 350 380 Amphenol Corp. 4.750% 11/15/14 200 206 Analog Devices Inc. 5.000% 7/1/14 175 185 BMC Software Inc. 7.250% 6/1/18 175 193 CA Inc. 5.375% 12/1/19 175 177 Cisco Systems Inc. 4.950% 2/15/19 200 207 Cisco Systems Inc. 4.450% 1/15/20 1,825 1,812 Cisco Systems Inc. 5.900% 2/15/39 975 984 Cisco Systems Inc. 5.500% 1/15/40 325 311 Computer Sciences Corp. 6.500% 3/15/18 125 138 Corning Inc. 6.625% 5/15/19 50 55 Dell Inc. 3.375% 6/15/12 625 650 Dell Inc. 5.875% 6/15/19 175 189 Electronic Data Systems LLC 6.000% 8/1/13 225 251 Equifax Inc. 6.300% 7/1/17 125 133 Equifax Inc. 7.000% 7/1/37 150 155 Fiserv Inc. 6.800% 11/20/17 475 528 Harris Corp. 5.000% 10/1/15 425 445 Hewlett-Packard Co. 2.250% 5/27/11 175 178 Hewlett-Packard Co. 4.500% 3/1/13 625 670 Hewlett-Packard Co. 6.125% 3/1/14 1,050 1,183 Hewlett-Packard Co. 5.400% 3/1/17 225 242 Hewlett-Packard Co. 5.500% 3/1/18 1,025 1,109 IBM International Group Capital LLC 5.050% 10/22/12 1,000 1,086 International Business Machines Corp. 7.500% 6/15/13 550 641 International Business Machines Corp. 5.700% 9/14/17 500 552 International Business Machines Corp. 5.600% 11/30/39 1,720 1,716 International Game Technology 7.500% 6/15/19 125 141 Intuit Inc. 5.400% 3/15/12 200 212 Lexmark International Inc. 5.900% 6/1/13 150 160 Lexmark International Inc. 6.650% 6/1/18 375 382 Microsoft Corp. 2.950% 6/1/14 675 687 Microsoft Corp. 4.200% 6/1/19 50 51 Microsoft Corp. 5.200% 6/1/39 350 346 Motorola Inc. 8.000% 11/1/11 25 27 Motorola Inc. 5.375% 11/15/12 275 291 Motorola Inc. 7.500% 5/15/25 75 79 Motorola Inc. 6.500% 11/15/28 200 192 Motorola Inc. 6.625% 11/15/37 275 265 Nokia Oyj 5.375% 5/15/19 175 185 Nokia Oyj 6.625% 5/15/39 100 110 Oracle Corp. 3.750% 7/8/14 200 209 Oracle Corp. 5.250% 1/15/16 1,900 2,088 Oracle Corp. 5.750% 4/15/18 300 329 Oracle Corp. 5.000% 7/8/19 975 1,020 Oracle Corp. 6.125% 7/8/39 500 529 Pitney Bowes Inc. 3.875% 6/15/13 225 235 Pitney Bowes Inc. 4.875% 8/15/14 25 27 Pitney Bowes Inc. 4.750% 1/15/16 1,300 1,367 Science Applications International Corp. 6.250% 7/1/12 100 109 Science Applications International Corp. 5.500% 7/1/33 100 87 Xerox Corp. 7.125% 6/15/10 200 202 Xerox Corp. 6.875% 8/15/11 200 213 Xerox Corp. 5.500% 5/15/12 150 160 Xerox Corp. 7.625% 6/15/13 225 231 Xerox Corp. 8.250% 5/15/14 300 348 Xerox Corp. 6.400% 3/15/16 375 411 Xerox Corp. 6.750% 2/1/17 350 386 Xerox Corp. 6.350% 5/15/18 350 380 Xerox Corp. 5.625% 12/15/19 50 51 Transportation (0.1%) 4 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 124 143 Burlington Northern Santa Fe Corp. 5.900% 7/1/12 350 381 Burlington Northern Santa Fe Corp. 5.650% 5/1/17 75 80 Burlington Northern Santa Fe Corp. 7.000% 12/15/25 200 222 Burlington Northern Santa Fe Corp. 6.200% 8/15/36 125 129 Canadian National Railway Co. 6.250% 8/1/34 350 379 Canadian National Railway Co. 6.200% 6/1/36 350 372 Canadian Pacific Railway Co. 7.125% 10/15/31 450 484 Canadian Pacific Railway Co. 5.950% 5/15/37 250 241 Con-way Inc. 6.700% 5/1/34 350 317 Continental Airlines 2009-2 Pass Through Trust 7.250% 11/10/19 150 162 4 Continental Airlines Inc. 6.648% 9/15/17 500 502 CSX Corp. 6.300% 3/15/12 400 433 CSX Corp. 5.600% 5/1/17 25 26 CSX Corp. 7.900% 5/1/17 126 148 CSX Corp. 6.250% 3/15/18 525 566 CSX Corp. 7.375% 2/1/19 1,200 1,393 6 CSX Corp. 6.220% 4/30/40 174 175 4 Delta Air Lines Inc. 7.750% 12/17/19 425 454 4 Delta Air Lines Inc. 6.821% 8/10/22 253 250 Norfolk Southern Corp. 5.750% 1/15/16 175 193 Norfolk Southern Corp. 7.700% 5/15/17 400 475 Norfolk Southern Corp. 5.750% 4/1/18 100 107 Norfolk Southern Corp. 5.900% 6/15/19 425 460 Norfolk Southern Corp. 5.590% 5/17/25 72 71 Norfolk Southern Corp. 7.800% 5/15/27 100 120 Norfolk Southern Corp. 5.640% 5/17/29 100 99 Norfolk Southern Corp. 7.050% 5/1/37 200 230 Norfolk Southern Corp. 7.900% 5/15/97 100 118 Norfolk Southern Railway Co. 9.750% 6/15/20 116 156 Ryder System Inc. 5.950% 5/2/11 158 165 Ryder System Inc. 5.850% 3/1/14 250 266 Ryder System Inc. 5.850% 11/1/16 75 79 Southwest Airlines Co. 5.750% 12/15/16 200 203 Southwest Airlines Co. 5.125% 3/1/17 400 389 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 136 140 Union Pacific Corp. 6.125% 1/15/12 25 27 Union Pacific Corp. 6.500% 4/15/12 38 42 Union Pacific Corp. 5.450% 1/31/13 650 705 Union Pacific Corp. 7.875% 1/15/19 775 930 Union Pacific Corp. 7.125% 2/1/28 500 557 Union Pacific Corp. 6.625% 2/1/29 200 215 United Parcel Service Inc. 3.875% 4/1/14 50 52 United Parcel Service Inc. 5.125% 4/1/19 175 187 United Parcel Service Inc. 6.200% 1/15/38 725 789 Utilities (0.8%) Electric (0.6%) AEP Texas Central Co. 6.650% 2/15/33 400 418 Alabama Power Co. 4.850% 12/15/12 200 216 Alabama Power Co. 5.500% 10/15/17 550 589 American Water Capital Corp. 6.593% 10/15/37 500 521 Arizona Public Service Co. 5.800% 6/30/14 50 54 Arizona Public Service Co. 4.650% 5/15/15 275 283 Baltimore Gas & Electric Co. 5.900% 10/1/16 375 395 Carolina Power & Light Co. 6.500% 7/15/12 350 385 Carolina Power & Light Co. 5.125% 9/15/13 325 354 Carolina Power & Light Co. 5.300% 1/15/19 675 711 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 500 540 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 175 200 Cleveland Electric Illuminating Co. 5.650% 12/15/13 325 352 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 236 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 744 Commonwealth Edison Co. 5.950% 8/15/16 500 547 Commonwealth Edison Co. 6.150% 9/15/17 600 665 Commonwealth Edison Co. 5.800% 3/15/18 150 161 Commonwealth Edison Co. 5.900% 3/15/36 100 101 Connecticut Light & Power Co. 6.350% 6/1/36 250 266 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 125 136 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 350 384 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 225 257 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 279 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 420 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 450 478 Consolidated Natural Gas Co. 6.250% 11/1/11 300 322 Constellation Energy Group Inc. 4.550% 6/15/15 175 179 Constellation Energy Group Inc. 7.600% 4/1/32 100 114 Consumers Energy Co. 5.000% 2/15/12 725 771 Consumers Energy Co. 5.375% 4/15/13 175 189 Detroit Edison Co. 5.700% 10/1/37 125 123 Dominion Resources Inc. 6.000% 11/30/17 550 601 Dominion Resources Inc. 5.250% 8/1/33 200 212 4 Dominion Resources Inc. 7.500% 6/30/66 175 173 4 Dominion Resources Inc. 6.300% 9/30/66 50 47 DTE Energy Co. 7.050% 6/1/11 250 265 Duke Energy Carolinas LLC 6.100% 6/1/37 1,000 1,045 Duke Energy Carolinas LLC 6.050% 4/15/38 50 53 Duke Energy Carolinas LLC 5.300% 2/15/40 375 358 Duke Energy Corp. 3.350% 4/1/15 375 373 Duke Energy Corp. 5.050% 9/15/19 175 177 Duke Energy Indiana Inc. 5.000% 9/15/13 250 265 Duke Energy Ohio Inc. 5.700% 9/15/12 675 734 Duke Energy Ohio Inc. 2.100% 6/15/13 325 326 El Paso Electric Co. 6.000% 5/15/35 175 159 Energy East Corp. 6.750% 6/15/12 500 552 Energy East Corp. 6.750% 7/15/36 400 430 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 500 532 Entergy Louisiana LLC 6.500% 9/1/18 100 108 Exelon Corp. 4.900% 6/15/15 500 523 Exelon Generation Co. LLC 5.200% 10/1/19 225 228 Exelon Generation Co. LLC 6.250% 10/1/39 425 430 FirstEnergy Solutions Corp. 4.800% 2/15/15 475 487 Florida Power & Light Co. 5.950% 10/1/33 100 102 Florida Power & Light Co. 5.625% 4/1/34 225 220 Florida Power & Light Co. 4.950% 6/1/35 50 44 Florida Power & Light Co. 6.200% 6/1/36 50 53 Florida Power & Light Co. 5.650% 2/1/37 300 299 Florida Power & Light Co. 5.850% 5/1/37 150 153 Florida Power & Light Co. 5.960% 4/1/39 1,350 1,396 Florida Power Corp. 4.800% 3/1/13 50 53 Florida Power Corp. 5.650% 6/15/18 50 54 4 FPL Group Capital Inc. 6.350% 10/1/66 225 212 4 FPL Group Capital Inc. 6.650% 6/15/67 275 258 Georgia Power Co. 5.950% 2/1/39 575 598 Illinois Power Co. 6.125% 11/15/17 25 27 4 Integrys Energy Group Inc. 6.110% 12/1/66 300 268 Interstate Power & Light Co. 6.250% 7/15/39 100 104 Jersey Central Power & Light Co. 5.625% 5/1/16 350 368 Jersey Central Power & Light Co. 5.650% 6/1/17 350 370 Kansas City Power & Light Co. 6.050% 11/15/35 200 200 MidAmerican Energy Co. 5.650% 7/15/12 75 81 MidAmerican Energy Co. 5.950% 7/15/17 150 163 MidAmerican Energy Co. 6.750% 12/30/31 325 360 Midamerican Energy Holdings Co. 5.875% 10/1/12 750 820 Midamerican Energy Holdings Co. 5.000% 2/15/14 300 319 Midamerican Energy Holdings Co. 6.125% 4/1/36 400 403 Midamerican Energy Holdings Co. 5.950% 5/15/37 525 513 National Rural Utilities Cooperative Finance Corp. 4.375% 10/1/10 150 153 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 750 766 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 275 302 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 700 748 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 150 158 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 600 717 Nevada Power Co. 7.125% 3/15/19 450 508 6 Niagara Mohawk Power Corp. 4.881% 8/15/19 400 399 Nisource Finance Corp. 6.125% 3/1/22 450 467 Northern States Power Co. 6.200% 7/1/37 250 267 Northern States Power Co. 5.350% 11/1/39 175 166 NSTAR Electric Co. 4.875% 10/15/12 75 81 NSTAR Electric Co. 4.875% 4/15/14 225 239 NSTAR Electric Co. 5.625% 11/15/17 325 350 Oglethorpe Power Corp. 5.950% 11/1/39 100 103 Ohio Edison Co. 6.400% 7/15/16 550 605 Ohio Power Co. 5.750% 9/1/13 475 515 Ohio Power Co. 6.000% 6/1/16 150 165 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 325 356 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 194 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 676 Pacific Gas & Electric Co. 4.800% 3/1/14 650 699 Pacific Gas & Electric Co. 5.625% 11/30/17 250 269 Pacific Gas & Electric Co. 8.250% 10/15/18 275 336 Pacific Gas & Electric Co. 6.050% 3/1/34 825 850 Pacific Gas & Electric Co. 5.800% 3/1/37 1,225 1,214 PacifiCorp 6.900% 11/15/11 500 545 PacifiCorp 5.250% 6/15/35 475 446 PacifiCorp 6.250% 10/15/37 650 695 Peco Energy Co. 5.350% 3/1/18 125 133 Pennsylvania Electric Co. 6.050% 9/1/17 75 80 Pepco Holdings Inc. 6.450% 8/15/12 175 188 PPL Electric Utilities Corp. 6.250% 5/15/39 1,100 1,199 PPL Energy Supply LLC 6.400% 11/1/11 250 268 PPL Energy Supply LLC 6.200% 5/15/16 68 73 Progress Energy Inc. 6.050% 3/15/14 100 110 Progress Energy Inc. 7.050% 3/15/19 75 85 Progress Energy Inc. 7.750% 3/1/31 625 736 Progress Energy Inc. 7.000% 10/30/31 550 601 Progress Energy Inc. 6.000% 12/1/39 25 24 PSEG Power LLC 7.750% 4/15/11 250 267 6 PSEG Power LLC 2.500% 4/15/13 250 250 PSEG Power LLC 5.000% 4/1/14 650 674 PSEG Power LLC 5.500% 12/1/15 450 486 Public Service Co. of Colorado 5.800% 8/1/18 100 109 Public Service Co. of Colorado 5.125% 6/1/19 175 183 Public Service Co. of Colorado 6.250% 9/1/37 300 326 Public Service Co. of Oklahoma 5.150% 12/1/19 600 610 Public Service Co. of Oklahoma 6.625% 11/15/37 275 290 Puget Sound Energy Inc. 5.483% 6/1/35 100 93 Puget Sound Energy Inc. 6.274% 3/15/37 500 520 San Diego Gas & Electric Co. 5.300% 11/15/15 100 110 San Diego Gas & Electric Co. 5.350% 5/15/35 100 96 San Diego Gas & Electric Co. 6.000% 6/1/39 50 53 SCANA Corp. 6.875% 5/15/11 75 79 Sierra Pacific Power Co. 6.000% 5/15/16 525 572 Sierra Pacific Power Co. 6.750% 7/1/37 400 429 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 498 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 156 Southern California Edison Co. 4.650% 4/1/15 425 454 Southern California Edison Co. 5.000% 1/15/16 275 298 Southern California Edison Co. 6.650% 4/1/29 225 246 Southern California Edison Co. 5.750% 4/1/35 275 278 Southern California Edison Co. 5.350% 7/15/35 350 335 Southern Power Co. 6.250% 7/15/12 425 469 Southern Power Co. 4.875% 7/15/15 400 425 Southwestern Electric Power Co. 6.450% 1/15/19 250 269 Southwestern Electric Power Co. 6.200% 3/15/40 75 75 Tampa Electric Co. 6.550% 5/15/36 375 397 Teco Finance Inc. 4.000% 3/15/16 100 99 Teco Finance Inc. 5.150% 3/15/20 125 124 TransAlta Corp. 6.650% 5/15/18 100 107 Union Electric Co. 5.400% 2/1/16 350 362 United Utilities PLC 5.375% 2/1/19 325 321 Virginia Electric and Power Co. 5.100% 11/30/12 225 245 Virginia Electric and Power Co. 5.400% 1/15/16 700 756 Virginia Electric and Power Co. 6.000% 5/15/37 550 567 Virginia Electric and Power Co. 6.350% 11/30/37 750 810 Virginia Electric and Power Co. 8.875% 11/15/38 100 140 Wisconsin Electric Power Co. 6.000% 4/1/14 550 612 Wisconsin Electric Power Co. 4.250% 12/15/19 175 172 Wisconsin Electric Power Co. 5.625% 5/15/33 200 198 4 Wisconsin Energy Corp. 6.250% 5/15/67 525 497 Wisconsin Power & Light Co. 5.000% 7/15/19 25 25 Wisconsin Power & Light Co. 6.375% 8/15/37 300 317 Xcel Energy Inc. 5.613% 4/1/17 631 659 Xcel Energy Inc. 6.500% 7/1/36 225 237 Natural Gas (0.2%) Atmos Energy Corp. 8.500% 3/15/19 250 307 Boardwalk Pipelines LP 5.500% 2/1/17 200 206 CenterPoint Energy Resources Corp. 7.875% 4/1/13 250 287 CenterPoint Energy Resources Corp. 6.150% 5/1/16 300 323 El Paso Natural Gas Co. 5.950% 4/15/17 225 235 Enbridge Energy Partners LP 9.875% 3/1/19 550 714 Energy Transfer Partners LP 5.650% 8/1/12 275 295 Energy Transfer Partners LP 6.000% 7/1/13 700 758 Energy Transfer Partners LP 5.950% 2/1/15 300 327 Energy Transfer Partners LP 6.125% 2/15/17 300 314 Energy Transfer Partners LP 9.000% 4/15/19 275 337 Energy Transfer Partners LP 6.625% 10/15/36 150 151 7 Enron Corp. 9.125% 4/1/03 700 2 7 Enron Corp. 7.125% 5/15/07 300 1 7 Enron Corp. 6.875% 10/15/07 1,000 2 Enterprise Products Operating LLC 4.950% 6/1/10 475 478 Enterprise Products Operating LLC 4.600% 8/1/12 225 238 Enterprise Products Operating LLC 5.600% 10/15/14 775 840 Enterprise Products Operating LLC 6.300% 9/15/17 275 302 Enterprise Products Operating LLC 6.875% 3/1/33 1,000 1,067 EQT Corp. 8.125% 6/1/19 400 477 KeySpan Corp. 8.000% 11/15/30 200 242 Kinder Morgan Energy Partners LP 7.125% 3/15/12 475 520 Kinder Morgan Energy Partners LP 5.850% 9/15/12 175 190 Kinder Morgan Energy Partners LP 5.000% 12/15/13 350 373 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 504 Kinder Morgan Energy Partners LP 5.625% 2/15/15 75 81 Kinder Morgan Energy Partners LP 6.850% 2/15/20 225 252 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 282 Magellan Midstream Partners LP 5.650% 10/15/16 150 158 Magellan Midstream Partners LP 6.550% 7/15/19 125 138 National Grid PLC 6.300% 8/1/16 275 305 NuStar Logistics LP 7.650% 4/15/18 350 394 Oneok Inc. 5.200% 6/15/15 300 322 Oneok Inc. 6.000% 6/15/35 275 264 ONEOK Partners LP 5.900% 4/1/12 350 375 ONEOK Partners LP 6.150% 10/1/16 600 645 ONEOK Partners LP 8.625% 3/1/19 400 496 ONEOK Partners LP 6.650% 10/1/36 525 546 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 800 854 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 55 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 153 Sempra Energy 6.000% 2/1/13 200 215 Southern California Gas Co. 5.750% 11/15/35 25 25 6 Southern Natural Gas Co. 5.900% 4/1/17 225 234 Spectra Energy Capital LLC 5.668% 8/15/14 400 431 Tennessee Gas Pipeline Co. 7.625% 4/1/37 350 389 Texas Gas Transmission LLC 4.600% 6/1/15 250 260 TransCanada PipeLines Ltd. 4.000% 6/15/13 750 787 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 340 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 773 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 124 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 377 6 Williams Partners LP 3.800% 2/15/15 125 125 6 Williams Partners LP 5.250% 3/15/20 300 298 6 Williams Partners LP 6.300% 4/15/40 225 224 Total Corporate Bonds (Cost $672,826) Sovereign Bonds (U.S. Dollar-Denominated) (1.5%) African Development Bank 1.000% 11/23/11 275 274 African Development Bank 1.750% 10/1/12 225 225 African Development Bank 1.625% 2/11/13 325 323 African Development Bank 3.000% 5/27/14 875 879 Asian Development Bank 4.500% 9/4/12 500 533 Asian Development Bank 3.625% 9/5/13 900 951 Asian Development Bank 2.750% 5/21/14 1,175 1,194 Asian Development Bank 2.625% 2/9/15 600 595 Asian Development Bank 5.500% 6/27/16 100 111 Asian Development Bank 5.593% 7/16/18 500 546 Brazilian Government International Bond 11.000% 1/11/12 300 350 Brazilian Government International Bond 10.250% 6/17/13 150 185 Brazilian Government International Bond 7.875% 3/7/15 475 562 Brazilian Government International Bond 6.000% 1/17/17 1,975 2,145 4 Brazilian Government International Bond 8.000% 1/15/18 89 103 Brazilian Government International Bond 5.875% 1/15/19 850 912 Brazilian Government International Bond 8.875% 10/14/19 175 226 Brazilian Government International Bond 8.875% 4/15/24 325 427 Brazilian Government International Bond 8.750% 2/4/25 800 1,054 Brazilian Government International Bond 10.125% 5/15/27 875 1,283 Brazilian Government International Bond 8.250% 1/20/34 75 96 Brazilian Government International Bond 7.125% 1/20/37 1,850 2,104 Brazilian Government International Bond 11.000% 8/17/40 1,825 2,442 Brazilian Government International Bond 5.625% 1/7/41 650 612 Chile Government International Bond 7.125% 1/11/12 300 327 Chile Government International Bond 5.500% 1/15/13 150 162 China Development Bank Corp. 4.750% 10/8/14 450 473 China Development Bank Corp. 5.000% 10/15/15 175 189 China Government International Bond 4.750% 10/29/13 200 217 Corp Andina de Fomento 8.125% 6/4/19 775 908 Corp. Andina de Fomento 5.200% 5/21/13 425 449 Corp. Andina de Fomento 5.750% 1/12/17 375 388 Council Of Europe Development Bank 2.750% 2/10/15 275 274 Development Bank of Japan 4.250% 6/9/15 250 264 Eksportfinans ASA 5.500% 5/25/16 2,025 2,225 Eksportfinans ASA 5.500% 6/26/17 450 492 European Investment Bank 4.625% 9/15/10 1,325 1,350 European Investment Bank 5.250% 6/15/11 750 786 European Investment Bank 3.125% 7/15/11 1,800 1,853 European Investment Bank 2.000% 2/10/12 3,475 3,525 6 European Investment Bank 1.125% 4/16/12 950 948 European Investment Bank 1.750% 9/14/12 650 653 European Investment Bank 1.625% 3/15/13 600 596 European Investment Bank 2.875% 3/15/13 650 669 European Investment Bank 4.250% 7/15/13 2,400 2,574 European Investment Bank 2.375% 3/14/14 375 377 European Investment Bank 4.625% 5/15/14 2,000 2,157 European Investment Bank 3.125% 6/4/14 1,975 2,015 European Investment Bank 2.875% 1/15/15 450 452 European Investment Bank 2.750% 3/23/15 900 895 European Investment Bank 4.875% 2/16/16 550 600 European Investment Bank 5.125% 9/13/16 300 330 European Investment Bank 4.875% 1/17/17 1,225 1,333 European Investment Bank 5.125% 5/30/17 800 878 Export Development Canada 2.375% 3/19/12 850 869 Export Development Canada 1.750% 9/24/12 975 983 Export-Import Bank of Korea 5.500% 10/17/12 1,100 1,170 Export-Import Bank of Korea 8.125% 1/21/14 675 777 Export-Import Bank of Korea 5.875% 1/14/15 250 270 Export-Import Bank of Korea 5.125% 3/16/15 150 157 Financement-Quebec 5.000% 10/25/12 500 539 Hydro Quebec 6.300% 5/11/11 775 821 Hydro Quebec 8.400% 1/15/22 825 1,070 Inter-American Development Bank 1.500% 6/23/11 300 303 Inter-American Development Bank 3.000% 4/22/14 1,325 1,344 Inter-American Development Bank 4.250% 9/10/18 1,875 1,916 Inter-American Development Bank 3.875% 9/17/19 1,500 1,490 Inter-American Development Bank 3.875% 2/14/20 500 492 Inter-American Development Bank 7.000% 6/15/25 250 301 International Bank for Reconstruction & Development 3.125% 11/15/11 600 617 International Bank for Reconstruction & Development 2.000% 4/2/12 2,175 2,209 International Bank for Reconstruction & Development 3.500% 10/8/13 75 79 International Bank for Reconstruction & Development 4.750% 2/15/35 1,050 1,018 International Finance Corp. 3.500% 5/15/13 375 395 International Finance Corp. 3.000% 4/22/14 875 882 Israel Government International Bond 4.625% 6/15/13 200 213 Israel Government International Bond 5.500% 11/9/16 850 914 Israel Government International Bond 5.125% 3/26/19 300 305 Japan Bank for International Cooperation/Japan 4.750% 5/25/11 675 704 Japan Bank for International Cooperation/Japan 2.125% 11/5/12 1,400 1,413 Japan Bank for International Cooperation/Japan 4.250% 6/18/13 75 80 Japan Bank for International Cooperation/Japan 2.875% 2/2/15 625 622 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 538 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 533 Korea Development Bank 8.000% 1/23/14 800 917 Korea Development Bank 4.375% 8/10/15 400 405 Korea Electric Power Corp. 7.750% 4/1/13 750 844 Kreditanstalt fuer Wiederaufbau 3.750% 6/27/11 1,550 1,604 Kreditanstalt fuer Wiederaufbau 2.000% 1/17/12 275 280 Kreditanstalt fuer Wiederaufbau 2.250% 4/16/12 1,375 1,403 Kreditanstalt fuer Wiederaufbau 4.750% 5/15/12 775 824 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 1,250 1,254 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 1,200 1,249 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,325 1,386 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 25 27 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 1,225 1,228 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 950 937 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 775 849 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 2,200 2,285 Kreditanstalt fuer Wiederaufbau 4.500% 7/16/18 350 367 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 4,775 5,115 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 150 149 Landwirtschaftliche Rentenbank 5.250% 7/2/12 1,075 1,152 Landwirtschaftliche Rentenbank 1.875% 9/24/12 1,500 1,504 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 327 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,104 Malaysia Government International Bond 7.500% 7/15/11 350 376 Mexico Government International Bond 7.500% 1/14/12 145 161 Mexico Government International Bond 6.375% 1/16/13 917 1,019 Mexico Government International Bond 6.625% 3/3/15 493 557 Mexico Government International Bond 11.375% 9/15/16 100 141 Mexico Government International Bond 5.625% 1/15/17 750 804 Mexico Government International Bond 6.750% 9/27/34 2,757 3,041 Nordic Investment Bank 3.875% 6/15/10 350 351 Nordic Investment Bank 1.625% 1/28/13 550 548 Nordic Investment Bank 2.625% 10/6/14 475 474 Oesterreichische Kontrollbank AG 3.125% 10/14/11 775 796 Oesterreichische Kontrollbank AG 1.875% 3/21/12 1,425 1,431 Oesterreichische Kontrollbank AG 4.750% 10/16/12 275 296 Oesterreichische Kontrollbank AG 1.750% 3/11/13 700 695 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 321 Ontario Electricity Financial Corp. 7.450% 3/31/13 600 679 Pemex Project Funding Master Trust 9.125% 10/13/10 60 63 Pemex Project Funding Master Trust 5.750% 3/1/18 950 973 Pemex Project Funding Master Trust 6.625% 6/15/35 850 833 Pemex Project Funding Master Trust 6.625% 6/15/38 375 367 Peruvian Government International Bond 9.875% 2/6/15 400 506 Peruvian Government International Bond 8.375% 5/3/16 200 243 Peruvian Government International Bond 7.125% 3/30/19 500 578 Peruvian Government International Bond 7.350% 7/21/25 700 812 4 Peruvian Government International Bond 6.550% 3/14/37 1,000 1,070 Petrobras International Finance Co. 6.125% 10/6/16 1,225 1,310 Petrobras International Finance Co. 5.875% 3/1/18 300 312 Petrobras International Finance Co. 8.375% 12/10/18 600 716 Petrobras International Finance Co. 7.875% 3/15/19 650 757 Petrobras International Finance Co. 5.750% 1/20/20 325 332 Petrobras International Finance Co. 6.875% 1/20/40 275 285 6 Petroleos Mexicanos 4.875% 3/15/15 75 77 Petroleos Mexicanos 8.000% 5/3/19 700 824 6 Petroleos Mexicanos 6.000% 3/5/20 375 384 Poland Government International Bond 6.250% 7/3/12 350 381 Poland Government International Bond 5.000% 10/19/15 375 396 Poland Government International Bond 6.375% 7/15/19 1,850 2,027 Province of Manitoba Canada 4.900% 12/6/16 825 888 Province of Nova Scotia Canada 5.750% 2/27/12 250 270 Province of Ontario Canada 3.375% 5/20/11 100 103 Province of Ontario Canada 5.000% 10/18/11 2,500 2,652 Province of Ontario Canada 1.875% 11/19/12 1,050 1,058 Province of Ontario Canada 4.100% 6/16/14 1,625 1,725 Province of Ontario Canada 2.950% 2/5/15 550 551 Province of Ontario Canada 4.750% 1/19/16 75 80 Province of Ontario Canada 4.000% 10/7/19 850 835 Province of Quebec Canada 4.875% 5/5/14 250 264 Province of Quebec Canada 4.600% 5/26/15 350 375 Province of Quebec Canada 5.125% 11/14/16 525 571 Province of Quebec Canada 4.625% 5/14/18 525 553 Province of Quebec Canada 7.125% 2/9/24 400 487 Province of Quebec Canada 7.500% 9/15/29 475 615 Region of Lombardy Italy 5.804% 10/25/32 500 484 Republic of Italy 5.625% 6/15/12 875 946 Republic of Italy 2.125% 10/5/12 775 778 Republic of Italy 4.375% 6/15/13 525 557 Republic of Italy 3.125% 1/26/15 750 745 Republic of Italy 4.750% 1/25/16 575 601 Republic of Italy 5.250% 9/20/16 1,825 1,951 Republic of Italy 6.875% 9/27/23 125 143 Republic of Italy 5.375% 6/15/33 1,400 1,392 Republic of Korea 4.250% 6/1/13 625 654 Republic of Korea 5.750% 4/16/14 875 954 Republic of Korea 7.125% 4/16/19 425 499 South Africa Government International Bond 7.375% 4/25/12 575 632 South Africa Government International Bond 6.875% 5/27/19 875 977 South Africa Government International Bond 5.500% 3/9/20 100 101 South Africa Government International Bond 5.875% 5/30/22 100 102 Svensk Exportkredit AB 3.250% 9/16/14 1,025 1,045 United Mexican States 5.875% 2/17/14 1,325 1,456 United Mexican States 5.950% 3/19/19 1,725 1,863 United Mexican States 5.125% 1/15/20 100 101 Total Sovereign Bonds (Cost $141,878) Taxable Municipal Bonds (0.2%) American Muni. Power Ohio Inc. 6.053% 2/15/43 50 48 Bay Area Toll Auth. CA Toll Bridge Rev. 6.263% 4/1/49 325 328 Board of Trustees of The Leland Stanford Junior University 3.625% 5/1/14 400 414 Board of Trustees of The Leland Stanford Junior University 4.250% 5/1/16 100 104 California GO 5.250% 4/1/14 150 155 California GO 5.750% 3/1/17 150 153 California GO 6.200% 10/1/19 600 614 California GO 7.500% 4/1/34 1,200 1,239 California GO 5.650% 4/1/39 200 208 California GO 7.300% 10/1/39 150 150 California GO 7.350% 11/1/39 1,125 1,121 California GO 7.625% 3/1/40 450 469 Central Puget Sound WA Regional Transit Auth. Sales & Use Tax Rev. 5.491% 11/1/39 100 97 Chicago IL Board of Educ. GO 6.138% 12/1/39 100 102 Chicago IL Metro. Water Reclamation Dist. GO 5.720% 12/1/38 150 151 Chicago IL Transit Auth. Rev. 6.200% 12/1/40 200 199 Chicago IL Transit Auth. Rev. 6.899% 12/1/40 325 348 Clark County NV Airport Improvement Rev. 6.881% 7/1/42 75 76 Commonwealth Financing Auth. Pennsylvania Rev. 6.218% 6/1/39 325 333 Connecticut GO 5.850% 3/15/32 300 315 Dallas County TX Hosp. Dist. GO 5.621% 8/15/44 100 100 Dallas TX Area Rapid Transit Rev. 5.999% 12/1/44 200 214 Dartmouth College 4.750% 6/1/19 25 26 Denver CO City & County School Dist. 5.664% 12/1/33 75 75 District of Columbia Income Tax Rev. 5.591% 12/1/34 50 50 Georgia GO 4.503% 11/1/25 325 320 Howard Hughes Medical Institute 3.450% 9/1/14 200 206 Illinois GO 2.766% 1/1/12 300 303 Illinois GO 4.071% 1/1/14 300 303 Illinois GO 4.950% 6/1/23 1,450 1,343 Illinois GO 5.100% 6/1/33 1,600 1,320 Illinois GO 6.630% 2/1/35 100 100 Illinois State Tollway Highway Auth. Toll Highway Rev. 5.851% 12/1/34 75 73 Indianapolis IN Local Public Improvement Bond Bank Notes 6.116% 1/15/40 475 482 Johns Hopkins University 5.250% 7/1/19 375 395 Kansas Dev. Finance Auth. Rev. (Public Employee Retirement System) 5.501% 5/1/34 650 630 Las Vegas Valley Water Dist. Nevada GO 7.013% 6/1/39 75 80 Los Angeles CA Dept. of Water & Power Rev. 6.008% 7/1/39 325 320 Los Angeles CA USD GO 5.750% 7/1/34 250 230 Los Angeles CA USD GO 6.758% 7/1/34 100 103 Maryland Transp. Auth. Rev. 5.888% 7/1/43 100 101 Massachusetts GO 5.456% 12/1/39 250 250 Massachusetts School Building Auth. Dedicated Sales Tax Rev. 5.715% 8/15/39 125 126 Metro. New York Transp. Auth. Rev. 5.871% 11/15/39 100 91 Metro. Transp. Auth. NY Rev. 6.648% 11/15/39 175 179 Metro. Washington DC/VA Airports Auth. Airport System Rev. 7.462% 10/1/46 75 78 Missouri Highways & Transp. Comm. Road Rev. 5.445% 5/1/33 100 98 Muni. Electric Auth. Georgia Rev. 6.637% 4/1/57 400 397 Muni. Electric Auth. Georgia Rev. 6.655% 4/1/57 300 299 Muni. Electric Auth. Georgia Rev. 7.055% 4/1/57 150 146 New Jersey Econ. Dev. Auth. 7.425% 2/15/29 425 468 New Jersey Transp. Trust Fund Auth. Rev. 6.561% 12/15/40 50 52 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 15 16 New Jersey Turnpike Auth. Rev. 4.252% 1/1/16 335 338 New Jersey Turnpike Auth. Rev. 7.414% 1/1/40 375 436 New York City NY GO 5.968% 3/1/36 150 149 New York City NY GO 5.985% 12/1/36 75 74 New York City NY Muni. Water Finance Auth. 6.011% 6/15/42 75 76 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.750% 6/15/41 100 98 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. 5.952% 6/15/42 100 100 New York City NY Transitional Finance Auth. Rev. 5.767% 8/1/36 100 99 New York Metro. Transp. Auth. Rev. 7.336% 11/15/39 125 145 New York Metro. Transp. Auth. Rev. 6.089% 11/15/40 50 50 New York State Urban Dev. Corp. Rev. 5.770% 3/15/39 300 296 North Texas Tollway Auth. Rev. 6.718% 1/1/49 200 210 Oregon (Taxable Pension) GO 5.762% 6/1/23 250 257 Oregon (Taxable Pension) GO 5.892% 6/1/27 375 384 Oregon GO 4.759% 6/30/28 300 249 Oregon GO 5.528% 6/30/28 125 113 Oregon State Dept. Transp. Highway Usertax Rev. 5.834% 11/15/34 75 75 Pennsylvania GO 4.650% 2/15/26 125 122 Port Auth. of New York & New Jersey Rev. 6.040% 12/1/29 125 129 Princeton University 5.700% 3/1/39 300 308 San Antonio TX Electric & Gas Rev. 5.985% 2/1/39 225 235 San Antonio TX Electric & Gas Rev. 5.718% 2/1/41 100 102 San Diego County CA Water Auth. 6.138% 5/1/49 100 101 Tobacco Settlement West Virginia Finance Auth. Rev. 7.467% 6/1/47 375 301 Univ. of California Regents 6.583% 5/15/49 125 129 Univ. of Texas Permanent Univ. Fund Rev. 5.262% 7/1/39 100 97 Univ. of Texas Permanent Univ. Fund Rev. 6.276% 8/15/41 75 77 Utah GO 4.554% 7/1/24 125 124 Washington GO 5.481% 8/1/39 50 51 Wisconsin GO 4.800% 5/1/13 275 297 Wisconsin GO 5.700% 5/1/26 325 327 Total Taxable Municipal Bonds (Cost $21,241) Temporary Cash Investments (2.2%) 1 U.S. Government and Agency Obligations (0.0%) Federal Home Loan Mortgage Discount Notes 0.320% 9/7/10 1,000 999 Shares Money Market Fund (2.2%) 9,10 Vanguard Market Liquidity Fund 0.183% 213,060,030 213,060 Total Temporary Cash Investments (Cost $214,059) Total Investments (101.7%) (Cost $8,032,152) Other Assets and Liabilities-Net (-1.7%) 10 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $11,993,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.7% and 2.1%, respectively, of net assets. 2 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, the aggregate value of these securities was $22,228,000, representing 0.2% of net assets. 7 Non-income-producing securitysecurity in default. 8 Securities with a value of $999,000 have been segregated as initial margin for open futures contracts. 9 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 10 Includes $13,229,000 of collateral received for securities on loan. GOGeneral Obligation Bond. REITReal Estate Investment Trust. USDUnited School District. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Balanced Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 33 9,613 196 S&P MidCap 400 Index June 2010 5 1,970  E-mini Russell 2000 Index June 2010 15 1,016  Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 5,739,630  16 U.S. Government and Agency Obligations  2,658,730  Asset-Backed/Commercial Mortgaged-Backed Securities  152,153  Corporate Bonds  705,854 5 Sovereign Bonds  146,669  Taxable Municipal Bonds  21,147  Temporary Cash Investments 213,060 999  Futures ContractsLiabilities 1 (53)   Total 5,952,637 3,685,552 21 1 Represents variation margin on the last day of the reporting period. Balanced Index Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Investments in Common Stocks Corporate Bonds Amount Valued Based on Level 3 Inputs ($000) ($000) Balance as of December 31, 2009 17 5 Transfers into Level 3   Change in Unrealized Appreciation (Depreciation) (1)  Balance as of March 31, 2010 16 5 D. At March 31, 2010, the cost of investment securities for tax purposes was $8,032,152,000. Net unrealized appreciation of investment securities for tax purposes was $1,606,111,000, consisting of unrealized gains of $2,025,752,000 on securities that had risen in value since their purchase and $419,641,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth Focus Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Investment Companies (90.3%) U.S. Stock Funds (42.3%) Vanguard Total Stock Market Index Fund Investor Shares 655,427 19,001 Vanguard REIT Index Fund Investor Shares 164,516 2,668 International Stock Funds (28.2%) Vanguard European Stock Index Fund Investor Shares 273,849 7,005 Vanguard Pacific Stock Index Fund Investor Shares 373,223 3,844 Vanguard Emerging Markets Stock Index Fund Investor Shares 135,280 3,590 Bond Funds (14.8%) Vanguard Intermediate-Term Investment-Grade Fund Investor Shares 518,117 5,072 1 Vanguard Total Bond Market II Index Fund Investor Shares 245,116 2,535 Market Neutral Fund (5.0%) Vanguard Market Neutral Fund Investor Shares 257,952 2,541 Total Investment Companies (Cost $52,966) Temporary Cash Investments (9.8%) 2 Money Market Fund (9.3%) 1 Vanguard Market Liquidity Fund, 0.183% 4,801,105 4,801 Face Amount ($000) U.S. Government and Agency Obligations (0.5%) 3 Freddie Mac Discount Notes, 0.320%, 9/20/10 250 250 Total Temporary Cash Investments (Cost $5,051) Total Investments (100.1%) (Cost $58,017) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through the use of swap contracts. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 9.9% and -0.1%, respectively, of net assets. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. Managed Payout Growth Focus Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At March 31, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MLCX-Enhanced Benchmark A 01 Total Return Index 4/30/10 ML 5,093 (0.545%)  MLCXMerrill Lynch Commodity index eXtra. MLMerrill Lynch Capital Services. 1 Based on three-month U.S. Treasury bill rate plus a fixed fee of 0.40%. Managed Payout Growth Focus Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 46,256   Temporary Cash Investments 4,801 250  Total 51,057 250  D. At March 31, 2010, the cost of investment securities for tax purposes was $58,017,000. Net unrealized depreciation of investment securities for tax purposes was $6,710,000, consisting of unrealized gains of $1,178,000 on securities that had risen in value since their purchase and $7,888,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Growth and Distribution Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Investment Companies (89.7%) U.S. Stock Funds (36.0%) Vanguard Total Stock Market Index Fund Investor Shares 2,142,647 62,116 Vanguard REIT Index Fund Investor Shares 638,115 10,350 International Stock Funds (23.9%) Vanguard European Stock Index Fund Investor Shares 928,143 23,742 Vanguard Pacific Stock Index Fund Investor Shares 1,232,591 12,696 Vanguard Emerging Markets Stock Index Fund Investor Shares 444,713 11,802 Bond Funds (24.9%) Vanguard Intermediate-Term Investment-Grade Fund Investor Shares 2,060,302 20,170 1 Vanguard Total Bond Market II Index Fund Investor Shares 1,936,322 20,022 Vanguard Inflation-Protected Securities Fund Investor Shares 801,662 10,045 Market Neutral Fund (4.9%) Vanguard Market Neutral Fund Investor Shares 1,005,622 9,905 Total Investment Companies (Cost $193,614) Temporary Cash Investments (10.2%) 2 Money Market Fund (9.7%) 1 Vanguard Market Liquidity Fund, 0.183% 19,501,489 19,501 Face Amount ($000) U.S. Government and Agency Obligations (0.5%) 3 Freddie Mac Discount Notes, 0.320%, 9/20/10 500 499 3 Freddie Mac Discount Notes, 0.320%, 9/7/10 500 500 Total Temporary Cash Investments (Cost $20,500) Total Investments (99.9%) (Cost $214,114) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through the use of swap contracts. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 10.0% and 0.2%, respectively, of net assets. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. Managed Payout Growth and Distribution Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At March 31, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MLCX-Enhanced Benchmark A 01 Total Return Index 4/30/10 ML 20,063 (0.545%)  MLCXMerrill Lynch Commodity index eXtra. MLMerrill Lynch Capital Services. 1 Based on three-month U.S. Treasury bill rate plus a fixed fee of 0.40%. Managed Payout Growth and Distribution Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 180,848   Temporary Cash Investments 19,501 999  Total 200,349 999  D. At March 31, 2010, the cost of investment securities for tax purposes was $214,114,000. Net unrealized depreciation of investment securities for tax purposes was $12,766,000, consisting of unrealized gains of $5,219,000 on securities that had risen in value since their purchase and $17,985,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Distribution Focus Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Investment Companies (89.8%) U.S. Stock Funds (29.8%) Vanguard Total Stock Market Index Fund Investor Shares 2,005,038 58,126 Vanguard REIT Index Fund Investor Shares 707,340 11,473 International Stock Funds (19.9%) Vanguard European Stock Index Fund Investor Shares 899,876 23,019 Vanguard Pacific Stock Index Fund Investor Shares 1,187,094 12,227 Vanguard Emerging Markets Stock Index Fund Investor Shares 424,359 11,262 Bond Funds (35.1%) Vanguard Intermediate-Term Investment-Grade Fund Investor Shares 3,600,120 35,245 1 Vanguard Total Bond Market II Index Fund Investor Shares 3,397,433 35,130 Vanguard Inflation-Protected Securities Fund Investor Shares 926,330 11,607 Market Neutral Fund (5.0%) Vanguard Market Neutral Fund Investor Shares 1,178,351 11,607 Total Investment Companies (Cost $214,063) Temporary Cash Investments (10.1%) 2 Money Market Fund (9.7%) 1 Vanguard Market Liquidity Fund, 0.183% 22,663,407 22,663 Face Amount ($000) U.S. Government and Agency Obligations (0.4%) 3 Freddie Mac Discount Notes, 0.320%, 9/20/10 500 499 3 Freddie Mac Discount Notes, 0.320%, 9/7/10 500 500 Total Temporary Cash Investments (Cost $23,662) Total Investments (99.9%) (Cost $237,725) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 The fund invests a portion of its assets in commodities through the use of swap contracts. After giving effect to swap investments, the fund's effective commodity and temporary cash investment positions represent 9.9% and 0.2%, respectively, of net assets. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. Managed Payout Distribution Focus Fund A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified commodity index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At March 31, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MLCX-Enhanced Benchmark A 01 Total Return Index 4/30/10 ML 23,229 (0.545%)  MLCXMerrill Lynch Commodity index eXtra. MLMerrill Lynch Capital Services. 1 Based on three-month U.S. Treasury bill rate plus a fixed fee of 0.40%. Managed Payout Distribution Focus Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 209,696   Temporary Cash Investments 22,663 999  Total 232,359 999  D. At March 31, 2010, the cost of investment securities for tax purposes was $237,725,000. Net unrealized depreciation of investment securities for tax purposes was $4,367,000, consisting of unrealized gains of $6,281,000 on securities that had risen in value since their purchase and $10,648,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 VANGUARD VALLEY FORGE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 21, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
